(1)
The next item is the joint debate on:
- The European Council report and Commission statement European Council (Brussels, 12 and 13 December 2003);
- Council and Commission statements Meeting of Heads of State or Government on the IGC (Brussels, 12 and 13 December 2003);
- Statement by the President-in-Office of the Council The work of the Italian presidency.
I should like at the outset to profit from this moment to share with you a brief report of the summit meeting and the IGC from the perspective of those questions which I raised on behalf of this House so that before we go into our debate proper you will have been informed of what we had to say.
I am bound to say that, as regards the work that was done at the European Council meeting, a very high volume of business was transacted in a short period of time and considerable progress made in quite a number of areas. Indeed it is worth placing on the record that we in this House enjoyed in those terms a very positive engagement with the Italian presidency in working across our committees on many different areas.
In particular and following the recent resolutions of the House I welcomed the conclusions on EU-transatlantic relations, but I made the point that it is precisely in a phase of deepening transatlantic relations, which is the objective of the conclusions, that our candid friendship with the United States should not exclude our candid concerns about Guantanamo Bay. I spoke on behalf of the House in those terms.
With regard to the Kyoto Protocol, I recalled that as we were meeting there was a UN-sponsored meeting in Milan. It seems that Russia still has an open mind on whether to sign the Kyoto Protocol. We Europeans have a strong interest that the Russians should do so and therefore make it effective. I believe the Commission and the incoming presidency should take clear initiatives to ensure that in the months to come we who believe in Kyoto should seek to bring it to a satisfactory definition by deepening our contact with Russia, and I made that point also this weekend.
As regards the Intergovernmental Conference we will have a debate today on the wider questions and I look forward to being guided by that debate and our resolution. When I spoke at the Intergovernmental Conference, I raised two specific concerns of a parliamentary nature.
The first concern was on the financing of the European Union and its budget procedure. I pointed out in the clearest terms that the European Parliament supports the balanced outcome of the Convention as regards the different institutions and their roles in budget-making. I explained what that Convention procedure was and what its balances amounted to.
I explained that the European Parliament wholly rejects the interference by Ecofin as an undue, unwarranted and unacceptable interference in the budget process.
I explained that not only was Ecofin an attack on the conclusions of the Convention, but even on the budgetary treaty of 1975, and that in institutional terms it in fact represented a step backwards.
I pointed out that through that period Parliament has exercised considerable restraint on spending. The House will be interested to know, because it is the product of our collective work, that we have 15 years of budget-making experience since we signed an interinstitutional agreement with the Council on financial perspectives in 1988. In that period, by discretionary additions in the aggregate, the Council added EUR 33 billion of discretionary expenditure. Parliament, under its discretion, added EUR 21 million. If there is a relative tendency to stretch the budget, it is found more in the Council than Parliament, and Parliament should not be the object of the presumption that if it gets responsibility it fails to act responsibly.
The final point I made for Parliament regarding the Intergovernmental Conference and Parliament was to invite the IGC to ensure that Parliament should not be used as some kind of last-minute bargaining chip, where the numbers of Members in this House would increase regardless of our ability to be effective. We are not some kind of globalised rubber-stamp congress of the peoples of Europe; we have serious budgetary and legislative functions. There must be an upper limit on our size, and we must respect the principles enshrined in the work of the Convention to cope with who gets how many seats. These were the points I made on behalf of this House to the IGC.
Finally, with regard to the outcome of last weekend, there is no doubt that the failure to agree in the IGC represents a setback. However, that setback is not necessarily a calamity. If agreement was not possible last weekend, it does not make agreement less necessary. It shows the immensity of the challenge we have undertaken together. Last weekend, although the key players arrived, a collective spirit and a will to settle were absent. That absence is something for which we paid a price, and that absence of a spirit of compromise on the part of all key players needs to be explored.
Together with the leaders of the Groups, I would like to carry from this House a clear set of messages from today's debate to the incoming Irish presidency. I look forward to this debate and to what messages you, as the European Parliament, believe we should give to the incoming presidency regarding the next phase of play.
I should like to welcome this morning the President-in-Office of the Council, Mr Berlusconi, and to say to him and his colleagues, Mr Frattini, Mr Antonione and Mr Buttiglione, how welcome they are. I should like to say again in Mr Berlusconi's presence that in the course of the ordinary work of the presidency, work with our committees, legislative work and contact with Parliament, we have enjoyed very good, positive relations with the Italian presidency.
Mr President, ladies and gentlemen, I stand before you today to illustrate the work of the Italian Government, which has presided over both the Union Council and the Intergovernmental Conference in this six-month term of office, which is about to come to an end.
With regard to the Conference, Italy has been committed from the very beginning to achieving consensus on a high-profile document, without any watered-down compromises; a document that would allow the Union of the future to function and to stand as a leader on the world stage. Added to this commitment was the hope that the enlarged Union would be able to establish a genuine Constitution on the basis of the draft drawn up by the Convention, within the timeframes agreed at Thessaloniki and thus in time for the European Parliament elections next June. As we know, the hope we all shared that the constitutional negotiations would be concluded within the 60 days we had available from the opening of the Conference in Rome has not been fulfilled. This fact must be accepted calmly, without drama or exchanges of recriminations but, at the same time, with a clear vision of how we are to proceed now. Our commitment to keep clear of compromises and agreements, which are difficult for our citizens to understand, has been fully respected. This was an obligation on which our Presidency focused from the very beginning of this complex negotiation process, for we felt that the contributions of the national parliaments and the Union’s institutions, first and foremost – as you said, Mr President - your own, and the work of the Chairman, Mr Giscard d’Estaing, and the Vice-Chairmen, Mr Amato and Mr Dehaene, combine them into a document, which should form the basis on which to build a unanimous agreement, without further delays on the key points of the draft approved last July.
At the formal opening of the Intergovernmental Conference, the Presidency’s intention was to reaffirm these concepts by means of the Declaration of Rome adopted by the Heads of State or Government of Member States, of acceding countries and candidates to the European Union, President Cox and President Prodi. We have remained faithful to this approach throughout the negotiations, reconciling the desire to preserve the Convention’s draft to the greatest extent possible with the obligation to give due consideration to the legitimate needs of all the Member States with regard to their priority issues.
Our working method has been visible and transparent. We have fully involved the European Parliament representatives in the work of the IGC, going beyond what was done in previous Intergovernmental Conferences, and we have ensured that all the documents presented during the negotiations were made fully public and available for consultation.
Thanks to this impressive, patient, meticulous work – for which I would like publicly to thank all those involved, in particular the Minister for Foreign Affairs, Mr Frattini, who is sitting here on my right we have been able to resolve almost all the questions raised by the IGC participants without much diminishing the overall level of ambition of the Convention’s draft.
During the initial exchanges of the Conference, we reviewed over 80 controversial issues on which the different States were in disagreement, and for each one of them, with the exception of a purely institutional point, adequately mediated solutions were found. I would add that, on some aspects in particular that absolutely crucial aspect of defence the IGC has supplemented and improved on the Convention’s draft, succeeding in defining permanent structured cooperation that is fully compatible with the Atlantic framework and respectful of the political needs of certain Member States.
This fundamental step forward will be made in accordance with the decision-making procedures of the Union using an inclusive approach that will allow some countries to proceed more rapidly on the basis of a specific protocol governing the military capabilities required for participation in this permanent structured cooperation.
In practice, to start with, this point seemed very problematic. We succeeded in reaching agreement, fully in harmony with Nato summits, and, as you know, the three pillars on which the Spring Council can take action and decisions have been taken on board by all. The first pillar – the regulation establishing structured cooperation and making it operational – will have to be approved by the European Council; the second pillar will make it possible for each Member State to become part of cooperation at any time; the third pillar stipulates that European defence – necessary to give Europe independent power and dignity, enabling it to sit down at all tables with the other world military powers – must not be seen as in opposition to Nato but must, on the contrary, work hand in hand with Nato, the means having been found to establish a European military planning and command cell in the Nato operational base in Europe.
The final IGC session has thus had to concentrate its efforts on the major institutional issues which, because of their particularly high political sensitivity, it had not been possible to resolve in the previous phases of the negotiations. Thus, the final meeting had to decide on the composition of the European Parliament and the Commission, there were still some points to be clarified regarding the extension of qualified majority voting in the Council, and, most importantly, the method of calculating that vote remained to be defined.
In the course of the most recent bilateral meetings that the Presidency conducted at a spanking pace through the days and nights of Thursday, Friday and Saturday, a solution to some of these issues appeared possible, although all the Heads of State or Government assembled felt the need to point out that the institutional framework of the future Union should ultimately be evaluated in its entirety by means of a general, all-encompassing agreement.
Agreement on the composition of the Commission and on the matter of the qualified majority was within arm’s reach. As regards the number of Members of Parliament, Mr President, there was practically no debate: the countries with smaller populations asked for one more Member, taking the number from four to five, and all the other countries assented.
On the other hand, it was not possible to bring positions sufficiently close on the point qualified majority voting despite all our efforts, and, therefore, after consulting all the delegations, we decided to put an end to a debate that was in danger of causing conflict and that, at best, might have resulted in a watered-down compromise of the kind we had excluded from the very beginning. True failure would have been precisely a watered-down agreement incapable of ensuring the proper functioning of the Union in the future and its ability to act as a decisive political entity on the world stage.
As the meetings concluded, all my colleagues expressed great appreciation of the work of the Italian Presidency which, of course, gave my team and myself great pleasure but, most importantly, I can tell you that I perceived the firm desire not to waste the heritage that we have built up in the negotiations of these past months. Indeed, we counted 82 points on which agreement has been reached – 82 points which, before that, were under discussion and many of which even seemed impossible to resolve.
Thus, an of negotiations remains from the Conference which all felt to be important and, I would add, not to be reopened. For this reason, all the speeches made at the Council table recommended that the Conference’s next task should be to focus on the points, or rather the point, on which agreement has not yet been reached. We should not reopen the chapters of the major work carried out on the other points, in which all the delegations of the Member States were involved.
It will therefore be possible to resume the constituent process completing the great project launched by the Convention, on the basis of the Conference’s precious of negotiations, which covers almost all the previously controversial points. I have to tell you that we were genuinely close to concluding the agreement. Late on Friday night, agreement seemed possible, for some of the countries who had initially appeared to have taken up certain specific defensive positions became much more open, but then, the following morning, a step backwards was taken and, by mutual agreement with all the delegation heads, we decided that everyone needed more time. Some even asked to be able to consult their national parliaments. Thus, rather than starting a debate which would have given the failure to achieve an agreement a higher profile, we decided to close while everyone was feeling positive. All expressed the willingness to resume the debate, to preserve the on which all had agreed and to proceed with the goal of giving Europe a Constitution which would make it able to function properly, to take timely decisions and to act on the world stage as a political giant, not just an economic giant.
Mr President, ladies and gentlemen, I would now like to illustrate the most important results of the European Council that has concluded the Italian Presidency’s six-month term of office. I do so with particular satisfaction, not only because we addressed important matters, but also because the decisions we have adopted are the result of intense work carried out with all the countries sharing responsibility. The tangible results affect the direct interests of the European citizens and reinforce the Union’s overall image. These results have been made possible by an excellent relationship of cooperation with the Commission - which I would like to thank - and worked on in a spirit of open, constructive dialogue with Parliament, to which I would like to express my appreciation once again.
I would like to begin precisely with the economic issues that we addressed in order to boost development, to boost employment, to increase the competitiveness of European industry and to complete all elements of the internal market. Firstly, the December European Council formally approved what we have called the ‘European Initiative for Growth’, a measure proposed by the Italian Presidency which was developed by Ecofin and the Commission with a contribution from the EIB. This is an initiative with which you are familiar, seeking to promote a substantial programme of investment in the sector of major trans-European infrastructure that includes transport, trans-European energy networks and the telecommunications sector, as well as investment in human capital, in other words in research and development, innovation and technology.
We set ourselves a two-fold objective: to create, by means of these projects, the conditions for improving the quality of material and immaterial infrastructure networks dedicated to linking up the great European market, especially with a view to enlargement, but also help to boost economic growth overall, and therefore employment, with adequate financial support. We are hoping to use both public funding - from the Union budget and, in part, from the individual Member States - and private sector financing, thanks, not least, to the decisive role of guarantor played by the European Investment Bank. I would like, in this regard, to stress that this is the first major economic policy manoeuvre at European level decided on in a framework which fully complements the Lisbon Strategy and is also fully compatible with the Stability Pact. There is no point in hiding the fact that, as individual States, now that the single currency has been adopted, we have no means of implementing monetary policy or economic policy; we cannot devalue our currency in order to support our products and exports; we cannot use deficit spending policies, even medium-term policies, to observe the Maastricht criteria. This right, this power, which the individual States no longer have, must, therefore, be replaced with a higher power. Unfortunately, our European Bank, the European Central Bank, has the task of controlling price increases, of controlling inflation, that is; it does not have the task of supporting the economy, unlike, for example, its counterpart in the United States of America, the Federal Reserve. Therefore, Europe must muster the will and give itself the ability to take steps to support its economy.
With regard to a different, more specific matter, although still in connection with strengthening the internal market and boosting growth, we then reached agreement on the adaptation of the trans-European transport networks TENs to the new context of an enlarged Europe. In this same framework, the European Council has ratified the agreement on the decision to double the contribution from the Union budget increasing it from 10%, as provided for up till now, to 20% for interventions on cross-border sections. This is a highly significant result in terms of the capacity to mobilise private funding for large-scale infrastructure projects.
The European Council has stressed the importance, in terms of the free movement of goods, of overcoming the difficulties posed by mountain passes and natural barriers, and by traffic congestion along the main communication routes. We hope that, on this basis, it will be possible in the near future for the Commission to evaluate and quantify the negative impact of mountain passes and natural barriers on the proper functioning of the single market. I would say that, as regards trans-European networks, extremely important work has been carried out, in that we are completely without roads and communications, both rail and road, to provide links with the countries which are to become the new Members of the Union as of 1 May. It was absolutely essential to update the plan of trans-European networks, which was laid down some years ago, and this has been done. There is something else I would add: we have produced a list, known as the quick start list, which provides for a series of projects. I would, however, like to make it clear that this is not a closed list: quite the opposite, it is an open list to which all the projects which are ready for implementation can be added, projects which are ready for presentation to give the go-ahead for contracts and for the necessary funding to be sought.
Among the matters on the Lisbon agenda, we have focused, in particular, on the issue of employment and competitiveness in order to underline once again the need to pursue structural reforms. These reforms have already been launched by a number of Member States, and are measures that, at times, impose short-term sacrifices and costs on society but which constitute the necessary conditions for ensuring reinvigoration of the economy. I am talking about labour market and pension reforms.
With regard to employment, we have assessed and evaluated the report by Mr Wim Kok’s Task Force and its recommendations. I have to say, Mr President, that Mr Kok has done a truly outstanding job and his work is the fruit of his experience as both a trade union leader and a head of government. We all owe him thanks, for not only has he identified solutions to general problems but his Task Force has gone into the situations in the individual countries and has recommended for each individual country the measures that it feels need to be taken. I can say that, where my own country is concerned, the Task Force’s analysis is absolutely spot-on. It is to this report that the extraordinary Social Summit was dedicated, which I chaired on the eve of the European Council, a summit of trade associations and trade unions. This summit revealed the shared desire of the social partners to proceed with the implementation of the European Employment Strategy within a framework of greater flexibility and commitment to the greater enhancement of human capital.
With regard to competitiveness, the European Council has noted the progress made over these six months in line or almost in line with the expectations of European enterprises and economic operators. I must make something clear regarding this point: I was able to participate in a conference held by UNICE last month in Brussels. The symbol of the conference was a giant created by Jonathan Swift, the giant Gulliver, held prisoner by the Lilliputians. The image was intended to convey to the political representatives of the individual States and Europe that the European economy is a giant held in the grip of too many traps and snares – as industrialists call the excessive amount of regulations, directives and laws which prevent them competing fully with external economies.
We must give this fact all due consideration, for the European economy is going through a difficult time, which I fear will become even more difficult given that the economy is gripped in a vice consisting, on the one hand, of the United States economy, which is expanding rapidly with the support of an injection of USD 350 billion decided upon by the Bush administration, an economy sustained, first and foremost, by rates of taxation which are the lowest in the Western world, and, on the other, by the Far East economy, which is in a state of almost total anarchy, with no rules being observed where either workers or the environment are concerned and not even minimal fiscal control.
European entrepreneurs welcomed the creation of the Competitiveness Council, which will, from now on, have the task of assessing the impact of measures adopted by authorities and European institutions on the competitiveness of our businesses. We must all cultivate awareness of this dimension if we do not want our economy to stop being competitive with other economies.
I would also like to mention the understanding reached recently on the proposal for a directive on takeover bids. This is a highly significant political agreement that brings to a close almost 15 years of negotiations. Thanks to this agreement, we can now say we have helped to define a key element for the completion of the internal market. In this connection, I must thank the Italian minister, Mr Buttiglione, who engineered this agreement. Much work remains to be done, however, to give firms operating in Europe those general conditions associated with the legislative framework and the state of the job market that can guarantee their genuine competitiveness on world markets. This is an important undertaking to be pursued in the coming months and to be formalised at the spring European Council.
This brings us to the matter of security. With the objective of putting the Community institutions increasingly in touch with the citizens’ real needs and interests, the Italian Presidency has worked on strengthening the security of the Union’s citizens in the knowledge that, even more so than other issues, it is on this matter which is particularly relevant to the daily lives of us all that the effectiveness of the Union’s action will be judged by public opinion. One of the central themes of our work has been the development of common strategies in the field of the management of migratory flows. In the first place, the concept of ‘common external borders’ has been further reinforced, and, in that sense, the European Council has taken note of the agreement reached on the main constituent elements of a special Community border management agency. The decision has been taken to set up the agency and the Commission has committed to making it operational as of 1 January 2005.
The European Council has also taken note of the adoption, at the Presidency’s proposal, of a special programme of measures on immigration by sea, a tangible sign of the Union’s particular concern over the often tragic phenomenon of the attempts of illegal immigrants to reach our coasts with results, I would point out, that are often genuinely disastrous. As regards this point, too, we must inform the European Parliament of the meeting, held in the presence of the Presidency and the Commission, of the five European countries bordering on the Mediterranean and the five countries of the North African coast. These countries are traversed by increasing migratory flows which they describe as characteristic of our time, by citizens travelling from Africa to Europe, which they see as heaven on earth. These countries, when invited to take part in bilateral agreements by individual European countries, declared themselves willing to participate in cooperation, which would make it possible to control departures from their coasts. However, during this ‘five plus five’ meeting, they did call for greater involvement in this measure and, of course, for us to bear the substantial financial costs which they incur for the benefit of Europe. In this connection, the Council has invited the Commission to look into the matter and put forward solutions.
The Presidency has paid due attention both to the issue of the reception and integration of legal immigrants and to the issue of persons in need of international protection. We are awaiting, in particular, a Commission study on the relationship between legal and illegal immigration, a study that should also include the matter of the establishment of European entrance quotas. We have, nevertheless, taken note of the progress that has been made in the matter of asylum, even though I am afraid that it has not been possible, as we had hoped, to reach agreement on the two directives under examination, relating, respectively, to minimal procedural regulations and to the definition of the status of refugee and beneficiary of subsidiary protection.
Effective management of migratory flows must, moreover, go hand in hand with fruitful cooperation with third countries of origin and transit. To this end, we have gone ahead with the process of fully integrating migration issues into the Union’s external relations. We have noted the implementation of a mechanism for the evaluation of third countries in combating illegal immigration. This is a mechanism called for by the Thessaloniki Summit, on which we very quickly achieved an interinstitutional agreement with the European Parliament by means of a regulation establishing a new programme of technical and financial assistance to third countries in the field of asylum and immigration. This programme will endow a sensitive sector with new financial resources, EUR 250 million for the coming five-year period, as the first step in a more substantial increase in funds for immigration, an increase that should take place with the next Financial Perspective.
Still on the subject of immigration, but with aspects clearly associated with citizens’ security and combating terrorism, as the European Council we noted the agreement reached on the inclusion of biometric data in visas and residence permits. In the near future, this innovation will be extended to the passports of Community citizens as well.
Significant results have also been obtained with regard to combating drug abuse. I would mention, in particular, the political agreement on the framework decision on combating drug trafficking an agreement patiently brokered by the Presidency. The European Council has highlighted the importance of interfaith dialogue, a matter to which the Italian Presidency dedicated a special conference in Rome in October as an instrument in the integration of the immigrant communities in Europe and, more generally, as an instrument to aid understanding and cooperation in international relations. The issue of relations between the West and Islam, between Christians and Muslims, is a matter which comes up every time we meet with the countries of the Arab League. We need to work hard on this, for an Arab minority is still emerging which sees the challenge as to be taken up at all costs. There can be nothing worse than going down that road. I believe, therefore, that we must make every effort to achieve genuine, ongoing, constant, far-reaching dialogue between the West and the Muslim countries. I would also point out that the Heads of State or Government have formally confirmed their firm opposition to every form of extremism and intolerance and their condemnation of terrorism and all other kinds of violence, and their explicit, unambiguous condemnation of all forms of anti-Semitism.
The European Council has also adopted the European Security Strategy: an excellent document, the work of Mr Solana and his team, which analyses security threats to the Union and how to address them. On this basis, we should be able to improve our capacity for intervention in the area of both conflict prevention and crisis management. Finally, the European Council has noted the progress achieved in the development of the CFSP. Acquiring more capability remains our primary commitment and, to this end, the decision to create a European agency specifically dedicated to fostering the development and acquisition of new military capability has particular importance. In this context, the European Council’s decision to accept the proposal presented by the Presidency, on the basis of discussions with various partners, to boost the Union’s planning capacity according to procedures compatible with the role of Nato and the ‘Berlin Plus’ agreements, takes on special significance. With this decision, a matter that, up until a few months ago, was the object of far-reaching division among the Members of the European Union has now been brought to a positive conclusion in an institutional framework.
Lastly, I would like to mention that, at the Brussels Summit, the agreement on the location of 10 European agencies was concluded something that had been left on hold for about two years. On the basis of this agreement, which was the result of diplomatic preparatory work in the months preceding the Summit, we will now be able to work with greater peace of mind to provide the operating conditions in the respective locations for agencies which will supplement the work of the Union institutions in a number of major sectors. The Italian Presidency is justifiably proud of this major agreement, which deserves to be emphasised all the more as it was achieved under conditions certainly not facilitated by the difficult negotiations over the Constitutional Treaty taking place at the same time.
Mr President, ladies and gentlemen, the Brussels European Council has taken place just a few months before the entry into force of the Accession Treaty. The enlargement set to take place in 2004 looks increasingly set to be a complete success, thus confirming the wisdom of the decisions taken by the Heads of State or Government at Copenhagen in December 2002. We noted that the acceding countries are continuing with the full transposal of the Community and will, I am sure, by the deadline of 1 May 2004, be capable of shouldering the responsibilities deriving from their full membership. The Commission’s recent strategy document has confirmed without a doubt that Bulgaria and Romania have made considerable progress towards entry into the Union. These two countries are now ready to complete the decisive steps that precede accession. The European Council has drawn up a timetable with specific deadlines: 2004 for the conclusion of negotiations: 2005 for the signing of the Accession Treaty and, finally, accession to the Union in January 2007. Turkey, too, has completed a substantial part of its institutional reforms and has made further progress towards compliance with the Copenhagen political criteria. We have therefore duly recognised these positive developments in the conclusions of the European Council. Moreover, we have also given Turkey our recommendations and encouragement to continue in this direction, while also highlighting the areas in which Ankara is being asked to make a particularly intense effort. The medium-term goal remains Turkey’s adequate preparation with a view to the decision to be adopted by the European Council one year from now.
Mr President, ladies and gentlemen, the European Council has also devoted great attention to the major developments which have taken place over these six months in the European Union’s relations with its partners, its neighbours and the rest of the world. We have, first and foremost, noted significant progress being made towards achievement of the objectives of the Stabilisation and Association Process for the Balkans and the major work carried out by the Italian Presidency in this field, and we have reiterated the Union’s determination to support the European prospects of the countries of that region, inviting them to intensify their commitment to reforms, especially in the sectors essential for integration into the Union. Equal importance was accorded to the results achieved in these six months in the context of the Euro-Mediterranean Partnership and, in particular, on the occasion of the Conference of Foreign Ministers held in Naples on 2 and 3 December 2003. I would like to point out that, on that occasion, the creation of the Euro-Mediterranean Parliamentary Assembly was formalised, we agreed to set up the Foundation for Dialogue between Cultures and Civilisations and we provided for a substantial increase in the EIB’s Euro-Mediterranean Facility, all in the anticipation and hope of a genuine Euro-Mediterranean Bank being set up handling capital from the countries of the African continent too.
Transatlantic relations remain an irreplaceable cornerstone in the Union’s external relations. The European Council has devoted a specific declaration of major political importance to the matter. Moreover, it comes at the end of a period that we will remember as one of the most difficult in relations between Europe and the United States. Among the declaration’s most important points, I would mention the statement that constant dialogue between the Union and the United States on an equal footing is necessary and fundamental if we are to deal successfully with global challenges. Therefore, the Union will have to commit itself to strengthening cooperation with the United States in order to convert that community of values that lie at the root of our historic relationship into a community of actions. A common commitment to combating terrorism and the proliferation of weapons of mass destruction will be central in this regard. Lastly, the development of the CFSP and the EU-Nato strategic partnership will increase the overall effectiveness of the transatlantic community.
We have also stressed the strategic value of our relationship with the Russian Federation and the importance of developing a broad-based partnership with Moscow aimed at facilitating and promoting the increasing integration of Russia with the European institutions.
Mr President, ladies and gentlemen, as outgoing President-in-Office of the Council of the European Union, I would like to leave you with a message of confidence. Indeed, I can assure you that all the countries have defended legitimate interests with respectable arguments, and, most importantly, that no one has denied the existence of a prevailing common European interest at all. It is normal now that there be a pause in which our countries and public opinions can reflect more deeply on the debate, but we are certain that the negotiations will be resumed on the basis of the Convention’s draft and of the results achieved through the work carried out by our Presidency and all the Member States together. Each Member State will have to make its contribution in the coming months to the process of integration, for the European undertaking must remain unified and inclusive, without shortcuts or fragmentation. The Constitutional Treaty is a goal that will certainly be reached. The upcoming presidencies, with your support and the support of the future European Parliament, will certainly be able to work to this end thanks, not least, to the work already done and the results already achieved.
Mr President, ladies and gentlemen, I will end by thanking you for having responded so actively to my invitation to cooperate closely in every phase of the work of the Intergovernmental Conference. I have handed over the texts of the agreements already concluded to the Irish Presidency with my very best wishes for successful work in creating that great Europe that we all want.
Mr President, ladies and gentlemen, the six months that are drawing to a close have been full of events and projects. You will remember that, at the opening sitting on 2 July 2003, I listed 13 legislative proposals that the Commission hoped would go through by the end of the year. I am very happy to note that, thanks to the efforts of the Italian Presidency, agreement has been reached on five important items on that list: I am thinking, in particular, of the amended directive on the traceability of GMOs and the framework agreement with the European Space Agency which will give a great boost to the development of our space policy; the introduction of the Single European Sky and the rules on public procurement are other major achievements of these six months and both will be formally approved early next year; lastly, clear outlines have now emerged on a political agreement on takeover bids, which Parliament will be considering during this part-session.
The Italian Presidency has carried the flame responsibly and with a great spirit of cooperation, for which the Commission is grateful. For this and for the strenuous efforts they have made, I want to express my thanks publicly to the political leaders of the government and the whole team, both those working in the various institutions in Italy and the Permanent Representation in Brussels.
The last act of these six months was the Summit of Heads of State or Government that ended in Brussels last Saturday. The part devoted to the Intergovernmental Conference rightly attracted most of the public's attention, but we must not overlook the other important issues on the table that were successfully resolved.
Of course, the topic to which I attach most importance is the European Initiative for Growth, which the Council approved unanimously. This Initiative is the most visible part of a general plan of measures to stimulate the European economy. Indeed, the measures adopted by the Council include measures to enhance our competitiveness and encourage job creation. Ladies and gentlemen, the opportunity offered by the current recovery needs to be grasped now so we can reinvigorate the Lisbon agenda, which remains the key strategy for sustainable growth for the continent as a whole.
Lastly, I welcome the agreement reached in the Council on the seven new European Agencies which will deal with transport safety air, rail and maritime safety - food safety, fisheries, chemicals and disease prevention and control. I want to stress the role played by the Commission over the now four years of work which have led to this achievement. It is all the more satisfying to reach this outcome because the course has been uphill all the way. The task was difficult and called for quiet work behind the scenes, but the Commission never doubted we would succeed in our undertaking. There are two reasons why the agreement on the Agencies is so important. Firstly, it provides a more flexible and more efficient model for Community structures, a model that will bring the Union increasingly close to the European citizens. Secondly, it is the result of a comprehensive approach that reconciles individual countries' interests, which can hold up or impede progress towards the common interest if they are not aligned.
I will now move on to the other major topic of the Brussels Summit: I am sad and disappointed at the failure to adopt a Constitution for the European Union. Let us cast our minds back two years to the Laeken European Council and the reasons behind its historic conclusions. The conclusions were a response to a need felt by all at that time: for the Union to be given a more coherent, better-structured institutional framework. At the time, the Member States were agreed on three basic points. Firstly, the need to improve the functioning of our institutions, following that famous night at Nice. Secondly, the need to rationalise our legislative and institutional structures. Over the decades they have grown so complex that this has diminished the coherence of the Union's policies and procedures. Thirdly, the need to involve the European citizens more in European integration.
The great innovation at Laeken was the Convention, the most ambitious and democratic institutional project in our history. We have invested years of work in the undertaking, bringing together under the same roof 105 delegates from democratic bodies across Europe: national parliaments and governments, representatives of the European Parliament and members of the Commission. The Convention did a good job. After 18 months, it presented a draft Constitution that we concluded was a good basis for the Intergovernmental Conference to work on.
Moreover, as we have stated repeatedly, the text needed just a few amendments on certain points, because we were convinced as we still are that it strikes a delicate balance for the whole systemunderpinning the European Union and its work. On the major points, the Convention's work was excellent. I am thinking of the Charter of Fundamental Rights, the method of qualified-majority voting and the distribution of political responsibilities. I am also thinking of the increased role of the European Parliament, to which the draft Constitution gives, at last, greater decision-making powers in the area of the Union's budget. As regards other issues, in particular the procedure for amending the Constitution, there was just not enough time. Lastly, on the issue of the drafting of the Constitution, the principle of one Commissioner per Member State was already there in essence. The practical arrangements were not satisfactory, but work carried out after the Intergovernmental Conference sorted this out.
Like every working basis, the Convention's draft was intended to take us forward, but some Member States have used it to take us backwards. That, ladies and gentlemen, is why I am here expressing my sadness and disappointment to you today. Last week, the European integration project ground to a halt and we all, all of us, missed a great opportunity. The consequences will not be tragic, however, if we can keep resolutely to the course set by the Convention. The problems identified in the Laeken declaration still need resolving; the basic text is still that produced by the Convention. Although there is no sense in pointing the finger and pinning the blame on any particular national delegation, I must stress that we cannot shape our institutions with the possibility of blocking decisions as the only parameter. That is not our role, it is not the role of Parliament or the Commission. The deadlock at Brussels means that the Council as a whole failed to reach consensus on a unified proposal.
Sharing the blame is not enough, however, ladies and gentlemen. We will now have to explain to the citizens how best to protect their future. Alone or together? Divided or united? There is only one answer: we just need to open our eyes. In line with the Laeken declaration, I still believe the solution cannot lie in a combination of vetoes but in the convergence of interests and proposals. The right of veto is not an expression of democratic will and our institutions cannot side step the rules of democracy.
Ladies and gentlemen, we are currently seeking a common solution and I realise that this is terribly difficult when there are still so many important issues on which agreement has yet to be reached. Having said that, however, I am convinced that the right solution will be found with time and patience. I therefore hope that future European Councils will come back to the issue of our Constitution with a realistic timetable and also with an overall perspective that we have, perhaps, lost in the course of recent months.
We all need to display courage and imagination, the qualities that major political decisions demand. Only a few days have gone by since the Brussels Summit. It is too early and could even be presumptuous to put forward a full response as yet. However, we clearly have a duty to reflect on what has happened and what we need to do in the future. Some are thinking about a vanguard of pioneering States paving the way for greater cooperation and serving as the foundations for a stronger and more closely integrated Union open to all. Solutions of this kind are part of the tradition of European integration, and if we cast our minds back, we see that such solutions emerge first and foremost when things are at their toughest and most complex. Today, we are at one of those moments of crisis, and we therefore need to be courageous, responsible and forward-looking as we start to reflect on the future.
Ladies and gentlemen, I want to close this brief speech with an appeal from the heart. I ask you to bring your political wisdom, your farsightedness and your experience to bear in the service of the first Constitution for a united Europe. I know there are many of us in this House who see the European Union as the only viable answer to the challenges of history and politics. As the directly elected representatives of our fellow citizens, you are very familiar with their views: thus, you know that they are perfectly aware that Europe is not an abstract ideal or a whim but a historical necessity. Just step outside our geographical borders: from a Chinese, Indian or American perspective, the individual countries of our continent grow indistinct and merge; what people see increasingly is Europe as a whole; just cast your mind beyond our own age: in the eyes of history, the integration of the whole continent is the only chance of survival for the individual States.
Only Europe can give us the strength to maintain and develop our cultures and the regional and local traditions we are so proud of. If we do not all stand shoulder to shoulder and defend this Union we have started to build over the last half a century, we will lose our autonomy and our influence in the world. The Union will be the loser, but the biggest losers will be the Member States and our citizens, and we will all inevitably end up on the sidelines of history.
– Mr President, Mr President of the European Council, Mr President of the Commission, ladies and gentlemen, I would like to say – speaking on behalf of the Members belonging to the Group of the European People’s Party (Christian Democrats) and European Democrats – that 13 December 2003 was not a good day for Europe. We are disappointed, but, in our disappointment, in the darkness, a light shines, for it was on 13 December 2003 that we got the news that the Charlemagne Prize of the city of Aachen had been awarded to the President of the European Parliament and thus to Parliament itself, which shows that we have allies in the cause of a strong, democratic, and active Europe. Mr President, we congratulate you on this distinction.
That the Intergovernmental Conference has failed must not mean that the Constitution has failed. Let me say, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, that there must be no doubt about our desire for a European constitution, that we declare our determination that there should be one, and that we are striving to have one as soon as possible, because without a constitution, Europe has no future in the twenty-first century.
We want a European constitution, because, in a community of 450 million people – and perhaps eventually even more – it is the only foundation for our peaceful progress through the twenty-first century. We need a constitution so that the problems that arise in our society can be resolved on the basis of law. We need a European constitution in order to be able to defend our European values in the world. Let there be no doubt about our desire for a European constitution founded upon Community law. We will stubbornly resist any attempt to take us back to mere intergovernmental cooperation or to the formation on our continent of axes squaring up to each other.
I would like to thank the Italian Presidency and the President of the European Council for having managed to get agreement – as you said – on 82 points. My appeal to all those in positions of leadership is this: let us not again unwrap this package; let us instead focus on the few contentious issues that remain. No one European government is in the right, and nor will we get caught up in apportioning blame, for once started on that, we will soon come to recognise that almost all of us bear a large part of the responsibility for Brussels having been inconclusive. Rather than holding just one, two or three countries responsible, we now need the good will of all.
We need a compromise; our willingness to compromise has always been a distinctive characteristic of Europe, for compromise is an expression of our shared goodwill, of our mutual trust, and of our desire to go forward into the future together. Let me make it perfectly clear that if a government thinks – and I am putting this in very abstract terms – that it can get out of European solidarity and defend only its own national interests, then such a government will, if that is how it behaves in future, be excluding itself from European solidarity. Solidarity is not a one-way street; it is binding upon all, and so it is that the practice of solidarity is in the national interest, because those nations that withdraw from European solidarity will end up having no part to play in Europe.
Today, we hear people pondering the idea of a ‘core Europe’, but how is that meant to work? A ‘core Europe’ is no solution, for the problems on which the few agree are always different ones. One group will agree on monetary issues; another on defence matters, and yet another on questions relating to the environment. It is for that reason that a ‘core Europe’ is no solution. We must walk together; together we must take the road that leads to Europe’s future.
I urge everyone to join in seeking out this road. People’s questions to me betray their concern; this very morning, a renowned European journalist asked me whether the euro would still be there in ten years’ time. Let us defend what we have achieved in Europe rather than jeopardising it. Certainly, what we need right now is a moment to pause and to consolidate, but let me tell you that we should now be thinking about Europe’s need for clear foundations in the shape of a constitution. We should not already be talking about further enlargements of the European Union that could put the whole concept of European integration even more at risk.
I would like to conclude by reiterating my gratitude to the Italian Presidency for its goodwill. We know how difficult things are in Europe, but Europe will indeed suffer harm if we now lack the will to keep on working on the basis of what the Convention produced. Next Thursday and Friday, we will be in Dublin, and I hope that the Irish Presidency will do everything in its power, starting by sounding out the individual governments as to their positions, so that the foreign ministers can then achieve a result that will enable, in due time, a summit of the European Union to be held, at which the European Constitution can be adopted. In this responsibility we all share.
This is not a day for apportioning blame, but a day in which, despite the difficult situation in Europe, to have faith and to keep working on Europe – with patience, but also with the passion that the task demands. Our group is determined that this Europe should be a success, and for it to be that, we need a European constitution.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen. Mr President-in-Office of the Council, when your Presidency of the Council began, you said that what concerned you was the football in Tokyo and we should point out that the Milan team reached the penalty stage. You did not even play in the second half. We can see the results.
This is despite the serious and professional work of the Italian Presidency – and I would like to publicly thank Mr Frattini, Mr Antonione for their efforts.
My group profoundly regrets the outcome of the Intergovernmental Conference and the fact that it was not possible to approve a Magna Carta, which may cause us an existential crisis if we do not provide a serious political response. We believe that we must recover the Community spirit, which is to take decisions together, combining our interests, acting in solidarity and not trying to block decisions. I say this with particular feeling, because my country was always in the vanguard of European integration and now it is in the rearguard.
I must also say, Mr President-in-Office of the Council, that you have said – and I believe this must be recorded in the Minutes – that 95% of the Constitution is not subject to debate, but is part of our . I believe this is an important fact. Now, in order to resolve the other 5%, there is something that was demonstrated in Nice and which has now been ratified: that methods involving all-night negotiations, haggling, do not resolve the problem. And therefore, Mr President-in-Office of the Council, I would put a question to you: the Convention was not the outcome of Nice; we achieved it at Laeken. The Convention has produced this text. Are you in favour of returning to an open and democratic method – the Convention method – or do you think we can resolve the matter by staying up for another night like tonight? I believe we have to be very clear in this approach, and it is also important, therefore, that the Irish Presidency takes up this baton.
I have been particularly struck by the fact that you have been especially critical of the current situation in the economic field and this is understandable. What you have said would justify reconsidering the issue of economic governance. You mentioned Gulliver and I am a great admirer of Jonathan Swift, but I do not believe this is the appropriate example. We are not like Gulliver, but like Italo Calvino’s [The Cloven Viscount], we have one half, the European Central Bank, but we do not have a figure in charge of the economy. Are you prepared to propose an amendment to the Constitution and a reform of the Stability Pact aimed at giving us Europeans strength? I believe this is an important issue to which we have to respond.
I must also say to you, on behalf of my group and of the European Parliament I believe that we are prepared to continue working to achieve the Constitution. We have 95%. The important thing now is to complete a Magna Carta, which is absolutely essential for our future and also for enlargement.
Mr President, Liberals in this House expected rather more from the presidency of a country with a proud European tradition. In six short months, the presidency has conspired to undermine the Stability Pact, has shown contempt for the European Union's policy towards Russia and offended Canada.
The President-in-Office has treated us to a 40-minute catalogue of the achievements of his term of office. Yet it is hard to escape the conclusion that this presidency and IGC have been a personal failure for the President of the European Council. The 'piece of paper' in Mr Berlusconi's pocket turned out to be a -stained napkin with a few bad jokes scribbled on it. The President came to the IGC poorly prepared; he ignored the warnings of this House that holding back compromise proposals would produce this kind of stalemate.
While the Americans were digging Saddam Hussein out of a hole in Iraq to global acclaim, our leaders were digging themselves into a hole in Brussels.
A successful summit needed two things: political will on the part of the major countries, and skilful diplomatic leadership. It showed neither.
This IGC was not fated to fail it chose to. Five countries walked away from an agreement which everybody needed but none of them wanted enough.
Yes, a delayed deal is better than a bad one. But the problem with postponing a decision by kicking it into the long grass is that you might not find it again. Especially with a crowded agenda ahead which includes negotiations on the next financial perspectives, talks on Turkish membership and elections in Spain, Britain and Italy.
So after a short post-mortem, the IGC must resume and must conclude its work under the Irish presidency. The Irish have Mr Ahern, one of Europe's most seasoned negotiators, and Mr Cox, the President of our own House, whose joy at the Charlemagne Prize we share. It may be possible to relaunch the European Union. Our first Constitution deserves public debate and endorsement, and that requires a Treaty before the European elections in June 2004.
I would like to underline the extent of the concern felt by Liberal Democrats and Reformers in this House and beyond and our feeling that the actions of the larger Member States are plunging the European Union into a crisis which could endanger the democratic nature of our Union.
The summit conclusions are also a disappointment to us. There is nothing on Guantanamo Bay, despite the explicit demand of this House that our leaders should uphold the rights of the detainees. On Russia, the conclusions scandalously make no reference to elections which the OSCE called 'a regression in the democratisation process'.
The decision to bring the People's Republic of China into the Galileo programme seems to have encouraged talk of the lifting of the European embargo on selling arms to the world's only significant remaining Communist dictatorship.
On all these issues, the Council behaved as if it is ashamed of our values or ignorant of them altogether.
At your press conference after the summit, President-in-Office, you said that but for the IGC, your presidency would be remembered as 'the most glorious of recent years'. Yet agreement on the five issues mentioned by the President of the Commission represents a meagre return on a presidency in which such high hopes were invested. If this was a glorious success, I would be fascinated to know your definition of a failure. You set your presidency the target of a Constitution by Christmas. By your own standards, you have failed.
– Mr President, President-in-Office of the Council, President of the Commission, on 3 September last, in this very place, Mr Giscard d'Estaing presented us with the draft constitution for Europe. I was extremely critical of the text at the time, since I and my group saw it as constitutionalising the liberal model by perpetuating the most contentious part of the Maastricht Treaty both in its direction and as regards the institutions. The project is now frozen for several months. Some might think that gives us some satisfaction, but for my part that is far from being the case.
First because the course of liberal Europe is not affected by this failure. It will continue for one simple reason: it is unfortunately not the subject that divided the 25 governments. Everyone, from Mr Berlusconi to the Polish Prime Minister, has been keen to underline that there was consensus on virtually every point of the draft constitution apart from the method of calculating the qualified majority in the Council. All the problems so forcefully raised in the growing public debate on the draft constitution, in the recent European Social Forum for example, are therefore still on the table. That is nothing to be pleased about.
Then we had the distressing spectacle of ambition for power and dreams of power, with no comparison being made of the options for the Union’s policies, objectives and values, seemingly echoing that stupid watchword ‘Nice or death’, a complete denial of the politics and spirit of responsibility. This Europe long in tooth and short on ideas, alien to people’s expectations and insensitive to the frustrations welling up everywhere, is a princely gift to populists and demagogues of all kinds. This failed prelude to an enlarged Europe is likely to have a devastating effect on all who have real ambition for Europe – an alternative ambition to the present treaties, but a strong ambition nevertheless.
Finally, this impasse is giving new life to the outdated old ideas of the hard core. Only too glad of an opportunity to pull out, the richest countries are threatening to cut back the funds intended for the least developed. By doing away with the notion of solidarity between Member States, such a development would be the death-knell of any community, allowing the dream of the most liberal to come true, the free trade area.
We cannot accept such a view. It is a caricature of the idea of closer cooperation between nations, some of whom want to see a more advanced social model and some a more independent and more offensive international policy prevail without waiting for an impossible unanimity of 25. But for that to happen there would have to be a real European political project within the European Council. But the truth is, there is no project, except perhaps for that very ambiguous one of European defence, made worse by the Union’s new strategic doctrine that makes your blood run cold simply by reading it. There is the rub.
The way this European Council has gone and the results it has produced ought to convince the doubters on one point: because of the major changes it will require to the present institutions and directions, a project that our fellow citizens can identify with and feel part of will not, will never come about spontaneously from a conclave of Heads of State and Government. A convention will not be enough either. The challenge must now be taken up by the citizens who aspire to it and the parties with which they identify. In my view, it is this level of ambition, more than ever, that will have to shape the next stage in European policy.
Mr President, by way of assessment of your work at the helm of the European Council, all we need to do now is say that the Union is not stronger or more united than it was six months ago, that your government’s contribution to increasing the cohesion lost during the battle over Iraq has been insignificant and that your statements on Chechnya, your failure to produce an initiative on the death penalty and the support and lack of criticism you showed for the Bush and Sharon governments have reduced the already poor credibility of the Union as a player on the world stage. Or else we could point out the disinterested involvement of Mr Tremonti in Ecofin’s attempt to undo the agreements reached by the Convention on the budget, or, again, the outrageous behaviour of Mr Lunardi, who is pushing for European funding for trans-European networks which his company would then like to build.
Your Presidency, however, will be remembered, above all, by Europeans for the failure to achieve agreement on the Convention’s text. This will be the case even if you, with the help of your television networks, succeed in convincing the Italians that success was achieved because you have managed to win the seat of the Food Safety Agency for Parma and to produce an agreement – as yet still on the drawing board – for the funding of a couple of tunnels and a useless bridge.
Of course, it really would not be fair of me to say that the reason for this failure lies entirely in lax preparation or in the original approach of bilateral meetings which provided for no plenary discussion and prevented everyone from forming a clear idea of what the mysterious compromise proposals were or of who was for or against what. However, we do believe that the agreement that was taking shape would – we are sure of it – have created more problems than the current crisis.
I will tell you something else: I do not believe that we can genuinely say today that there is a consolidated agreement on the majority of the 82 points put forward by the Italian Presidency, points which, moreover, are largely unacceptable because they represent a step backwards, and not just with regard to the Convention but with regard to Nice too. Whether you like it or not, the only text on the table is that adopted by the Convention.
Your weak Presidency and the Spanish and Polish Governments are not the only ones to blame for this crisis. There are many others, starting with those who rejected double majority voting at Nice and are now setting themselves up as unlikely European political heroes.
Therefore, we accept the challenge posed by the crisis: it might lead to a better Constitution for the future. However, we need to take note of the fact that the governments of both old and new Member States of the Union are unable to reach unanimous consensus on a viable Constitution for Europe. It is useless: you will not be able to do it on your own! The Irish Presidency will not succeed where Italy has failed. In order to succeed in giving Europe a Constitution, you need us, your citizens, your parliaments, if you want to prevent the project for a united, enlarged Europe breaking down soon in disastrous disputes over the Financial Perspective or over national sovereignty.
The Constitution is not dead; the governments are not the masters of Europe, not least because when they attempt to be they lose their way in domestic wrangles. We must resume the initiative without delay and prevent the work carried out by the Convention being filed away in some dusty drawer forever with the excuse that we need time to think or to fulfil our electoral obligations. To this end, we need to find allies both in the national parliaments and among those governments which, like us, can see the urgent need to overcome the crisis quickly, restoring confidence in the European project and restoring its credibility and also asserting the need to abolish the right of veto for institutional reforms.
I regret, Mr Berlusconi, that it is not clear whether or not Italy is one of these. I hope you will tell me that it is. Beware, however: we are not yet resigned to the idea that, with the European Union only just reunited, it should already be divided or that the time has come to set its rate of progress on the basis of the interests of a small élite: we do not believe there should be two different groups or factions. Our aim must continue to be the reinvigoration of the project for a democratic, effective Europe with which all can identify.
It may be true that an agreement was not far off in Brussels. If that is so, we call upon the Irish Presidency to convene another Convention without delay to ascertain in the clear light of day whether it is still possible to reach agreement. Otherwise, the plan must be to relaunch the constituent process after the European elections.
Mr President, I would like to thank the Italian Presidency for its work in a difficult situation, both because of international developments and because of the tragedies that have struck several of the European peoples, Italy, in particular. The memory of those who gave their lives for freedom and democracy in Iraq will be indelibly engraved in our minds as we pursue our political undertaking.
The Italian Presidency said that keeping the peace – and, therefore, combating terrorism and disruptive forces across the board – and pursuing stable prosperity for our people and for all the countries whose people live in difficult, tragic conditions because of hunger, poverty or lack of development, or, as is all too often the case, because of oppressive political systems, are the primary tasks performed by society.
The Presidency stressed that, if we are to achieve a stronger, freer, more independent and inclusive Europe, institutional changes are necessary and they cannot be brought about by watered-down compromises. The European citizens need clarity and efficiency and the Council has a duty to define unambiguously the political, economic and cultural role that Europe must play on the world stage.
Terrorism cannot be overcome by conventional methods alone, without the involvement of the citizens. The globalisation of the markets calls for new financial and economic rules to replace the obsolete rules of the past century. There must be renewed cooperation with regard to the geographical areas closest to us, in particular, and fresh consideration must be given in this context to the countries whose languages and cultures are similar to ours.
Mr President, I would like express the regret of the and my own regret as a member of the Convention at the failure to reach agreement on a new Treaty. The Union cannot have a two-tier system of first- and second-class States, or several individual or alliancesof dominating States, displaying two faces to the world.
A new Treaty is necessary and each State must lay aside the mental reservations which are a barrier to political Union. The undertakings given to the citizens must be delivered on and we are sure that Italy will give its full support to the Irish Presidency so that what was not achieved yesterday can be as soon as possible. The citizens of the 25 Member States of the Union want neither a federal superstate nor a Europe consisting merely of a free trade area.
Split over Iraq, failure in Cancun, snubbed in Sweden, the stability pact wrecked, and now the constitutional fiasco, 2003 will indeed have been the for Europe!
There will therefore be no European constitution, but not to worry, Europe is so far removed from the hearts and minds of the Europeans that no citizen will miss it or, doubtless, even notice. I do not really know to whom we owe this ‘miracle’, Mr Berlusconi; whether it is the Spanish, the Poles or, as many are saying here, the French, I think they have acted wisely since it is very obvious that the Europe of the 25 has not grown up and it was premature, to say the least, to give it that mark of political and democratic maturity that is a constitution. Let us have mercy therefore on Turkey, Mr Berlusconi, and let us think again for a century or two, maybe even longer.
For my part, I think we owe the Brussels fiasco as much as to the corporatism of the European institutions, and first and foremost the Brussels Commission, as to some Member States defending their legitimate interests. That is what happens, Mr Prodi, when Penelope goes against the teaching of the Odyssey and unravels instead of knitting. But let us calm ourselves and be consoled: we might not have a European constitution but we have won over the !
Like the Constitution then, it may become immortalised!
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, this Europe has acted in the same way as it did at the time of the Balkan crisis and the Milosevic atrocities; in the same way as the Europe which, even today, has no position on the Middle East other than the short-sighted positions of each of its parties and factions.
We failed, you failed to produce a Constitution, a Constitutional Treaty, because we are now experiencing a period of comeback from bureaucracy and false nationalistic hopes, which now carry the weight of new ideologies in this House.
This is not the United States of Europe, the Europe of Altiero Spinelli, the Europe of Ernesto Rossi – the Europe conceived in prisons by unyielding federalists, liberals and democrats. This is not the Europe of Robert Schuman or Konrad Adenauer either. Mr Barón Crespo’s words on the subject are spot on. This is a Europe that disappointed Mr Pasqua somewhat, although he finds in Mr Chirac, today, the old, essentially anti-Europeanist, antifederalist position. You have paid, Prime Minister, for your pretence at arbitration. You treated the minor economic – but so very understandable – egotistical concerns of Spain and Poland equally, but then gave in to the constant, arrogant, nationalistic blackmail from France, which is used to being the only country to gain anything from Europe. It was time for France to start paying too, now, as we have all paid. Well, Prime Minister of Italy, you have certainly failed to remember, you have not put enough faith in those who, more in prison than on luxurious conferences, laid down for us the path set by Parliament in the period 1982-1984. We need to go back to that time, to the Europe of our Parliament, whose primary task must be to break free from its shackles. It is a symbol: we do not even have the power to decide where we should meet, when or how. We are forced to meet in Strasbourg. First and foremost, we must show an example to the Europeans. As Members of Parliament, we must decide on the location of our Chamber, in which we will debate the matters which concern us.
Mr President, firstly, has the IGC been a failure? Surely it is just a reflection of current opinion at government level about the structure and implementation of a new EU Constitution. The lack of unanimity reflects divisions that are real within Member States, divisions which are too readily dismissed and which perhaps have been too readily dismissed in this particular debate.
To me the question is where we go from here. Is it an issue on which we have a realistic prospect of seeing progress during the course of the Irish presidency? Sweden said at the end of the IGC that it is a matter that could probably not come back before the Council until 2005, and others have talked about it not coming back for at least two years.
I say to the President-in-Office that he should dismiss much of what he has heard in the more recent speeches, not least from Mr Watson, the leader of the Liberal Group. Mr Watson was up to his sanctimonious best during the course of what I regarded as a number of cheap shots against the President-in-Office of the Council. The President-in-Office might like to know that when he was endeavouring to reach agreement in the IGC on Friday, Mr Watson had his name on the front page of the Murdoch press arguing in the United Kingdom for a referendum on the outcome of these constitutional talks. That was just a day after all his members had voted against a referendum here in this House. That inconsistency is something that we have come to recognise from Mr Watson.
It is worth reflecting that the President of the Party of European Socialists, Mr Robin Cook, the former Foreign Secretary of the United Kingdom, has recognised what he believes the route forward should be. He said that perhaps we in Europe need to move away from this introspective constitutional debate, as it has taken up too much time and energy; and that what we need to focus on are the issues that matter to our European citizens, such as jobs and growth, the environment, human rights and quality of life. He says that we need to get closer to the citizens we were elected to serve. These are remarks he made on the BBC broadcasting in the United Kingdom. They may not be said when he comes to speak to Mr Barón Crespo's group here. However, I welcome the fact that Mr Cook has endorsed the approach I have adopted in almost every debate we have held in relation to this constitutional issue.
There is much that is contained within the draft Constitution with which I take issue. This is not the occasion to revisit that area. But all of us should be committed to the prospect of getting back in touch with what matters to our constituents; and I would just remind everyone that we face them in June of next year.
Mr President, the truth is that while I was listening to the speech by the President-in-Office of the Council I had the impression that the failure of the Intergovernmental Conference was being regarded as a rather unimportant detail within the context of six triumphal months of Presidency.
That is not the case. This Committee on Constitutional Affairs, which met yesterday evening with a great many representatives from national parliaments, has expressed a common, deeply-held feeling of disappointment and concern, together with a common determination to help in every way possible for the constitutional process to be resumed and brought to a proper conclusion. We must not play down what has happened; we must not hide behind the comforting argument that the European Community has faced other crises and come through them successfully. This time there is likely to be a deep split in the Union, on the eve of the great enlargement. This time public opinion in all our countries is likely to suffer a serious crisis of confidence in a united Europe.
Yesterday evening we talked about how to prevent the road to the constitution from remaining blocked. It is a fact that when the process of drafting the constitution or revising the Treaties stopped being a government monopoly and was entrusted to a European body on which representatives of the national and European parliaments also sat – that is to say, the Convention – the work proceeded in a European spirit and an agreement was reached that was based on the common interests of Europe. When the process was handed back to the governments with the Intergovernmental Conference, individual interests and even matters purely of national prestige prevailed in crucial areas.
What can be done? First of all, the approach that you, Mr Berlusconi, mentioned remains valid. The constitution cannot emerge out of a watered-down compromise. It would, however, be a good idea to clarify what the Italian Presidency meant by ‘a watered-down compromise’. What was the actual compromise that was avoided? A return to Nice, the intangibility of the Treaty of Nice as regards the system for calculating a majority vote? It would be useful if the outgoing Italian Presidency could tell us more clearly instead of praising all those who took part in the IGC. Secondly, we must not throw away everything that has been negotiated in recent months. Well, we still want to know what solutions have been found for the 82 points and they have to be made public, so that we can see what substance there is to these solutions. Further discussion is also required on one issue that has remained unsolved: the procedures for revising the Treaty.
Lastly, the Irish Presidency has been given an extremely limited mandate. Our message – as you, Mr Cox, have mentioned – is that the Irish Presidency should interpret this mandate in a broader and more inclusive manner, extending its consultations so as to make good use of the Convention’s advice and contributions. Mr Berlusconi, you have finished your work, but Italy’s responsibilities do not end here: as one of the founding countries, it must be a decisive driving force at this critical moment in ensuring that the process of integration continues.
Mr President, the truly frustrating thing about the fiasco we saw at the IGC in Brussels was that, Poland aside, a solid agreement was closer to being reached than is frequently appreciated. Clever brokerage will still be able to achieve a respectable deal upon the outcome of the work of Mr Giscard d'Estaing and the Convention.
The fact that the IGC has failed makes the process and the outcome of the Convention more attractive. The Irish presidency should certainly press forward quickly to seek to complete the IGC. For them to be able to succeed they will need assistance and there is nobody more capable of proffering advice than the Convention itself, which should be recalled in January to consider the full package of presidency proposals that was published on 9 December.
Prime Minister Berlusconi says that much has been agreed, but precisely what was agreed? That the financial system of the Union should deprive Parliament of the last word on the budget? Was it agreed in the area of the third pillar that the emergency brake clause would suppress qualified majority voting and codecision? Was qualified majority voting agreed for foreign and security policy, as the presidency proposed? In the 'passerelle' clause, will the blocking of a single parliament be able to paralyse it? Parliament has a need and a right to know the answers to these precise questions.
Mr President, I think it is impossible not to see that we are faced with a setback. The problem happens to be knowing what kind of setback it is. I believe it is the defeat of the construction that you have chosen. Whom do I mean by ‘you’? The Italian Presidency, the Treaty Convention and the IGC. You have reduced the conflict that Europe is experiencing to a clash over the political aspect of Europe – whether it should be as much as possible or as little as necessary – in short, a clash between Europhiles and Eurosceptics. By doing so you are obscuring the real conflict and the drama of the choices Europe is being called upon to make. You have thus stayed within the same real model and have called this conflict – which is over who should make decisions and how – a model when it is not, distancing yourselves even further from the peoples of Europe. The model is, in fact, a social model of a political construction: it is its international aspect. You have chosen to constitutionalise the market at a time when neo-liberalism is failing and, although you prefer peace, you have considered war possible, in these terrible times when the world is racked by wars and terrorism.
The uncritical alignment with the Atlantic framework negates any ambition for an independent Europe. You did not choose the ambition of a model but settled for an accommodation and for staying afloat, which in practice has proved to be a framework of shifting sands, which has exalted the power struggle between powers and between countries. That is how the construction was blown apart.
It would be good if you at least did not deny your failure, as the Italian Prime Minister has done. The chairman of the Group of the European Liberal, Democrat and Reform Party used the word in all its harshness. Mr Prodi has, I think, also recognised this, but I believe he is wrong in thinking that a solution will come from setting store by the Convention. In fact, I think the answer will be to stop pursuing a mistaken path which, if we continue along it, will lead to the ultimate crisis of Europe.
We shall have to make a new start, then, but from what point? The first point is one of method: from a different relationship with the peoples, movements and democratic public opinion of Europe. The second is one of substance. There are three core issues facing us: the economy, social conditions and the international aspect, and these are inescapable. There is not just yesterday’s failure; there is also the Maastricht crisis, the paradigm for a Europe of markets.
Europe, as the President-in-Office has said, is caught between the political process in the United States, where the dollar favours their competitiveness, and the aggressiveness of economies like China’s. In this situation, the IGC response is not at all convincing, positioned as it is between a bastard Keynesian view and an attack on the social conditions of the workers. Mr President, what really needs attention is the rights of the workers and the peoples. If we do not make a new start based on this reality, Europe can have no future.
– Mr President, Mr Berlusconi, at the opening of the Intergovernmental Conference, you amused your colleagues with a joke about how you might make the people happy. The punchline is that someone advises you to throw yourself out of a helicopter. We are very glad that you did not do so, but we are not amused by the way you threw out the European Constitution instead.
There are three kinds of failure: you can lose to your opponents, you can fail to achieve goals that are set too high, and you can be your own downfall. The Intergovernmental Conference brought itself down. Nobody was against it. You had the Convention behind you, with an overwhelming consensus of the larger Member States and the smaller ones, the old ones and the new, of parliaments and governments. Only in your own ranks did you have opponents.
Did you fail because you were aiming too high? No, for, apart from the Convention proposals, there was no controversy; even with your 300 amendments, you went nowhere near as far as what the Convention had proposed, and not even as far as the Treaties of Nice.
You were the cause of your own failure. Having been called upon to take responsibility for Europe, you fought for national egoisms; having been called upon to create a balance between the institutions and a European democracy, you tried to build on your own power advantage, and to waste no time in gaining advantages for the national governments. You had the chance to defend the Convention’s consensus – which was the greatest that could have been achieved – but instead you lost it.
There is, I believe, one hope left to us. You, Mr President-in-Office, have tried; the governments have tried – and they have failed. After the partial failure of Amsterdam and the total failure of Nice, they have now, finally, failed. All that we can now do is to appeal to the governments’ sense of reason in persuading them to accept the Convention draft, Europe’s highest common denominator, after all.
Mr President, ladies and gentlemen, nothing surprises me any more since I have been sitting in this Assembly. At least, that is what I used to think, because this morning I confess I am surprised, but not at the outcome of the Brussels European Council or the failure of the Intergovernmental Conference. I have said on a number of occasions, including here, that I never imagined for one second that the Heads of State or Government, who represent the highest democratic authority in the Union, could reasonably agree to the draft European Constitution prepared by the Convention as it stands, without amending it – at least that is what the ukases of the majority of this Parliament wanted.
No, what surprises me is the behaviour of the federalist majority here present, whose blindness it must be said is beyond understanding. You never question yourselves. I have not heard one of you say: ‘Perhaps we were mistaken. We must have gone the wrong way.’ No. You persist, you sign, as if nothing had happened. Better still, like worthy followers of poor Lysenko, you look for someone to take the blame for your failure. Like all fanatics, you want heads to roll. But if you look things calmly in the face, you will see that the cause of this fiasco is not the Italian Presidency, whose excellent work I commend in passing, nor the attitude of some Member States, who have courageously defended their national interests as their peoples demanded, but quite simply our Convention and its incredible draft constitution. Noble as it may have been, this project was doomed before it even saw the light of day, because it ran radically counter to European political reality, a reality which, whether you like it or not, continues to be determined by the existence of peoples and nations.
In rejecting a division of power based on the federal model, Spain and Poland have rendered Europe a great service by finally saying out loud what many others have been quietly thinking for months, namely that the old Europe of Jean Monnet inherited from the division agreed in Yalta is dead and gone. Do not persist in trying to resurrect a federalism that is a thing of the past. Unlike the chairman of the Convention, the draft constitution is not immortal, so let it rest in peace. Let us rather take the opportunity that is given to us of laying the foundations of a new Europe, one which has rediscovered its natural borders. Let us build a political Europe which, while never denying its history and taking into account the constraints of modernity, tends towards an ideal of freedom and not of uniformity.
Mr President, I am pleased that we are now being given a little more time in which to discuss the Constitution. Negotiations are complete regarding 99% of it. Only one very important aspect is missing: the definition of qualified majority. Then there is the encounter with the electorate. Why not use the time to prepare referendums in all the countries?
Parallel with the summit, the European Referendum Campaign met in Brussels with 100 participants from many different organisations. Both Mr Leinen and I were among the speakers.
On behalf of SOS Democracy and the Group for a Europe of Democracies and Diversities, I should like to undertake to contribute to some solid information work on the draft Constitution. Let federalists and Euro realists present our different visions for Europe, together with accessible editions of the Constitution wording. Let us together demand referendums in all the EU countries under a common motto: EU Constitution? Ask the people.
In Denmark, we are to be given a referendum, but the June Movement would like to help gather signatures for referendums in all the EU countries. When we have a referendum and vote ‘no’ in Denmark, a new referendum is held. Instead of giving the Danes and the Irish a second ballot, it would be better to consult the whole of the EU.
I should therefore like to collect signatures demanding referendums throughout the EU.
People cannot be given a constitution without permission being asked of them.
– Mr President, I should like to thank Mr Berlusconi for the six month Presidency of the European Union and especially for that part of his speech which did not focus just on the Convention, the Constitution or the Intergovernmental Conference, which did not reach a successful outcome. This does not mean that Europe is dead or finished. The Treaties are still fully in force and will remain effective and in operation until they are replaced with a new text.
In the President-in-Office’s speech, I was pleased to hear the reference to issues closer to the citizens, who, I believe, are not particularly interested in whether voting is by double majority, whether Spain should have 27 rather than 28 votes or other such things. I think the citizens are very interested in major public works, not having tailbacks on motorways, being able to travel on fast trains, having special attention paid to employment and – as Mr Berlusconi recalled – taking action against those countries that operate on the free market without complying with the rules on environmental and worker protection. Ten years ago in this Parliament I was arguing for exactly the same things, so I was pleased to hear the President-in-Office of the Council calling for them.
I must also add that this kind of unfair competition is also seen in the pirating of products and brands, and in this context, now that the baton is being passed on to Ireland, we must in my opinion make a great effort to protect our industries, our products, our workers and ultimately our standard of living. The institutions are important, as is their reform. We must, however, as Mr Berlusconi has done, pay attention to the living conditions of our citizens.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, over the weekend, I sometimes got the impression that we were discussing the rendezvous clauses rather than having a rendezvous with history, and that the reason why we did not come to any conclusion was that we were perhaps not aware of our responsibilities in all the areas. My great concern is now that everything is running through our fingers. When I contemplate the vast timescale, extending into 2005, I fear it will rob the Convention text of its momentum.
I believe that it is for this reason that, on two points, we have to make it clear what we do not want. I do not want a ‘core Europe’; instead, we should waste no time in resuming the attempt, with the Convention text, to get more of a constitution for a large-scale Europe with twenty-five Member States. Secondly, I do not want a compromise if it does not increase our capacity to act. Discussion of that brought the IGC down. There can be no compromise if, having got it, there is less transparency – the Legislative Council springs to mind – or less democracy, of which the Budget debate and Parliament’s budgetary rights provide us with examples.
Despite these criticisms, though, I would like to thank the Italian Presidency of the Council for having kept close to the Convention’s text throughout all these weeks and months and for actually keeping the commitment it made in respect of it. This is why the Convention text still stands; it is now for us to breathe new life into it. This being so, and in view of Mr Berlusconi’s statement that a number of formerly critical points – apparently 82 of them – had been satisfactorily dealt with in Brussels, it would make sense to hold fast to it if we are to maintain momentum. For this reason, I believe, the foreign ministers should meet together as early as January in order to consolidate what has been achieved. That, I believe will enable us to maintain momentum, and you, Mr President, could perhaps prompt them to go down this road.
This could provide a basis on which the Irish Presidency of the Council could put forward proposals for holding a new meeting of Heads of State or Government as soon as possible, although the timetable has to be planned in such a way as to make compromises possible. This meeting must be held, and must resolve matters, before 1 May, when enlargement is due to take place, for this project is, logically speaking, intended to enable the European Union to be enlarged.
I want to give a second reason why this meeting should be held before 1 May, which is that I do not know how, if things remain as they are today, the Heads of Government and we in this House can face the voters on 13 June. It is for this reason – so that the voters can have a perspective that keeps them from losing faith in Europe – that it is from this point that the Heads of State or Government must make a new start before 1 May. I hope, Mr President, that you will, in the remaining weeks of your presidency, join with your successors in setting a project of this kind in motion.
– Mr President, the weekend’s summit is a source of danger for Europe, but I want us to be consistent. For years, we condemned lowest-common-denominator compromises; this time, the lowest common denominator would have been a ‘Nice II’, which would have destroyed the draft constitution. Let me say, therefore, that it is better that the summit should fail than that the draft constitution for Europe should be lost.
We in Europe’s Parliament will not now allow this draft to disappear back into the archives of history. It is still on the table. Working to keep it there will be our first priority in the coming months and years, and we will have to keep working to that end even after the next European elections with our new fellow-Members here in the European Parliament. Europe is indeed in a crisis situation, and we have to face this crisis calmly. We must not allow ourselves to be influenced by soothing words about business as usual. We will overcome crises like this one not by standing still but by getting moving.
Where is this danger that hangs over Europe’s future? It does not lie in the possibility of the constitution arriving a couple of years behind schedule. It lies in a new division that is opening up in Europe. In a stronger and united Europe, there are, on the one hand, governments that seek to use it as a means of promoting their national interests and, on the other, there are governments that want to defend their interests against it. This gulf must not be allowed to get any wider; bridging it is our most important task.
At the end of the day, the dispute at your summit was about the division of power in Europe, which the world powers have long disregarded. Therein lies the danger facing Europe. While you are in Brussels, fighting tooth and nail over influence, Europe is in the process of losing all influence in the world. Such is the danger of which this summit is the source.
I will dare to say that it is easy to overcome the differences that have become apparent between the governments, but restoring people’s confidence in Europe’s future will be difficult. Yet it is that which will be our task, a task we must accomplish over the coming years and decades, a task in which I wish us all much success.
– Mr President, the failure of the IGC may well lead to a failure of Europe because, although it is a marvellous historical goal, we all know that enlargement to 25 Member States without majority voting will be a nightmare: a nightmare in which Europe will be divided, paralysed and impotent in a globalised world.
The final report that Mr Berlusconi gave here for three-quarters of an hour – 82 points ‘with one exception’, which must be the success of the IGC – is a clumsy way of giving us an extra dose of misery. Unfortunately, he is once again concerned with distancing himself from a mark of failure rather than pointing out the right road on behalf of a great founding country like Italy.
Mr Prodi has honestly expressed the extent of the failure and the risks associated with it, and has started to mark out a possible route for the future. I say yes, Mr Prodi, to an initiative by pioneer States for a Europe that in no way underrates the importance of this broad Union extending from Portugal to the Baltic States, but you know we have to move towards an effective, democratic integration of the Community based on the results of the Convention. Yes, then, to starting out with those who share the results of the Convention – an honourable compromise – on the new European Community path. In this way all 25 can be helped to reach the goal. This is the objective around which we should and can unite as from tomorrow.
– Mr President, there is no doubt that the Brussels fiasco has landed the European Union in a grave crisis. This is the first failure of an enlarged European Union, even before the accession of new Member States. It represents a setback for European integration, but what brought it about? The Brussels summit did not focus on the creation of a democratic, social and peaceful Europe. Instead, power and influence were haggled over, and a narrow-minded nationalism again prevailed in yet another demonstration of the fact that Intergovernmental Conferences are completely unsuited to advancing European integration. The European idea sustained serious damage at the summit, at which it was the real loser.
There were winners, though, as well; they include, for example, the USA, for it is the USA that will profit from the summit’s conclusions on European security and defence policy, which tied Europe and NATO together as brothers in arms and put us under American guardianship in security policy matters.
I am in favour of a European constitution – a modern and progressive one. It was with that in mind that I involved myself in the Convention, but it should give politicians like ourselves serious misgivings that – figuratively speaking – nobody took to the streets to demonstrate in favour of the constitution that the Convention produced. Only 38% of the public at large have ever heard anything about the Convention and only a fraction of them are familiar with the text. Quite apart from that, the real problem is to be found elsewhere, in that the public are not convinced that their fundamental concerns and needs are a priority. The degree to which they are right about this is demonstrated, to take one example, by the fact that the IGC as a whole did not even once turn its attention to the inherent contradictions between Part 3 and Part 1 of the draft, and by the manifest fact that two mutually antithetical economic philosophies are to remain in the text of the constitution – the social market economy on the one hand and free competition on the other.
That is not the way to get people enthusiastic about a European constitution. I hope that the time of reflection – the crisis – will be understood as an opportunity. I urge you to have an open discussion with the public about the constitutional project, and, above all, take seriously the serious criticisms that civil society makes of the Convention’s draft.
Mr President, we have just seen a spectacular failure in European integration on the part of the Heads of State or Government, who have not been sufficiently statesmanlike to see and preserve the collective interests of all the citizens.
I have often had to hear disparaging descriptions in this Parliament of the historic democratic nationalist traditions, such as the Basque nation, when all we want is to safeguard our identity and our culture and are prepared to share our laws and political competences with the other Europeans. To this end, not only are we calling for recognition as historic nations, but also a role in the democratic decision-making processes.
It is not we, but certain irritating State nationalist traditions, which are slowing down Europe, as in the case of Mr Aznar, who only thinks about how to block decisions in order to impose his views on others, rather than thinking about how to build a stronger, more prosperous Europe, united in its diversity. I am convinced that, in order to move forward, the Union must cease to be dominated by State governments, that is, by executives, and become a genuine federal union, in which it is the citizens and their representatives, we Members of the European Parliament, who determine the Constitution and other Community laws.
It is time to leave behind intergovernmentalism and to move towards becoming a full political entity, a supra-State with common laws for all the peoples and nations of the continent or at least for those who wish to build a common future based on dialogue, trust, understanding amongst equals and good for all.
Mr President, however it may appear, the Brussels Council on the European Constitution failed for three reasons.
Firstly, the Convention claimed to have reached a consensus, but that was not true. The IGC has simply unmasked the lie of the Convention.
Secondly, Spain and Poland’s opposition over the method of calculating the qualified majority was in fact motivated by profound differences, which were shared by other States although they did not say so openly: the rejection of a unitary Europe run supranationally by a coopted elite. Our thanks are due to those countries for defending Europe’s true interests.
Thirdly and lastly, the intransigence of those who clung to the qualified majority formula proposed by the Convention showed that in reality they did not want it to succeed. Perhaps because they thought the Convention’s conclusions were not as good as all that. But perhaps especially because, knowing the state of mind of their fellow citizens, they wanted to defer the problem until after the European elections. In reality, Mr President, it was the citizens who blocked the European Constitution, even though they were not consulted directly.
Mr President, practically all the parliamentary groups and – it appears – all the Member States claim to want a new legal framework for the Union in the form of a Constitution. Work by many people over many months has resulted in a proposal with which a great majority appear to be in agreement. The good work of the Italian Presidency has furthermore allowed us over the weekend to add something very important to the agreement, which is the establishment of a European defence doctrine. All of this acquis, the fruit of negotiation – as Mr Berlusconi has said – must be recovered and consolidated as an approved text. What then has led to this failure?
I believe that the failure stems from a proposed institutional reform which the President of the Convention came up with at the last moment, which was not debated sufficiently, and on which there was certainly no consensus within the Convention. Apparently in Brussels six months has not been enough time to complete a compromise. This is no great tragedy. We must remember that of the five previous Intergovernmental Conferences which negotiated reforms of the Treaties, only one ended within the six-month period in which it had begun. The Irish Presidency must simply carry on working where the Italian Presidency has left off.
What I believe should be ruled out, Mr President, is the following: firstly, the absurd idea of postponing this debate until after the European elections; secondly, the idea that what interests me is Europeanist and that what does not interest me is anti-European; thirdly, the nonsense of dividing Europe even before it has been enlarged; and fourthly, the recriminations which get us nowhere, except for some people, of course – such as the President of the Group of the Party of European Socialists – who believe that the government of their country is solely to blame, whatever it does and whatever happens. I believe that the only phrase he knows in Italian is [it is raining – damned government]. He indulges in this type of national opposition in the European Parliament and is then surprised that he loses election after election. It must be the electorate’s fault, naturally.
In any event, we now all have responsibility. Mr President, we must keep the IGC open, we must contribute to dialogue and the commitment we all aspire to. Let us pray that we achieve it before 13 June.
Mr President, it is clear from the debate here this morning and in yesterday's discussion in the Committee on Constitutional Affairs that Parliament is divided into two camps.
The two camps are the optimists and the pessimists. The pessimists point out that we are in a major crisis, perhaps, I have heard it said, the biggest since the rejection of the EDC Treaty in 1954. The optimists say no, because 95% of the draft Constitution has not been challenged and has virtually been agreed though I would like to see the text of the final versions of these articles that have virtually been agreed at the IGC. There is just one key subject left to argue about and settle. It concerns the voting system within one of the institutions. We can still do this. After all, on the original timetable nobody had originally thought we would finish before Christmas, so there is nothing to panic about. It can all be resolved in due course.
Which of these two views is right? I tend to be an optimist by nature, but I am a cautious optimist. We can salvage this IGC but it will need us all and the Member States in the IGC especially to be focused: focused on the remaining issues that need to be settled and attentive to solving them sooner, rather than later. If we take too long, there is a risk of reopening the debate on virtually every article in the draft Constitution. That above all must be avoided. We must focus on the points that remain. We must ask the Irish presidency to tear up its original plans and timetable for its presidency and focus first and foremost on this.
It is true that business as usual can go on to a degree on the basis of the old Constitution, namely the various treaties that we have, but these treaties are not satisfactory. They need updating, they need streamlining. They need modernising. We need the new Constitution. The Irish presidency must not just carry on, business as usual. It must focus on getting a result on this as soon as possible.
– Mr President, the importance of fundamental freedoms, including the freedom of information, was reaffirmed at the recent Brussels European Council. In this respect, how can one doubt the contribution made by the President-in-Office of the Council? This is why I turn to you and to the Members here to underline the extremely serious attack on the multiplicity of information posed by the Gasparri law on broadcasting.
Virtually all public and private broadcasting services in Italy are controlled by the Prime Minister. The advertising market is also in practice dominated by the companies he owns. It is not an exaggeration to call it a media , which sets a highly dangerous precedent for the Community countries. If the problem of the enormous conflict of interests that strikes at the heart of democracy in my country is not addressed and resolved within the Community, the creeping regime that is suffocating Italian society will be consolidated. What will elections mean if the Prime Minister controls most of the media?
I turn to you, ladies and gentlemen, with bitterness, concern and anxiety, and ask you: what can this Parliament do to protect the freedom of information in Italy? Please help us, please help my country to save the democracy for which the forefathers of our Europe battled.
Mr President, between some people’s euro-scepticism, some people’s arrogance and the stubbornness of others, the governments of the Member States and their leaders are endangering the adoption of the Constitution that the peoples and the citizens want and need. Their fight solely over the right of veto not only caused the Brussels Intergovernmental Conference to fail, which is what happened three years ago at Nice, but also managed to obscure the positive aspects and the shortcomings of the draft Constitution, stifling real debate in European society and in our various States and Nations. These factors have obscured the extraordinary value of the existence of the Constitution, the progress made in external policy since the crisis in Iraq, the leading role given to Parliament and consequently to the citizens, and the shortcomings of our policy for social and territorial cohesion, the failure to recognise national political diversity in Europe as well as in the Member States, which I wish to highlight as a Member of the European Parliament for Galicia and as Chairman of the Intergroup on Stateless Nations.
Mr President, I wish to make it quite clear, since most of us are citizens of the Spanish State - that we are not judging the Constitution on the basis of our State Government’s potential power of veto and that we do not share the stubbornness of the current Prime Minister, José Maria Aznar, who distinguishes himself now and then by his talent for making enemies and by obstructing the solution to all problems. There are many more of us who wish political and social union to progress, united in diversity.
Mr President, please allow me to congratulate you on the award of the Charlemagne Prize, which is also good news for this Parliament; a Parliament which, since 1984, has wanted a Constitution, through the Spinelli Treaty, then through the Herman, Oreja and Colombo projects which called for the establishment of the Convention in 1997 and which, after Nice, opted for the Convention.
That is why there is a touch of melancholy in the air today. What I mean is that, although this contradicts the philosopher, this melancholy is not the result of pointless efforts. The Convention’s efforts have not been pointless, because – and I firmly believe this – this Constitution is necessary for the enlarged Europe and there is no alternative.
Since the European Parliament – as the poet would say – has yet to speak, we must now consider how we are going to act in the future. Firstly, we must recover our common sense, and there are a series of things we must not do: we must not talk about dividing Europe, about dividing ourselves, the Europeanists, up; we must not talk about founding countries, about pioneer or vanguard countries, as if to reproach those countries which do not seem up to the job; and, at this time, nor should we send letters to the President of the Commission telling him to reduce the budget to 1% of GDP.
We must recover our common sense. We must consolidate the constitutional . You, Mr President-in-Office of the Council, have said that 82 solution measures have been proposed. Tell this House whether this is the case and, if it is, they must be consolidated. Let us consolidate them under the Irish Presidency and, before 1 May 2004, let us resolve the outstanding institutional issues and let us go into the elections of 13 June asking the Europeans to vote for this Constitution.
– Mr President, ladies and gentlemen, Mr President-in-Office of the Council, you can hardly be surprised that I am not rising to ask you about what has been achieved as regards the constitution. Many Members have done that already.
I want to refer back to what I said on 2 July, when, in this House, I asked you, as President of the European Council, ‘What do you intend to do to speed up the introduction of the European arrest warrant?’ On that occasion, demonstrating a distinct lack of charm, you declined to answer me. Then, in September, I asked again what progress had rewarded your efforts, and I can tell the House that I have received an answer. The answer to the question as to what you intend doing to speed up the introduction of the European arrest warrant is ‘nothing’. On 1 January next year, there will be no European arrest warrant.
The area of security, freedom and justice is at the heart of European legal policy, a core policy of the European Union – as, indeed, you yourself said in your first statement to this House. I take the view that it would have been one of your tasks as President-in-Office of the Council to make this landmark a reality, for the fact is that the failure to introduce the European arrest warrant means that, from 1 January 2004 onwards, the position as regards criminal prosecutions in Europe will be worse than on 31 December 2003. The absence of the European arrest warrant will make it more difficult to prosecute criminals from 1 January 2004 onwards. Precisely whom this state of affairs is meant to benefit, Mr President-in-Office, I have no idea, but I know full well who is put at a disadvantage by it, namely the citizens of Europe.
If we want to establish this area of security, freedom and justice, if we want to make Europe more secure, if we want to guarantee more efficient prosecution across frontiers, if we want to combat organised crime more effectively, then this landmark in the area of security, freedom and justice is what we need. I very much regret that. Back in September, I believed you were on the right track. Today, I have to say, with regret, that, on this issue – and let me repeat myself, we are talking here about the accelerated introduction of the arrest warrant, which was necessary in July – you have, lamentably, not only failed to do your homework, but have, in my opinion, proved yourself an outright failure.
– Mr President, the tendering directive, the single European sky directive, the directive on takeover bids, the agencies, the concrete work on economic growth – one need only recall the decisions made on major public works and the finance mechanisms associated with them – and the careful analysis launched by the Italian Presidency, followed by specific proposals on competitiveness, a subject which lies at the root of the Lisbon process which is only slowly taking shape in the way we want; the specific measures on immigration – which should take place legally with flows regulated by individual countries’ requirements – with particular regard for the border control agency; the Euro-Mediterranean Parliamentary Assembly and the Foundation for Dialogue between Cultures and Civilisations, whose main task will be an assessment of the dialogue between religions in the hope of curbing fundamentalism, since this is terrorism in the making; the action in the Middle East – where we have worked hard towards a dialogue between the two sides, and Italy in particular has also provided a venue – with the launching of an intervention plan with a EUR 5 billion budget for the next five years: these are undeniable achievements that attest to the generosity of the Italian Presidency.
There is, of course, one discordant note: the mechanism for giving the European Union a new formal constitution has jammed. At this moment we must pay particular attention to the sirens of the material constitution. We need time to reflect, because what emerged in the heat of the moment is certainly worrying. I will not mention those involved but rather the issues: a two-speed Europe, the emphasis on closer cooperation, a Europe made of concentric circles, in which all share the same policies but each group remains open to new associations – this is not the political scenario that the 25-Member Europe needs. We must not lose what lay at the heart of the Convention: the general interest of Europe, which gave rise to the decision to abolish national veto rights in most cases and proposals for a transparent and credible voting system. In the general interest of Europe we must make a fresh start and work with new formulas that we can create if we so wish.
Mr President, President-in-Office of the Council, President of the Commission, the American hyperpower has just scored a double victory. After dividing Europe by unleashing the war in Iraq, it has just prevented Europe from giving itself the constitution it needs to operate with 25 members, at the very moment when it was arresting Saddam Hussein. Over the last century, the only wall of freedom will have been the Wall of the Atlantic. Since then, we have had the Berlin wall and the Jerusalem wall. That is not the way to build peace. To those who added a brick to the wall of Atlanticism this weekend I want to say that the cement of peace, security and stability that our continent needs will not be built with walls like that.
Since 1986, the European Union has experienced a divorce between the nature of its project and the institutions able to sustain it. Before now, we did not have the right to frame the question in those terms. But because enlargement reverses the numerical ratio, it forces us to raise the question of the institutions in such stark terms. And the Heads of State or Government are unable to deal with it because then they can only go back home with bad news and they do not have the double legitimacy of the nations and states. That double legitimacy existed in the Convention. That is why we reached an outcome that ought to have been validated by the Heads of State or Government.
Now, Europe’s contribution to the world balance will not be consolidated on the blocking power some wanted to introduce this weekend. Do those who rejoice at this failure, imagining a hard core resigned to not having a working Europe of 25 and allowing this wall of Atlanticism to be built want to be the agents of division and of new rifts in our continent? Let us note those things where we can make progress, but let us not give to those 82 points. Let us look at them one at a time and see what can be done.
Your Presidency’s conclusion, Mr President-in-Office of the Council, where national egotisms have carried the day, turns its back on the hopes that were born of the Convention. The mandate given to the Irish Presidency is not equal to what is at stake. Those who still want to provide our continent with the conditions for its stability must take up the flag again.
– Mr President, it would be wrong to say of the Intergovernmental Conference held in recent weeks that it was a failure. On the contrary, under the Italian Presidency we were able to keep the basic ideas of the Convention virtually intact and agree jointly on 22 of the areas involved. Consensus was reached on an important issue relating to future security: the development of common European basic defence structures. When the IGC realised it should include the Convention’s original wording regarding the relation between the position of the non-aligned countries and security guarantees, Finland, Sweden and Austria were also able to become fully involved in security cooperation.
A by-product of the summit was the way it also resolved disputes over where to locate EU agencies, wrangles that had long been a source of irritation. Italy can therefore go away happy to brag about Parma ham and prosciutto and we Finns on the other hand will monitor the situation from the Chemicals Agency and ensure that they do not use the wrong ingredients when they produce them.
The argument over how the voting rights of the countries in the Council should be allocated left everything that had already been agreed open. As President Chirac himself admitted, the failure of the Nice Summit was the reason for this. We cannot be biased and point an accusing finger at the country currently holding the presidency nor even at Poland or Spain. It is natural that Germany was unable to accept the Nice decision. It is just as natural, however, that it cannot dictate the solution; instead, we are now to have talks aimed at a balance, talks which take a balanced view of the status of small countries, and not just the large ones like Spain and Poland. A return to genuine double majority voting – half in respect of the population and half in respect of the countries – must certainly be one aspect of the solution which would also reassure the small countries that they are not going to be dictated to by the large countries in the future. It is important, however, that debates on matters that have already been agreed on are not reopened on account of a row that has not been settled. If that happened we could really say that the Brussels Summit and the IGC have failed.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, the failure of the draft constitution has obscured the fact that a number of positive decisions were taken at the Brussels summit, on such matters as, for example, the European security strategy. How, though, is such a strategy meant to be implemented if both the common political will for it and common institutions – such as a European foreign minister – are absent?
Today, Mr President-in-Office of the Council, you have declared, and rightly, that we are in a very, very precarious position as regards competition with the United States of America and with Asia, and you also referred to the state of affairs in the Far East, which amounts almost to anarchy. You were right to do so; how are we to compete successfully with them without a common will and common institutions, if we do not join together as Europeans in, for example, ensuring that Kyoto is implemented as a whole? Already, I hear many European industrialists saying, ‘We cannot be the only ones to implement Kyoto, or we will lose our competitive edge.’ That is only possible provided that a minimum of social and human rights is enforced, along with protection for the environment, provided that this shared constitutional Europe comes into being. The capacity of common purpose to accomplish something has been demonstrated by the way in which the Americans have dispensed with steel tariffs. If Europe acts together and presents a united front, we too have the opportunity and the capacity to get things done together.
This leads me to agree wholeheartedly with Mr Poettering that we need a European constitution as a symbol and as an instrument if we are to make this common purpose a reality on the global stage too. It is for that reason that I do not see the creation, at this point in time, of a core Europe as a way out. I might add that it is generally not the core of a fruit that is interesting, but its pulp, so creating a smaller core Europe is not a way out. Instead, Europe must be great, and we must hold it in common. If a few are unwilling to join in, then we have to consider how we are to achieve this constitutional Europe, this Europe in which as many as possible can share and which is open to all.
What this means is that both the Italian and Irish Presidencies of the Council must now carry the message that we have to work in order to bring about a common Europe with a common constitution and with as many Member States as possible. We must not allow our vision to fade away, nor must we, under any circumstances, abandon a common Europe with a common constitution!
– Mr President, ladies and gentlemen, Europe will never be finished, but we must press on with the project for political union with determination and vision, and on a Community basis. If we do not, the public will lose confidence in us. If we do not, we will achieve neither integration nor consolidation. If we do not, we cannot discharge our responsibilities for our continent on the world stage, and mistakes can be made. They can be corrected, and they must be. What has happened, though, is not just a matter of mistakes being made; what I find lamentable is the lack of sufficient political will on the part of the Heads of State or Government who took part and hence the lack of European leaders, indeed of European statesmen. Will, courage, emotion, enthusiasm – all are wanting, and so, therefore, are credibility and confidence.
Whenever the future of Europe depends on unanimous approval by the Council rather than on agreement between the Community institutions, crisis is in the air. It happened with the sanctions against Austria, it happened with the Iraq crisis, it happened with the Stability and Growth Pact. More and more frequently, we blame the Community objectives for problems at national level. So let me conclude by saying that the Convention has not failed, the Commission has not stood in the way, Parliament is not putting the brakes on a Europe that is more democratic, more transparent and closer to its citizens. We say a forthright ‘no’ to unanimity and ‘yes’ to a dual majority, which is democratically fair, ‘no’ to the apportionment of blame and ‘yes’ to shared responsibility in Europe, ‘no’ to a more nationalised internal policy and ratification process and ‘yes’ to their becoming more European, ‘no’ to the Intergovernmental Conference method and ‘yes’ to the Convention in which governments and parliaments are represented, ‘yes’ to a European Union of peoples and citizens, ‘no’ to an intergovernmental core Europe, ‘yes’ to shouldering our responsibilities within Europe and around the world, ‘no’ to a reduction of Member States’ contributions. We say ‘yes’ to the idea of summoning the Convention after Christmas in order to discuss the failure of the Intergovernmental Conference and in order to speedily implement all that came out of the Convention, or was agreed at the Intergovernmental Conference, and is feasible on the basis of current law.
Mr President, let us send a positive message to the citizens, huge numbers of whom have supported the work of the Convention and the draft Constitution it has drawn up: in 2004 – whether one likes it or not – Europe is going to have a Constitution. Otherwise, we would have to face working with a botch-up, like the Treaty of Nice, carrying out enlargement without deepening the Union, under bad conditions, and discussing the financial perspectives in a stifling political atmosphere.
In view of its content and the way it has been produced, the Convention’s draft Constitution is good for the citizens and today, following the failure of the Brussels Summit, even those who criticised certain specific aspects of it accept it as a good document. The Convention was a success and the Intergovernmental Conference is a failure.
There are certain obvious contributors to the failure of the Brussels Summit and, for me, as a Spaniard, it means a great deal to hear the praise of the Eurosceptics in this House for the President of my country’s government, he of the ‘letter of eight’ and of the last Brussels Summit. The process of producing a Constitution must continue and that European Constitution must be created during 2004.
Of course we do not want a Europe of varying speeds, nor pioneering groups. We want a politically united Europe, a Europe which is autonomous in its external actions, a Europe with competencies and resources to resolve the demands of the people and, therefore, we must strongly urge the Irish Presidency to call an Intergovernmental Conference in January in order to consolidate the 95% agreed and to resolve the outstanding issues in a negotiated and appropriate manner. Why not also call the Convention, which has legitimacy? And naturally the European Parliament must play its historical role as a driving force, in this case as the driving force for the European Constitution.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I think we should subject everything that happened last weekend to a very sober analysis. We may perhaps then come to the conclusion that we have, in recent years, not engaged very seriously with the question of whether the EU can be made both deeper and wider at the same time.
Let me put that question in very graphic terms. The reason why the Convention was so very successful was that this issue was the cement holding the whole thing together. It was because there was a common interest – on the part of the actors, but not on the part of the Member States – and hence it is now important that we give some thought to what really are the common interests of the 25 Member States that will be joined together in this European Union from 1 May onwards. That needs to be analysed in a very matter-of-fact way.
What are the tasks that we have to perform at the European level? What are the tools, what are the procedures, that we need in order to perform them? What kind of financial framework does this Europe need if it is to be able to perform the tasks allotted to it? Only when we have come up with serious answers to these questions will we be in a position to draw the necessary conclusions, and learn the necessary lessons, from what was completed at the weekend, and that means that we also have to ask ourselves whether, at the moment, a deeper EU is perhaps more important than its enlargement over and above the twenty-five – which will mean discussing what a Europe of 25 Member States has in common.
I think we must start by fulfilling the fourth Copenhagen criterion – that was indeed laid down at Copenhagen. We must be able to concentrate on what we have in common. What is within the EU must be made capable of sustaining enlargement. That is the task we have to tackle in the coming year, and with a great deal of commitment, and then we will be able to draw from it the helpful conclusions that we need.
Mr President, ladies and gentlemen, Mr President-in-Office of the Council, our feelings can be summed up in one word: disappointment. Not only are we disappointed, however, the overwhelming majority of European citizens, who are in favour of a European Constitution, are also disappointed and perplexed. Fortunately, and to the despair of the Eurosceptics, the European Constitution is a popular idea and one that mobilises the people.
The European project is the finest idea that the twenty-first century has inherited from the violent twentieth. Today, Europe stands at a turning point. Enlargement will bring change; we are creating another political entity. I am not indulging in political metaphysics here – this is the reality of the situation. Enlargement without a Constitution is something that can no longer be contemplated, less still accepted. This is something that the recalcitrant Member States must understand. Unfortunately there are a few States that attempt to counter the spirit of Europe with the old myths and delusions of grandeur or of national importance and still advocate the political fossil, albeit a recent one, that is the Treaty of Nice. Europe must be built, however, through a positive, not negative spirit. Some leaders act as if the Union gave them rights but no duties whatsoever. We cannot and must not fail in our confrontation with history. Europe urgently needs a Constitution and it is within our reach. Long live the Constitution!
– Mr President, the disappointing outcome of the Intergovernmental Conference is a surprise to no one. It was an expected disappointment, perhaps, – but no less disappointing for that – to find that a year’s work by our 105 members of the Convention could be called into question in a few hours for futile considerations of the respective weighting of the different member countries of our Union.
If there is a lesson we can and must draw from that, it is that we cannot hope for any progress in an intergovernmental context towards the completion of European integration since, as Mr Pasqua rightly said, in that context the Heads of State can do no other than defend their national interests tooth and nail, even at the expense of the general interest.
I do not share the view of those who imagine that, in the weeks ahead, the Irish Presidency will be able to reverse the trend that has now been set. We must therefore prepare ourselves, ladies and gentlemen, to ask the real questions that remain in the course of the forthcoming European election campaign. After all, it is an ill wind and it will give the campaign added interest.
Having said that, President-in-Office of the Council, you raised the general issue of security, which you rightly understand to be a major concern of our fellow citizens in Europe. In this connection, while welcoming the good intentions shown, I cannot help remembering the proverb that says that the road to Hell is paved with good intentions. I therefore hope that Europe will go beyond mere words and commit itself, in reality and not just virtually, to constructing the instruments necessary for establishing its objectives and implementing its strategy in this field.
Mr President, Mr President-in-Office, you have heard a great many criticisms which I endorse but which there is no reason for me to repeat. I want to dwell on something correct which you said when, speaking of the statute of the European Central Bank, you pointed out that it was inferior to the statute of the Federal Reserve Bank, because it does not contain the objective of supporting economic activity as well as the objective of price stability. It is important that you are the first Prime Minister and President of the European Council to point out the shortcomings in the statute of the European Central Bank from such an official tribune and I thank you for that.
I trust that the Italian Presidency's proposal that the Council should have the facility to amend the statute of the European Central Bank by a qualified majority will be accepted and I hope that the statute of the European Central Bank will soon be amended along the lines you indicated, so that the European Central Bank can finally start to encourage investments, especially public-sector investments, instead of trying to strangle them at every step, as if they were illegitimate children.
– Mr President, today we should all have liked to welcome the agreement that would have given rise to the first European Constitution, but it would be a serious political mistake – which some have already made – to say that Europe is finished, to persecute those responsible and to give up in the face of the difficulties encountered along the way. This is why we must continue to press forward in the spirit of the Convention and on the strength of the considerable results achieved through the Italian Presidency’s hard work, and in the certainty that the final objective can really be achieved. It is worth remembering that 95% of what was decided by the Convention was adopted by all those taking part in the IGC. It should also be highlighted that the Italian Presidency has remained faithful to the commitments made in this Chamber six months ago, starting with the decision not to put its name to a low-profile compromise that would be an affront to the work of the Convention.
Another positive aspect has been the relationship with this Parliament, which has at last, for the first time, been truly involved as a major player in the work of the IGC and has been kept constantly informed about the Council’s work. The other decisions by the Italian Presidency that Mr Fiori has mentioned should therefore be judged favourably. Indeed, the work of these last six months cannot merely be assessed superficially, acrimoniously and in a partisan spirit or, worse still, with a concern just for the internal affairs of the countries of the Union. Mr Barón Crespo does not practise what he preaches when he talks of Community spirit, for he only seems concerned about the Spanish elections, and the same applies to Mr Watson, who often worries about Italian matters but loses sight of the interests of Europe. Some of the Members from my own country seeking visibility or lost consensus also seem to care little about European matters when they use this House to talk about local issues, and unconvincingly at that.
A word to Mr Schulz, who has raised the matter of the European arrest warrant for the umpteenth time. The Italian Presidency has, as is its duty, asked all the governments what progress had been made with their national legislative measures to adapt their laws to the decision on the European arrest warrant. The answer was clear: only three countries out of 15 will have taken the necessary measures by December; four others said they would need three or four months longer; the other eight countries are even further behind. Mr Schulz, you cannot really be asking the Italian Presidency or any Presidency to overrule the sovereign voice of the national parliaments – that would be unthinkable.
In conclusion, I want to make an appeal to get down to work involving all the countries, abandoning the idea that a few should move ahead and leave the rest behind, and looking towards a Europe of values that does not want to give up its Judaeo-Christian roots.
– Despite Mr Tajani’s conclusions, I must turn to you, Mr President-in-Office, to say that in your statement you tended to minimise the failure of the Intergovernmental Conference. This is the second time in just a short while that the intergovernmental method has failed, and this time it had behind it a complete, widely supported draft prepared by the Convention. What is even more disconcerting is the lack of prospects that can be inferred from your terse statement handing over to the Irish Presidency.
In this context, there is a real risk of facing both the European elections and enlargement without a constitutional treaty, but it does not seem to worry you very much. If you would like to dwell a little on the prospects in your reply, I should be very grateful.
The end of a presidency period is also a time for weighing things up. In foreign policy, no attempt was made to secure an active political role for the European Union and the United Nations: there was coolness towards the important Middle East peace initiative at Geneva, which you did not even mention; the commitments made here were ignored, such as the acceptance of the arrest warrant and the moratorium on the death penalty. We welcome the growth initiative but it will not be enough because only control of the economy, at least in the euro zone, can ensure the recovery and quality of the European economy.
Lastly, Mr President-in-Office, information. You are aware that, during the six months of your presidency, this Parliament decided to enhance the status of media freedom and multiplicity in Europe, particularly in Italy. The fact that the President of the Italian Republic sent back to parliament the dreadful, dangerous law on this issue that was presented by your government and voted for by a majority in it confirms these concerns.
In short, apart from the quite commendable conclusion of certain dossiers mentioned by you and Mr Prodi, how would you describe what the six months of this Italian Presidency have meant?
.  Mr President, I should like to thank you and all the Members who have spoken in the debate. You have, in general, shown your disappointment with the fact that, in the sixty days available to the Presidency of the Intergovernmental Conference, no concrete result has been forthcoming. In truth, everyone had said such a result would be a miracle and it has been clear for some weeks now that it was not going to be possible to achieve one.
I believe, however, that this disappointment should not lead us to adopt a pessimistic attitude towards the future. I believe that recriminations serve no purpose and that it is always necessary to be optimistic. I have never known a pessimist to achieve concrete results; only optimism, faith and willpower can lead to positive results. I also believe that Europe should not be divided into a first-class and a second-class Europe, which would be profoundly wrong and would only dampen that enthusiasm, passion and desire for Europe and for common action that I have witnessed over these months of close contact with the government leaders, and not only the leaders, of the ten countries preparing to become members of the European Union. They represent a large number of Europeans – a young, highly educated force – and a major market for us. I believe, therefore, that we should do everything we can to ensure that the old Europe is reinvigorated by the contribution of this new Europe, which, I repeat, is enthusiastically about to join us.
The considerable achievements of the Convention and of all the countries during these six months must be enhanced and maintained: let us not forget that the Intergovernmental Conference began on 5 October and went on until 13 December. I wish, in this respect, to reassure everyone who has spoken about what remains from the work of the Convention – work that we have always sought to praise and to improve upon – and the work of the Conference. Clearly the final decisions of the Conference that I inserted in the concluding statement approved unanimously by all members have not been examined carefully. I would like, therefore, to read you a paragraph, which might perhaps seem pointless, but I feel I must underscore it: ‘The Italian Presidency has conducted the Intergovernmental Conference with the intention of keeping as close as possible to the Convention’s draft, fruit of an in-depth, democratic debate, open also to examining in a constructive spirit the proposals of each Member State in order to consider legitimate needs’.
A second point: this hard work has led to the definition of a text on which the great majority of Member States have agreed and which will, from this point on, be considered an indisputable , thus completing a significant step forward along the road to closer integration of the countries and citizens of the enlarged Union. This means that the States making up the Council have unanimously adopted a political commitment not to reopen those points – practically all of them – on which agreement did not exist previously. In response to Members’ questions, I would also like to point out that these points are all contained in the proposal presented by the Italian Presidency after the Naples Summit; this proposal is available on the Italian Presidency website along with the text of the European defence agreement reached in Brussels on the first day of the new meeting.
This is something specific, and on this basis work must now begin towards an agreement on majority decision-making, which is the fulcrum of the agreement to be reached, in order to have a Europe capable of making not only correct but also prompt decisions, in particular on the adoption of international positions.
Only in this way will we not only have a Europe capable of being a world leader alongside the other major powers, and of being a decisive factor in the development of commerce and increased well-being – as we have been committed to doing, and not least in the Millennium Declaration – but a Europe that can also be decisive in spreading democracy and exporting freedom all over the world; a Europe that, together with the other countries of the West, is committed to providing those in need with food, water, health and education. These are all assets that cannot be guaranteed if the primary asset giving rise to all the others is not guaranteed: this is the asset of freedom, which can only be guaranteed and maintained through democratic forms of government.
I believe that this is the West’s duty and hence Europe’s duty, and I believe that Europe will be able to achieve this result only if it can endow itself with a decision-making method that is not based on unanimity: as we saw just two days ago in Brussels, you only need one country to oppose a decision for it not to be made.
I will respond to just one of the objections that have been raised: the fact that the Italian Presidency did not have formulas for a watered down compromise on the aforementioned majority decision method. The Italian Presidency held out for the system envisaged by the Convention: that of 50% of the States and 60% of the population. We tried everything to persuade the countries of this, but they would not hear of it. When we realised it would be impossible to reach an agreement, and since agreement on all the other points was possible, we resorted to temporary formulas, proposing that we should maintain the Treaty of Nice until 2014 and introduce the system envisaged by the Convention from 2015 onwards.
Some Member States said yes, others no. So we proposed another formula that was acceptable to the Member States that had previously proved less willing: the Treaty of Nice will be applied and tested for four years. At the end of 2008 we will decide by majority vote whether the Treaty of Nice has worked and should be maintained (if necessary, improvements will be made); or whether it is possible to go on to the double majority – of Member States and the citizens, or whether another voting system has to be found.
It was not possible to reach agreement on these proposals, which are not either watered-down compromises or otherwise but are aimed exclusively at providing Europe with a new Constitutional Treaty straight away. Thus all participants have chosen to postpone making a decision. This is, therefore, not the conclusion of a debate but the continuation of a search for an agreement that I am sure will soon be reached – I hope under the Irish Presidency or the subsequent Dutch Presidency. Therefore, the Constitution project has not failed.
I would like to conclude, Mr President, with a word of optimism. The desire of all our governments to achieve a constitutional treaty for Europe was strong and everyone felt responsible for the failure to reach a decision. Unfortunately we did not succeed, but I believe that if we could not do it, with all the patience and determination with which we pursued these decisions to the last, nobody else could have done it either. Everyone has granted me that. Nevertheless, we believe that a solution on the majority vote to replace more than 50 years of unanimous voting can still be found, and the desire to find one is unanimous.
This is not a simple problem since, with the majority vote, Member States clearly give up their sovereignty on many matters, and that means it will be a very difficult birth. This birth will have to have the support of the various national parliaments and will probably also have to be put to a referendum in the various countries. I believe, however, that there is a unanimous desire to move in this direction. The Intergovernmental Conference’s sixty days of work were fruitful. The results, as I have said, are there and there is also the political commitment of the Council members to consider these results valid and they should no longer be open to discussion. Then there is the work to be done on the new majority voting method, and I am convinced that, in the end, Europe will be endowed with institutions and working methods that will allow it to play an important role for the well-being, peace, freedom and democracy of its citizens and the citizens of the world.
Mr President, I have a somewhat urgent question to put to Mr Prodi before he speaks. We have just heard that Mrs de Palacio announced at the Transport, Telecommunications and Energy Council meeting that the Kyoto Protocol is dead. I should like to hear from you what the Commission’s position is on this and whether Mrs de Palacio has acted within her mandate.
.  Mrs de Palacio was expressing the well-known concerns within the Commission regarding the dangers of the non-adoption of the Kyoto Protocol and the need, therefore, to react to this situation.
The Commission wants to continue to work with Russia and the other countries that have not ratified it in order to achieve ratification. We have not put out any other message, and I can assure you that Mrs de Palacio too is committed to the ratification of Kyoto. Naturally, the fact that Russia is hesitating and continually putting forward alternative strategies is a serious cause for concern for us.
A very brief observation, Mr President, Mr President-in-Office, ladies and gentlemen: I should like to thank you all for the debate we have had, especially because it has been directed more towards the future than towards recriminations for the past, more to solving our current concerns than to blaming one another. I should, however, like to make an observation that I think is of vital importance: be careful, ladies and gentlemen, not to throw away in a few minutes all the work done in preparation for the Brussels Intergovernmental Conference, by hastily describing proposals on which there is not yet agreement as an .
While it is true that a consensus seems to have emerged on many points, particularly at Naples, for instance on the Council presidencies, research policies and a great many other fundamental issues, this consensus does not actually exist. Let us not deceive ourselves: it does not exist. I refer above all to the large number of decisions on the return to unanimity, degrading not only the text of the Convention but also the Treaty of Nice; not to mention, ladies and gentlemen, the lesser role envisaged for the European Parliament in approving the budget procedures.
It is clear that the overall result of the negotiations and bilateral concessions does not mean total acceptance by everybody, not even if you look for agreement on the lowest common denominator. It is also clear that nothing is accepted until everything is accepted, and that the conditions for acceptance will depend on our future. Let us not, then, throw away any of the great work that has been done, but let us openly acknowledge the problems that exist. This is the best way to solve them, and for that reason the Convention text remains our constant point of reference.
Ladies and gentlemen, this is the last meeting before the fifth Christmas we will have spent together, and the last of this Parliament and this Commission. I should like to close by offering all of you and your families my best wishes for peace and happiness, and my thanks for your valuable collaboration.
I should like to thank the President of the Commission for his best wishes, but as you know, colleagues, we have a few important votes to get through this week, including the budget vote, so do not start the holiday season prematurely!
.  The failure of the Intergovernmental Conference is to be welcomed. The inability to reach agreement was caused by the enormous contradictions between the largest European powers and their divergent interests. The uncompromising positions of France and Germany were unacceptable to Spain and Poland, who would have lost voting rights Nice. It is obvious, however, that they had the more or less open support of other countries.
Although the interests of neoliberal capitalism unite the right and social democrats in Europe, the interests of individual nations, international alliances and of various economic groups do not match Franco-German interests. One example is how the Bush Administration has shared out the contracts amongst its friends, allowing US and European companies to work in Iraq. Not everyone gets a fair share of the plunder.
We knew that we were at a particularly critical time for European integration, because of the increasingly centralised decision-making, the more aggressive form of capitalism, and the increasingly less democratic and dangerously militaristic approach.
We know that the failure of the Brussels Summit has not solved the problems, but it has not made them any worse. This gives new hope for the battle that we must continue to fight in order to achieve a Europe of greater social justice, development, economic and social cohesion and of peace and cooperation with the peoples of the entire world.
. In the wake of the breakdown of IGC negotiations on the proposed draft Constitution of the European Union, I welcome the breathing space which will result. I urge the UK Government to make maximum use of this interval to review its position on key areas of concern to Scotland. The reference to marine biological resource conservation must be removed from the list of exclusive competences. Furthermore, assurances are still required in relation to the protection of Scotland's offshore oil and gas reserves and the need to ensure that control and licensing powers are not conferred upon the EU.
The example set by many small nations, independently negotiating their own terms and conditions at the IGC, underlines the need for Scotland to regain her independence and therefore the full rights of participation and voting in all international negotiations.
. – The European Summit has ended in complete failure; no Constitutional Treaty has been established. This has not come as a total surprise, nor is it a total disaster because for the time being, Europe can continue to function in the same ramshackle way as it has done so far. Unfortunately, though, it does illustrate once again that this way of decision-making, involving Heads of Government who have to reach consensus behind closed doors, does not work. It is also regrettable that these days, governments have to prove their worth at home by the extent to which they manage to prevent the rest of Europe from doing something. To my group, what remains paramount is that the Constitutional Treaty must culminate in one voting Commissioner per Member State, and in the election of the President of the European Commission by the European Parliament. This is what we defend in The Hague and in Strasbourg. The EU becomes more efficient to the extent that it becomes more democratic, and, in achieving this, it is crucial that there should be codecision across the board for the European Parliament and that the role of national parliaments should be greatly reinforced.
. My congratulations and heartfelt thanks go to Mr Berlusconi, whose six-month presidency of the Council started in such spectacular fashion in this Chamber in July 2003 and led to the fiasco in Brussels at the weekend. Perhaps he really has helped to kick into touch this awful Constitution.
If only. The one thing the European Union cannot do is take NO for an answer. We first saw this when the Danes vetoed Maastricht. No doubt huge pressure will be put on the plucky Poles and others to ensure a signing ceremony on 9 May 2004.
If this does not succeed, some states will press ahead and a two-speed EU will emerge.
Some in my country might be happy with life in the slow lane. But to me, it just prolongs the agony and keeps us heading in the wrong direction.
Increasingly, the peoples of Europe are saying 'Let us go in the opposite direction'.
I should like to record today a moment that, I believe, is significant in the lifetime of this Parliament. It relates to the long negotiations we have had since the Seville European Council, between Parliament, the Commission and the Council on the issue of better lawmaking. On behalf of Parliament, I should like to thank four colleagues from our House who led this work and who made substantial contributions: Mr Gargani, Mr Swoboda, Mrs Frassoni and Mr Clegg.
Thanks to the leadership of Mrs de Palacio, Vice-President of the Commission, as well as the Danish, Greek and Italian presidencies, we are now in a position to sign a draft interinstitutional agreement today.
The challenge of this agreement was to improve the quality of lawmaking in the Union through a greater focus on relevance, transparency, coordination and effective transposition by Member States. What we sign today, by way of an is an agreement on greater transparency, which Parliament introduced. It means in particular that the Council, in its political dialogue with Parliament and its committees, will engage at all stages of the legislative process in a transparent dialogue with Parliament.
Secondly, the three institutions will seek collectively to programme our legislative workload.
Thirdly, the recourse to instruments other than EU legislation, where appropriate – in other words, so-called 'light-touch regulation' – must be subject to parliamentary control and must be under full conditions of transparency.
This agreement insists that before any proposal is launched, and in a public way, there should be pre-consultation. This agreement insists that there must be impact assessment of legislative proposals, including the amendments of this House, in terms of effects on employment, environment and competitiveness. The agreement insists on the effective monitoring of the transposition of EU law by Member States and effective enforcement.
I believe our delegation succeeded in bringing Parliamentary scrutiny and transparency into this process in a real way. The agreement is a significant step forward. On behalf of Parliament I want to say that we, as an institution, will apply this agreement fully and firmly. It is an important step forward which anticipates perhaps some of the areas to be covered in a future constitution.
I should like now to invite the President-in-Office of the Council, Mr Frattini, and the President of the Commission, Mr Prodi, to step forward with me for a signing ceremony. I also invite our Parliamentary colleagues – Mr Gargani, Mr Swoboda, Mrs Frassoni and Mr Clegg – to join us, along with the Vice-President of the Commission, Mrs de Palacio and – should he like to do so – Mr Berlusconi, for a family photograph.
(1)
– Mr President, the announcement by Mr Cox is very important for Members of the European Parliament in one particular regard. Members will have noticed that he mentioned the idea of impact assessments on amendments proposed by Members of this Parliament. That is a very good idea, but it will come into operation as of January 2004. What we need to know is who is going to do these impact assessments and how the system will work.
I invite the President to set up a working party which must, I suspect, work over the Christmas period to produce some proposals as to how this system will work. Having had this great signing ceremony, it is up to us to make the agreement work.
I am informed by the services, Mrs Jackson, that the process will come into place gradually. There is nothing there at the present time.
However, your comments will be passed to the President of Parliament so that he is fully aware of the position and wishes of this House.
The next item is the vote.
The next item on the agenda is a vote on two questions concerning parliamentary immunity. I think it is right that our Assembly should allow the Members in question to address the full Assembly in the same way as they are able to do in committee. It seems to me that, in institutions that are rightly very concerned about rights of defence, that would be a natural guarantee and I will shortly be lodging with the competent committee a proposal to amend the rules to that effect.
Your wish is well within the Rules, Mr Gollnisch. I should like to point out, however, that we have had the debate on this matter: we are now dealing with the vote.
.  Ladies and gentlemen, please do not object if I speak now, since we have no hesitation is losing five minutes for a photograph to be taken, one where there was no gender mainstreaming, although there was at least one Luxembourger, the usher. You can therefore easily give me two minutes.
Mr President, since 1993, when the internal market became operational and border controls were abolished, the Customs authorities have ceased to be a source of basic statistical information on the trading of goods between Member States, but such information is still needed, and that is why the system known as Intrastat was set up. It could have celebrated its tenth anniversary this year, but the people at Eurostat are at present not in a celebratory mood.
If, though, the changes over the past few years are to be taken into account, then the 1991 Regulation urgently needs to be adapted; the proposal put before us by the Commission is a good one, and one that we can largely accept. Above all else, both its text and its rules have become simpler and more comprehensible. The scope has been more clearly delimited, and that is something that we do not always see. The Member States have been left more room for manoeuvre where the collection of statistics is concerned. Finally, we can welcome the way in which the Commission’s text takes account of the SLIM programme in lessening the burden on firms. Despite this, I tabled a handful of amendments, which were adopted unanimously, and I might add that I did this with the agreement of the Italian Presidency of the Council.
For a start, the threshold at which firms are exempted from providing information is raised by 1%, which will allow thousands of small and medium-sized enterprises to cut costs without the quality of statistics being adversely affected. Another amendment is aimed at excluding goods which are imported into a Member State only temporarily but without being altered there. Such would, for example, be the case if I were to get married and hire my wedding dress in a neighbouring country, and then take it back there. That would not be included in the statistics.
Thank you very much Mrs Lulling! You always keep the House up to speed. I am sure we are much better informed on this matter now.
. – Mr President, ladies and gentlemen, this amendment requires clarification. I personally am in favour of its substance, and, like the majority in this House, I also voted in favour of it at first reading stage, but the Council could not be persuaded to accept it. We have just voted on a compromise with the Council. Amendment No 38 is not part of the compromise package agreed with the Council, but Amendment No 58 is, and replaces it.
I believe that if we vote in favour of Amendment No 58, we will be making it possible for the directive to be adopted without a conciliation procedure. That does not mean that Parliament has changed its mind in this matter; indeed, we made this clear not only at first reading but also, repeatedly, on other occasions. In this procedure, though, we should not insist on the amendment.
Somebody asked me, ‘How, if you have principles, can you compromise on such important issues?’ I believe that Europe demands compromises of us in matters of policy in order that we may make progress. I do not believe that politics should be left to people who have no principles. That is why I ask you to vote against Amendment No 38 and in favour of Amendment No 58.
. – I am taking the floor to thank Parliament, and particularly the rapporteur Mr Lehne and all the committee members, for this important vote which at last gives us a European rule on takeover bids. We have been trying to achieve this result for 15 years. At last we have succeeded. It is an important step towards unifying the markets and providing greater efficiency. It is the outcome of hard work, and I should like to express the Presidency’s satisfaction.
. I am supposed to say the following: I regret the outcome of the vote.
I have taken note of the position expressed by a majority of Members. In accordance with the arrangements between Parliament and the Commission, I will raise the issue in the College of Commissioners in order to consider carefully the Commission's position under these circumstances.
The Commission will, in due course and in an appropriate way, inform Parliament of the outcome of these considerations. Have a nice lunch!
Commissioner, I can only assume that means you are not withdrawing the text.
(1)
That concludes the vote.
. As has been stated many times on this matter, it is crucial to undertake a thorough streamlining of Community law, in order to make it more accessible and understandable to the citizens.
This idea is all the more relevant in the context of the Cohesion Fund, which involves various actors, both institutional and private. It is only by simplifying the bureaucracy, which is directly linked to the intelligibility of legislative texts, that the aims of these mechanisms will be effectively served.
Consequently, the clarity and transparency of Community law also depend on codifying legislation that has been amended many times – legislation that has, in the case in question, been preceded by consolidation in all the official languages of the European Union. This proposal for codification therefore warrants my applause and full support.
. Milk is a product of strategic importance to the economy of the Azores, due to the economic activity and jobs that it creates, accounting for 80% of regional gross agricultural product and 25% of national milk production and because it provides income for around 5 000 highly productive milk producers.
Since the 1999/2000 season, the level of production has reached 500 000 tonnes, and even attained around 523 000 tonnes in the 2002/2003 season, which would have led, if the derogations had not been secured, to producers having to pay supplementary levies for exceeding their quota, causing many to go bankrupt.
Given the specific characteristics of the Azores, the milk quota for this area needs to be increased, particularly because there are no viable economic alternatives in this outlying region.
The agreement reached at the Luxembourg Agriculture Council of 26 June 2003 still fails to meet the Azores’ needs. The additional quota of 50 000 tonnes from 2005/2006 to 2014/2015 and the derogation from the 23 000-tonne exemption threshold for supplementary levies are not enough. The fairest thing to do would be to turn this exemption into a quota and guarantee its permanence. The Portuguese Government acknowledged the need to increase the quota by 100 000 tonnes, but deplorably accepted considerably less.
. I voted in favour of this report because I believe that account must be taken of the special circumstances and needs of this beautiful Portuguese island region – the Autonomous Region of the Azores – where the milk sector plays a crucially important role.
The process of stabilising the milk and dairy products market must be achieved whilst ensuring that Azorean farmers have a reasonable amount of time in which to adapt to the constraints imposed by the regulatory instruments and that their traditions and way of life are respected, in a broad framework of understanding for the specific problems arising from their location in an outlying region.
Because I am aware of the reality of the situation in the Azores, I believe it is crucial to allocate to this region a supplementary quota and temporarily to extend this derogative system because, in coordination with national and regional authorities, the Union must promote the dissemination and adoption both of viable alternative forms of production and of other ways of keeping farmland profitable without condemning it to abandonment and desertification, for the sake of the much-trumpeted and rarely observed economic and social cohesion.
Without this effort, the unemployment, loss of character and the (e)migration that result from the potential decline in the milk sector could threaten the Azores, as has already happened, specifically at the time of the ‘orange crisis’, which had a devastating effect on the archipelago in the nineteenth century.
. We voted against the Daul report on the 3% reduction in the tobacco harvest premium in order to fund the Community Tobacco Fund, because this retention will reduce even further the already miserly incomes of the poor tobacco producers, especially in Greece, in order to promote research into how tobacco farmers can diversify into other crops or professions. In brief, they are asking tobacco producers to uproot and to pay for the privilege.
The proposal for the Community Tobacco Fund is in keeping with the imminent reform of the regulation, which aims to shrink tobacco farming until it no longer exists. However, any such move would spell ruin for tobacco-producing countries such as Greece, because the areas farmed with tobacco are not suitable for other crops, in that they are mainly located in barren mountain areas and are almost the only form of employment and method of survival available to the people who live there.
In 2005, when the new reform of the CAP will apply, the sums which the Fund will have collected will be enormous and will be used to deceive and uproot tobacco producers · at their own expense. At the same time, they will support the American tobacco multinationals, which supply 70% of the tobacco consumed in the ΕU.
The hypocrisy and cynicism of the ΕU have reached their zenith in the name of a senseless anti-tobacco offensive, not a responsible anti-smoking campaign, which we support.
. I welcome the renewal of the Agreement on scientific and technological cooperation between the European Community and the Government of the United States of America, which was adopted by the Council in its decision of 13 October 1998, and which entered into force on 14 October 1998.
Because I am aware of the common heritage and values that bind us, I have stated the importance of the transatlantic relationship and the need for the Union to maintain and improve its partnership with the USA. This agreement, the implementation of which already demonstrates clear mutual benefits in the field of science and technology, is a step closer towards achieving this.
In the hope that this agreement becomes even more advantageous to both parties, which is a very real possibility, particularly if its existence is given more publicity and if awareness of it is raised, I naturally voted in favour of this report.
. I support this proposal, and the work carried out by the rapporteur, Mr Pirker, and I congratulate the Council, which took account of most of the proposals tabled by the European Parliament at first reading.
This initiative is intended to turn Directive 92/109 into a regulation, so as to enable the legislation to be simplified, making it easier to apply in a uniform way and at the same time. This has become even more relevant with the enlargement of the Union, because otherwise, for every amendment tabled to this Directive or to its annexes, national implementing measures would have to be established in 25 Member States.
This is, therefore, an attempt to achieve the harmonised monitoring of the trade in drug precursors and to prevent their being diverted into the illicit manufacture of narcotic drugs. The intention is also to facilitate legitimate trade in precursors within the internal market, used for legal and legitimate purposes, such as the manufacture of medicines.
Given the growing increase in the production of and trade in synthetic drugs, effective and rigorous monitoring of the manufacture and marketing of these substances must be set up, as they can be diverted to the illicit manufacture of narcotic drugs and psychotropic substances. At the same time, there must be close cooperation between the competent authorities and the economic operators in the chemicals industry.
. Given the increased consumption of synthetic drugs, I believe that the measures that have been taken represent a significant step forward for the flexible and effective monitoring of many types of precursors available in the Community area in large quantities, thereby preventing their illicit use.
The recommended simplification of legislation, which seeks to remedy shortcomings in the current system, could facilitate improvements in monitoring and control, which would mean progress in the fight against drugs.
Similarly, and given that these substances are not used exclusively in the illicit manufacture of drugs, but also for legal purposes, we must ensure closer cooperation between the industry and the public authorities.
I voted in favour because I believe that there has been a significant improvement between the first and second readings, which is duly reflected in the unanimous vote that the latter received in the committee.
We Moderates believe that cultural policy is not best conducted at EU level. Culture is a part of our society that operates best without political interference.
We are therefore voting against this report.
. The ‘Culture 2000’ programme was set up to provide a single funding and programming instrument in the field of cultural cooperation in the European Union, replacing existing sectoral programmes, namely Rafael, Ariane and Kaleidoscope. Culture 2000 was given around EUR 167 million and will end on 31 December 2004. The new framework programme for Culture is not due to start until the beginning of 2007. The Commission plans to extend the current programme to 2005 and 2006 in order to ensure continuity in the actions that have been undertaken, which we believe is a positive step and we consequently voted in favour of this proposal.
We feel, however, that the sum allocated to this single instrument is clearly insufficient to meet the needs in the field of cultural cooperation. The sum proposed for 2005 and 2006, of around EUR 67 million, is particularly low, given that enlargement will have taken place.
An evaluation of the impact of the current programme is becoming crucial because, as the Commission admits, some changes will have to be made. Examples are: greater support for preserving and restoring cultural heritage of European interest that is considered to be cultural heritage by UNESCO; greater participation and support for cultural cooperation initiatives by local associations and institutions, greater support for acquiring cultural equipment by local associations.
. We should support the Commission proposal to extend the Culture 2000 programme, which combines the three previous cultural cooperation programmes, namely, Rafael, Ariane and Kaleidoscope, creating a single funding and planning instrument in the field of cultural cooperation.
This framework programme seeks to establish a common cultural space, by promoting cultural dialogue and knowledge of the history, creation, and dissemination of culture and the mobility of artists and their works, Europe’s cultural heritage, new forms of cultural expression and the socio-economic role of culture.
Bearing in mind the consolidation of the European project – something we all wish to see – I would highlight the usefulness of this intercultural dialogue and the need to maintain, promote and disseminate the cultural diversity of the Member States, which constitutes one of the Union’s greatest assets.
When implementing a policy of cultural cooperation we must, therefore, shun narrow-mindedness, the cultural ‘monologue’ and, above all, historical revisionism in the light of utopian projects.
I voted in favour of this report.
. The vote on the discharge in respect of the Convention budget provides an opportunity to point out that, despite the praise lavished on it by the federalists, that body was largely responsible for the final deadlock in the Brussels Council on the European Constitution.
First of all, its membership did not at all reflect European public opinion, since the separatists were hardly represented. Gisela Stuart, the British representative who was nevertheless a member of its Praesidium, recently referred to it as a ‘self-selected elite’.
Its conclusions were not inspired by a consensus at all. On the contrary, they were manipulated by the European institutions. Countries or individuals that did not agree were marginalised in accordance with Valéry Giscard d'Estaing’s formula that ‘consensus is less that unanimity but more than the majority’.
In those surroundings, a microclimate developed, a kind of infectious euro-enthusiasm driven by the federalists; it caused many members to lose sight of their national positions and interests and they had their revenge later.
Finally, to completely rewrite the treaties was over-ambitious and at the last moment it became evident that a good number of problems had not been dealt with properly.
– The report deals with the procedure for adopting derogations concerning the creation of a common system of value added tax.
If the European institutions were concerned about the interests of the majority of the public then they would standardise VAT by proposing to abolish it, which would simplify the procedure at the same time.
Of course, though, the European institutions, like the individual States, chiefly want to exempt private companies and the privileged social classes from the tax burden by making the public, including the poorest people, bear the bulk of it. Indirect taxation, in particular VAT, serves to do this. It is especially unfair because, since it is not proportional to income, then it hits the poor harder than the rich.
We obviously voted against the report.
. The apparent aim of this proposal for a directive is to prevent the double taxation of company profits, to be precise, ensuring that profits taxed and paid as dividends by a subsidiary to its parent company are not taxed twice. In fact, however, the proposal seeks to resolve the ‘disadvantage’ in taxation between multinational groups and national groups, thereby responding to requests from the ‘business community’.
The proposal’s base consequently seeks to extend the directive’s scope to cover more types of company and to lower the minimum participation threshold from 25% to 10% for one company to be considered the parent and the other as its subsidiary, with the aim of guaranteeing exemptions, for example, from deduction at source. The rapporteur, who would prefer there to be no threshold, suggests one of 5%, which is lower than the one proposed by the Commission.
In other words, the issue at stake is not so much double taxation, but one of providing the legal means for multinational groups to manage their tax benefits, enabling them to use cross-border exemptions and deductions actually to reduce tax on their profits, thereby increasing the ‘legal’ possibilities of tax evasion, which is not acceptable. Portugal is one of three countries where the threshold stands at around 25%, which means that this directive will increase pressure for amending arrangements that apply to national groups.
. The proposal for a directive on high standards of quality and safety in connection with human tissues and cells fills a huge gap in Community legislation to safeguard a high level of quality and safety for tissues and cells intended for transplants or any other uses which need to be accurately defined. Similarly, it will result in comparable levels of quality and safety in all the Member States. On the basis of the positions of my group, the GUE/NGL, I voted against block Amendments Nos 1, 3 and 4 and Amendment No 38 and I voted in favour of block Amendment No 2 and Amendment No 58. The European Parliament should not restrict the operational breadth of the directive for reasons of conservatism but should safeguard high levels of safety and quality.
. The main thrust of the report is to advocate the non-commercialisation of human tissue and human cells, preventing the human body or its parts from becoming a source of financial gain, ensuring that tissue and cells are not collected for the purpose of making a profit.
This would provide a guarantee that such tissue and cells are donated, that the donation is voluntary and unpaid (as in the case of transplants) and cannot be paid for. This means combating trafficking and the huge profits of the health-related industries and groups involved in such tissue and cells.
We must combat the attitude that life can be turned into a commodity, which means that transparent criteria and rules are needed, without jeopardising scientific research for therapeutic purposes. This is why my group supported the compromise solution that was voted for.
. – The lifting of the anonymity of sperm donors is the least controversial point in this proposal. The correction of defects and injuries of the human body by means of tissues and cells, on the other hand, remains a sensitive issue. There is, quite rightly, strong opposition to the creation of children with a view to having embryos available, by means of abortion, as suppliers of human repair material, and an equally justified aversion to commercial exploitation, whereby people sell material from their body as a means of making money, as has been the case for a long time with blood donors in America. I support rules that are intended to prevent human material being obtained by these means, but I do not approve of attempts to make the rules stricter, so that research of stem cells, for example, is banned. If it transpires that by means of stem cells, defects and injuries of the human body can be corrected, then it is short-sighted to rule out this alternative in advance. The same criteria should apply to organ transplantation, for which a separate arrangement is underway. I respect the view that man should not try to improve on God’s creation, but if we follow this line consistently, then some elements of existing health care also become illegal.
. It is impossible to set standards for quality and safety on an issue as sensitive as human tissue and cells, in which the main concern is to ensure a high level of health protection, without laying down some ethical standards at the same time.
The absolute need for ethical standards should not be questioned, and furthermore, as the rapporteur rightly states in his explanatory statement, many of the amendments containing ethical considerations that have been tabled seek precisely to guarantee a minimum level of health protection.
Consequently, I do not believe that the legal basis set out in Article 152 of the Treaty is breached by tabling a certain type of amendment, such as the voluntary and unpaid donation of human tissue and cells, or the ban on making the human body or its parts a source of financial gain.
Unless the common position takes account of these important aspects outlined by the European Parliament at first reading, it will be very hard to accept. Nevertheless, as I am aware that this directive is of the utmost importance, I supported the compromise that was achieved, which is also supported by the Union for Europe of the Nations Group, of which I am a Member. Although this is not a perfect text for this issue, it sets a reasonable level of health protection and achieves a balance that is better than nothing.
. I voted for this report and I am glad that a large majority of Parliament did the same. Thanks to the compromises negotiated with the Council and Commission, everything is ready for this directive on setting standards of quality and safety for the donation, procurement, testing, processing, preservation, storage and distribution of human tissues and cells to be quickly adopted and implemented. This is excellent news for the fight against a number of incurable diseases, which can increasingly be treated by transplanting human cells and tissues, and it gives new hope to many of our fellow citizens. There does of course need to be transparent and strict regulations for such therapeutic practices and medical research both in order to minimise the risks and to ensure that ethical principles are followed. The result obtained is quite satisfactory in this respect. The principle of voluntary and unpaid donation is therefore established. The principle that the human body is not to be treated as a commodity is also recognised, avoiding it being regarded merely as a source of financial gain.
– Mr President, there are too many Members in the Chamber. I am not used to giving my explanation of vote with so many members present. If you want us to wait until everyone leaves, I am happy to wait. Otherwise, I shall begin to give my explanation of vote.
Mr Fatuzzo, the order of the House requires me to call you now. It seems you have a larger audience now than you sometimes might have had in the past!
– Mr President. I voted in favour of Mr Lehne’s proposal on takeover bids, but I thought about savers, both pensioners and those who are not pensioners, who, I am sorry to say, have not been protected, in the case of Argentinian debts, from huge losses in their savings and from money invested in Argentinian bonds.
This has led to the impoverishment of a large number of pensioners, workers and citizens and I hope the European Union takes steps to ensure that no similar situations occur and intervenes to tackle problems affecting citizens of all European Member States who placed their trust in their governments’ controls.
The right of ownership is a fundamental prerequisite of the market economy. The fundamental prerequisite of the control that will take place though the directive on takeover bids must be respect for the right of ownership. For many years in Sweden, we have had a system that works, involving a division into A and B shares. The control to be carried out must provide an opportunity to retain this system.
. After years of discussion concerning harmonisation of the law in respect of takeover bids in Europe, we have finally reached the only common sense conclusion: that it is better not to seek harmonisation on the sensitive points, but to allow States the freedom to choose the system that best suits their economic and cultural context. What a lot of time has been lost in getting there!
In particular, we support the compromise that was found on defensive measures against hostile takeover bids. Some Member States will be able to allow boards room for manoeuvre, others will leave it solely to the general meeting of shareholders. Let us hope that this provisional compromise will become the norm: it in fact foreshadows a more pragmatic and less standardising view of the European market, which in our view is the right one.
We regret, however, that this compromise did not include the question of ‘golden shares’ or  in French, which some States use to maintain a public interest in large privatised enterprises, especially when there is a risk of foreign takeovers. The Commission and the Court of Justice are fiercely against the system, but it affords protection and it should be given greater legitimacy.
– In the case of takeover bids, some Members would like staff representatives of the businesses concerned to be better informed than this directive provides for them to be. So be it, but why then does one of these amendments simultaneously propose the acceptance of ‘confidentiality clauses’, which in the end means restricting information to certain delegates and denying it to the workforce as a whole?
In addition, even if these amendments were adopted, that would not protect workers at all from the tragic consequences of buyouts, in particular, mass redundancies under the pretext of restructuring.
European authorities are concerned with bringing some degree of unity to this jungle-like system, as this House is doing regarding takeover bids. They are, however, wildly scorning those who, year after year, takeover bid or not, find themselves in ever greater numbers back on the streets because reducing the workforce, and therefore the salaried masses, is one of the ways in which those who possess capital can increase the price of their shares on the Stock Exchange.
Only a ban on mass redundancies could protect workers from the tragic consequences of takeover bids for jobs. We voted against this report.
. For over a decade now, we have been debating the takeover directive, the first version of which, as we know, was unable to get over the last hurdle in this House. I am glad that, thanks to the negotiations involving the Council and our rapporteur Mr Lehne, the adoption of this important text is now, at last, within our reach.
The Portuguese-Italian compromise arrived at in the Council and adopted in the Committee on Legal Affairs and the Internal Market and in the Committee on Economic and Monetary Affairs strikes me as the best possible result in a complex situation. Stipulating the Europe-wide applicability of Articles 9 and 11 whilst allowing the Member States the option of not making them binding on their businesses, although not ideal, is the only compromise possible, to which the alternative would be not having a directive at all, and nobody wants that. A small step in the right direction is always better than marking time on the spot for years. I would argue that there are a few highly strategic areas in which the Member States should be accorded special rights, which they would be entitled to use in the event of takeovers. The report before us indirectly covers the possibility of the Member States availing themselves of the right already referred to, and also solves the specifically Scandinavian problem with securities with multiple voting rights without jeopardising the important level playing field, which guarantees enterprises equal opportunities.
. Although I have voted in favour of the directive, I have great difficulty with it and I have been tempted to vote against.
A few elements, such as the compulsory bid as a means of protecting minority shareholders, constitute a slight improvement.
After years of political tug-of-war, the legislative proposal has degenerated into a watered-down compromise. In fact, the term 'directive' is not even justified; 'empty shell' would be a more accurate label. The directive's original goal, namely to create equal conditions for company takeovers across the entire EU, has been completely eroded away. Since it is up to Member States to decide whether they want to transpose the directive into national legislation, defensive mechanisms in the EU will continue to form a barrier to the free movement of capital. As a result, the internal market's desperately-needed dynamism is under-used.
The fact that the Council and Parliament have accepted this proposal demonstrates once again that national interests still prevail over enhancing the competitive capacity of the EU as a whole. With this, some of Europe's powerlessness is once again exposed in a painful manner.
I have from the very outset pleaded in favour of a complete breakthrough rule. Only a complete breakthrough rule guarantees a fair internal market for takeovers, which is of crucial importance for optimising the EU's competitive position compared to the rest of the world. This is also the view of all the Members belonging to the VVD, the Dutch People's Party for Freedom and Democracy.
. The EPLP is disappointed that additional amendments to strengthen information and consultation provisions in the directive were narrowly defeated by a PPE and Liberal led coalition. The EPLP supported amendments affording employees more extensive rights of information and consultation during the bid process.
Nonetheless, we accept that this directive does represent an improvement for employees on information and consultation, compared with the July 2001 directive.
Articles 6, 9 and 13 represent an improvement on employees' rights. Indeed the original Commission proposal provided that the provisions of the information and consultation directive would be without prejudice to the takeovers directive, now it is explicit that the takeover directive is without prejudice to the information and consultation directive.
For the EPLP, it comes down to question of political judgement: Is it better to have no directive thus allowing the continuation of an unregulated market for takeovers, with no disclosure or transparency of corporate structures and little or no guarantee of employees' rights to information and consultation, or, is it better to vote in favour of a directive allowing substantial progress on creating a open, transparent framework for takeovers, introducing new standards to guarantee both employees' and investors rights? We voted for the latter.
. – In the past, companies were meant to last. Despite conflicts of interest, entrepreneurs and workers agreed that their companies would provide jobs for future generations. The entrepreneur who had founded the companies saw this as his life’s work. He believed in his product and in his contribution to progress for his town or region. For the workers, it was the place that provided them with a source of income and brought them and their colleagues together. More say in the business and a better income were the future. These days, companies are commodities. They are bought, closed down or plundered to release the capital for activities that yield more profits for the owners. Anonymous international forces are quick to call an end to all the old certainties. Legislation about takeovers can serve very different goals, one of which is to protect the employees and their permanent living environments, while another is to facilitate the trade in companies in order to yield maximum benefit for their shareholders. These two goals are not very compatible. This is why those who claim that the fact that a directive on takeover bids is being introduced is more important than its content are wrong. As in 2001, I am once again voting for everything that contributes to a directive of the former kind and against everything that leads to one of the latter.
. On 4 July 2001, I took part in the Conciliation Committee meeting on this matter, at which the agreement between the EP and the Council was blocked. At the time, the issue at stake was that of forcing the management boards of companies subject to a takeover bid to refrain from adopting defensive measures against the offer or company.
Today, the European Parliament has basically adopted a set of rules in this field which mean that Member States and companies will have the option – but not the obligation – to make these defensive measures illegal unless they have been formally approved at a general shareholders meeting.
This new wording, designed to protect minority shareholders in the event of a takeover bid and which unblocks this issue, which is of importance to company law and to international economic and financial life, leads me to consider that this report warrants my favourable vote.
.  This proposal seeks to integrate European markets, to harmonise conditions for company restructuring, to strengthen the legal certainty of cross-border takeover bids in the interest of all concerned and to ensure protection for minority shareholders in the course of such transactions, thus increasing the transparency of defensive structures and mechanisms.
This is the third proposal for a Directive and I have given it my support because what we are now seeing is the outcome of overcoming many obstacles and heated debates, in the context of institutional cooperation and consultation, which I welcome.
In fact, strengthening the internal market and the vitality of European competitiveness – particularly in relation to the USA – will lead to gradual improvements in our own financial services, which promote a healthy competitive environment between European operators, in a context of fairness, transparency and sustainable growth.
I also believe that the main obstacle to this directive’s adoption in 1989 and 1996 – the effect of takeover bids on employment and their social repercussions in general – must remain at the heart of regulatory concerns. This is the only way of understanding the scale of the Union’s fight to achieve real ‘Corporate Social Responsibility’. This is furthermore the only way we will attain the goals of economic dynamism and competitiveness, which are intended to create more and better jobs and greater social cohesion.
I have chosen to vote against the report and the proposal for a directive, which was however adopted by 325 votes, with 221 votes against and 7 abstentions.
A certain harmonisation of the EU countries’ rules governing the financial markets may be needed in order to favour the internal market and, thus, growth. The directive on takeover bids is, however, along the wrong lines.
If the directive is adopted, the Swedish system of A and B shares will continue as an exception. The directive is to be reviewed after five years, with an obvious risk of the Swedish system again being brought into question and abolished once and for all.
The system of A and B shares is open and non-discriminatory and based upon purchasing agreements freely entered into. There is no evidence for assertions to the effect that the system involving differentiated vote values impedes company takeovers. A more principled objection is that forms of ownership should not be decided upon at EU level, nor the right of ownership brought into question nor long-term shareholder liability in a company impaired.
I have also voted in favour of amendments aimed at giving company employees an opportunity to give their views of a takeover bid through having the company’s board consult their representatives.
. I voted against this directive because three crucial amendments were rejected that were aimed at ensuring that the workers of both the bidding company and the target company were fully informed and consulted in good time in the event of a takeover bid. Some claim this is already guaranteed by other directives and that there is therefore no point in dealing with the matter in this directive. That view is shared by Commissioner Bolkestein. I am not convinced and it is hard to understand why the introduction of a minimum amount of social dialogue into this directive should meet with such opposition. But I do agree entirely with Mr Bolkestein that this directive, as it has been adopted with the Commission’s and the Council’s agreement, is not a social directive, it is even a clearly antisocial directive! After more than 15 years of debates, I regret to note, like the ESC, that neither the Council, nor the Commission, nor the majority of Parliament have been able to understand something so simple and obvious as that workers are just as important as shareholders and that they have in particular the right to be informed and consulted over mergers. It is a sad day for the European social model.
– Mr President, this document refers to VAT, value added tax, on postage stamps. I had a vision: it was the year 2013 and I was still a Member of this Parliament and Mr Schmidt was again presenting a report on stamps. In the future, however, increasingly fewer European citizens used – I am speaking as if the year were 2017 – postage stamps and the ordinary postal services so Mr Schmidt’s directive made provision for financing people who write letters by paying them the postage on their correspondence. I mean to say, Mr President, that postage stamps and postal services are becoming so rare that letters will become antiques, just like vintage motor cars.
That is my last statement today; indeed it is my last statement of 2003. Thank you and .
Thank you, Mr Fatuzzo. I think you have brought the House to silence with your remarks.
. I do not agree that, in the name of competition between state and private services provided in the postal sector, we should be led to increase the cost of postal services to citizens and to a complete denial of the utility function of state post offices. That is why I too, like the whole of the GUE/NGL Group, voted against the amendments by the Group of the European People's Party (Christian Democrats) and European Democrats and the proposal as a whole.
. The Liberal Democrat delegation did not vote with the rest of the ELDR Group on the Schmidt report. We voted against Amendments Nos 1 to 13 and the proposal, as we wished the proposal in its current form to be withdrawn. Our reason for doing so is that we believe VAT on postal services, especially in respect of securing a universal service for packages below two kilogrammes, is a matter best left to national governments under the principle of subsidiarity. However, we remain open to considering future proposals aimed at ensuring greater competition.
. – The report concerns itself only with those distortions of competition that are liable to be detrimental to the private enterprises that are taking over the postal sector; in no way does it reflect the interests either of users or of postal workers.
For over a century, the European states have established public postal services that worked in more or less acceptable fashion until criteria of public service began to give way to those of profitability. The efficient running of public services, and of the postal services in particular, has for some considerable time been one of the most reliable indicators of a country’s level of development, and, dare I say it, of its level of civilisation.
It was precisely because the postal services were to some degree sheltered from competition and from the pursuit of profit that they were able to perform their role; it was because they did not exist to be profit-making but to provide a service that they served the most secluded villages and criss-crossed the land with a dense network of post offices. Such is the progress that both the nation-states and the European institutions are engaged in systematically demolishing.
We are absolutely opposed to this exercise in the destruction of public services, which is both regressive and socially unjust.
To this fundamental reason for voting against this report, we would add another, namely that we are opposed to VAT and hence to its being applied, as also to the price increases that it will entail, and from which users on lower incomes will suffer most.
. In the present European context, especially with regard to the problems raised by taxation and indirect taxation in particular, I cannot accept the Commission’s proposal to remove the VAT exemption for postal services. How can such a proposal be made, knowing that the 1977 sixth directive has still not been updated, that the problems of harmonising VAT rates persist, and that an impact assessment has still not been made of liberalisation in the postal sector? Regardless of the matter of VAT liability, how are we to believe in healthy competition to the sole benefit of users in the Member States when the Commission proposes an optional reduced rate for conventional postal services, which can only highlight the technical problems relating to weight and the disparities in rates between Member States. Once again, the Commission is putting the cart before the horse and trying to persuade us by autosuggestion. Well, we are not stupid and we reject this text.
. This Commission proposal seeks to remove VAT exemption for postal services, which has been in place since the sixth directive on VAT of 1977. The Commission is thereby seeking to achieve two things: to continue the process of establishing a single VAT system and to contribute to the current process of liberalising postal services at EU level, as recommended in directive 2002/39/EC. Consequently, as a result of this process of gradual liberalisation which I reject because this undermines public service and its universal scope the effect of removing this exemption, which would oblige public operators to charge VAT at the full rate, would be higher costs for the services provided, especially for private individuals and would encourage the subcontracting of external services.
I therefore agree with the recommendation by the Committee on Economic and Monetary Affairs to reject this Commission proposal, even though this is not the position held by the rapporteur. Consequently, I welcome the rejection of the proposals for amendment tabled by the rapporteur himself, with the support of his group and of the Group of the European People’s Party (Christian Democrats) and European Democrats, which sought a compromise that would make it possible to adopt this proposal for a directive.
. I opposed the Commission's proposal to harmonise VAT between state postal services like the Royal Mail and private sector delivery services. The Commission’s bad timing was not lost on Scotland with the debate taking place in arguably the busiest week for postal services across Europe and I am glad it got the knock-back it deserved.
It is often rightly assumed and argued that many of us now have access to e-mail and other communications technology and that the cost of postage stamps is irrelevant. However, many pensioners and low-income households still depend on reliable and affordable postal services. It would be their pockets which would be hit hardest if VAT was put onto the price of a stamp.
I call upon the Commission to reflect on this and shelve the proposal.
That concludes the explications of vote.
(2)
Mr President, at the start of the part-session yesterday, I wanted to make a proposal and I asked for the floor. However, I was not given it due to a lack of time. I wish to make that proposal now. Would that be possible?
I am afraid that I cannot give you the floor, Mr Patakis, because you were not originally given the floor, and in accordance with the Rules of Procedure, I cannot give it to you now.
Can you tell me, as you do not now know, if I will have the opportunity to express my position during this part-session, and if so when?
I will pass on your request, Mr Patakis, and I am sure we will find a way for you to take the floor.
The next item is the debate on the report (A5-0473/2003) by Mr Mulder and Mrs Gill, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the year 2004 as modified by the Council (all sections)
(11357/2003 C5-0600/2003 2003/2001(BUD) 2003/2002(BUD))
and Letters of Amendment Nos 1, 2 and 3/2004
(14837/2003 C5-0570/2003, 14838/2003 C5-0571/2003, 14839/2003 C5-0572/2003)
to the draft general budget of the European Union for the financial year 2004
Section I European Parliament
Section II – Council
Section III – Commission
Section IV Court of Justice
Section V Court of Auditors
Section VI Economic and Social Committee
Section VII Committee of the Regions
Section VIII(A) European Ombudsman
Section VII(B) European Data Protection Supervisor
. – Mr President, since the last time we discussed the budget in this House, significant progress has been made, particularly following the joint meeting between the Council, Commission and Parliament on 24 November. Finally, an agreement has been reached about the funding of Iraq’s reconstruction. From the 2004 budget, EUR 95 million will be taken from the flexibility reserve and EUR 65 million from Heading 4. The fact that it was Heading 4 means that cuts will need to be made in other lines and that the lines by which some groups set great store have lost some of their importance. However, I welcome the fact that there is an agreement.
We have also reached agreement about the increase in payment appropriations: 2.3% compared to the 2003 budget. This means that, irrespective of whether 15 or 25 Member States are involved, in 2004, we will in all probability spend 0.98% of the gross national income. I am not certain whether everyone knows this, but that is the lowest percentage since 1990, and as far as that is concerned, we fully comply with the objectives which we set ourselves at the beginning of this year in the directives for the 2004 budget, namely to draft an economical budget.
There is also agreement about common foreign and security policy. A Police Mission can be sent to the Former Yugoslavian Republic of Macedonia. We hope that with this agreement, the provision of information to the Parliament will also improve, for that is of extreme importance to us.
All praise goes to Mr Böge and Mr Colom i Naval for the agreement on the programmes under codecision, particularly the programmes following enlargement. That is, in my view, quite a feat because in future, it will considerably simplify decision-making and budgeting. The same compliment can be made to Mrs Dührkop Dührkop and to the rapporteurs of the various specialised committees for the agreement that has been reached on subsidies.
Finally, there is the result of the most recent conciliation meeting. Not only will we save about one billion on agricultural expenditure but the Council of Ministers has also adopted Parliament’s priorities in agriculture.
Enlargement was the single most important element in the 2004 Budget, and I am therefore delighted to be able to announce that Parliament has agreed to the majority of applications of new Commission posts. We will put 25 posts in reserve. We want the Commission to comply with certain other conditions, but I think that the Commission has received most of the posts it had requested.
An important initiative has also been taken in the area of small and medium-sized enterprises. In our opinion, the economy in the new countries and in the old Member States can ideally be boosted by increasing the opportunities for small and medium-size businesses. This is also something which we managed to secure via this budget: considerably more credit has been made available.
As to agencies, with the entry into force of the new Financial Regulation, Parliament should also gain a better insight into personnel policy of these agencies. This year is still a transitional year, but in the next few years, Parliament will be paying a great deal of attention to this.
As far as reserves are concerned, according to the result, at least of the votes in the Committee on Budgets, the reserves will be maintained for the NGOs, Eurostat and for Afghanistan.
At the beginning of this year, Parliament declared itself in favour of a budget for 25 Member States. What we will be voting on this week, is a budget of 15 Member States. The groundwork has been done, though, and has been done well, so that we, on the basis of the agreements of Copenhagen and on the basis of Parliament’s first reading, can submit a sound, amended budget, or approve one for the ten new Member States.
With regard to the 2005 Budget, with a reduction of the financial perspectives, the 2005 Budget will become considerably more difficult than that of 2004. I would therefore wish Mr Garriga Polledo and my successor every success.
Finally, as is known, we in this Parliament have an excellent secretariat for the Committee on Budgets, without whose efficiency, it is obvious, the work here in the Parliament would not have been completed. I should like to express my warm thanks for this. I should also like to thank all the group coordinators. In my view, cooperation was excellent and I am very grateful for this. Cooperation with the Italian Presidency has also been very successful, for which my thanks. Finally, I should like to say special thanks to two people: the first of whom is the chairman of the Committee on Budgets. I have valued him for years, but I have now also seen him in action close-by. I can only express my admiration for the way in which he has done things. My thanks for this. Finally, I am also indebted to my personal assistants, particularly Mr Marko van Workum.
. Mr President, this budget for the other institutions sets the foundations for the imminent enlargement in stone. It will equip all the different components that make up the European Union to meet this historic challenge, at least in administrative terms. My aim has been to ensure that the EU hits the ground running when we have a Union of 25 next year, also to achieve a balance between the necessary increases in resources and at the same time ensure value for money for the European taxpayer.
Earlier this year I outlined my main priorities. I shall now encapsulate four of these priorities. Firstly, to prepare for the final stages of enlargement. I am pleased that we were able to fine-tune the original predictions from the secretaries-general for enlargement. However, it has to be recognised that the scale of some of the budgetary increases for individual institutions are up to 50% higher in some cases. This will fundamentally change how those organisations function a note of caution therefore. It is crucial that this change be managed with care and to ensure that effective change management strategies are in place to avoid chaos.
Secondly, to advocate greater reform. All the institutions have to modernise if they are to meet successfully the challenges of the future. Let us not underestimate the challenge of 25 countries working together. Last weekend's deliberations point to lessons that need to be learnt by the other institutions. Complacency will lead to gridlock.
Thirdly, to push for greater openness, transparency and accountability. Every single element of the EU has to be more user-friendly. We need to make greater use of new technology, rationalise more processes, focusing on the Internet as a tool of communication to achieve our objective to get closer to the citizens and to communicate more effectively with the people of Europe. We have sown the seeds for this, and of course we will need to build on this.
Fourthly, to alleviate the pressures on the ceiling of Heading 5. We have overcome this by frontloading buildings for the Court of Justice this year. I believe that Parliament's policy of frontloading for building expenditure has been vindicated as we now have huge pressure on Heading 5. This policy has contributed to reducing this pressure this year and next year. It therefore makes sense to replicate this policy for other institutions as well.
I am pleased to report that I have had considerable successes in meeting some of these objectives; but there have also been some frustrations along the way. Firstly, on the successes, we have made progress on all the issues I have just outlined. This budget achieves value for money. We can congratulate ourselves that we have achieved the juggling act of managing to finance enlargement without breaking the ceiling on Heading 5. This budget therefore fundamentally completes the process of enlargement budgeting and is a good result for the European taxpayer.
Moving on quickly to the frustrations, we could have expected greater economies of scale given the expansion proposed. However, my biggest regret is that we have not made significant inroads into introducing activity-based budgeting in the other institutions. This is a missed opportunity, given the immense pressure on Heading 5, as I have just said, in the remaining years of this financial perspective. In 2005 and 2006 it will be much harder to prioritise and to ensure that there is an effective financial decision-making framework.
The lessons I have learnt throughout this process are that we need better budgeting and improved planning processes. The regularity of the last-minute request for unforeseen expenditure is relentless. Last month we had to find an extra EUR 77 million for all the EU staff and a further EUR 24 million for the for the Council. I am amazed and astonished that we can continue to receive requests of this scale at this late stage. The pace of reform has to speed up. We need to fast-track, to improve quality of spending and to focus more on our core areas and secure greater rationalisation of our processes.
Earlier this year I visited the Rikstag and the Bundestag and these visits were very illuminating for me. They demonstrated to me a degree of devolvement in decision-making and transparency in the decision-making chain and the budgetary planning process that is achievable. But we also need to grasp some thorny issues, as my first reading resolution stresses: all institutions need to review and reform the system of travel reimbursement. This is not only an issue for Parliament, but also for two committees and any other body that regularly reimburses expenses. It is imperative that this issue is addressed quickly so as to regain the trust and respect of our citizens.
There are a number of other areas I would like to touch upon but I see that I am running out of time so I would just like to thank all my colleagues for their cooperation and support and for making this report what it is. More particularly I would like to thank the Committee on Budgets' secretariat, especially Walter Masur, for their unstinting support and hard work to make this budget what it is. I would also like to congratulate my co-rapporteur, Mr Mulder, for what he achieved in his budget in finding solutions which are acceptable to all. Finally, my thanks to Mr Wynn as chairman, Mr Walter as coordinator, and our own group secretariat.
.  Mr President, ladies and gentlemen, the 2004 budget has squared the circle. It is the first budget for a Union with 25 Member States. It is an historic budget. The profile of the 2004 budget is clearly geared towards enlargement. It is also clearly geared towards Europe’s growing role in international affairs. Establishing an area of freedom, security and justice is also given a higher profile in the budget. At the same time, payments have successfully been reduced to an historic low. Payments amount to EUR 99.7 billion, which represents 0.98% of Gross National Income (GNI) for the enlarged Union in the year 2004. This outcome – catering for the historic enlargement process, on the one hand, and restricting expenditure, on the other – this squaring of the circle, is, as we know, not a miracle but the outcome of rational calculations.
On Thursday, this House will vote first of all on the budget for the 15 State EU, with a total of EUR 99 billion in commitments and EUR 95 billion in payments. This represents a decrease of 2.8% on the current budget plan. At the same time, we have already reached political agreement on the supplementary and amending budget to be adopted in March 2004, which will formally establish the financial resources for the enlargement countries, that is, an extra EUR 11 billion in commitments and EUR 5 billion in payments. Overall, the budget for 2004 will increase by just EUR 2.3 billion, and is therefore EUR 11 billion below the maximum amount for payments originally planned for next year in the Financial Perspective in Agenda 2000.
Next year, the national composition of staff across all the European institutions will change when the appointment of officials from the new Member States begins on 1 May. For example, the number of posts in the Council will increase by 286, in the Parliament by 355, and in the Court of Auditors by 133.
On behalf of the Commission, I would like to thank the Budgetary Authority for also recognising the Commission’s staffing requirements. I am especially grateful to Parliament for its efforts to secure the additional resources for the 780 new posts at the Commission. I am grateful that you have kept the reserve low, since the integration of new staff, the recruitment processes and of course – in particular – the tasks to be mastered in the wake of enlargement will pose a challenge to all the European institutions.
In this budgetary procedure, we have also set the figures for all multiannual funding programmes – from funding research to programmes for the environment and trans-European networks – for the new Member States. For research funding – let me quote a few figures – a total of EUR 4.8 billion will be available next year, of which EUR 500 million will be earmarked for the new Member States. EUR 138 billion will be allotted to the closure of nuclear power plants in the enlargement countries and more than EUR 770 million in total will be available to fund trans-European networks. These measures are essential to ensure that the benefits of the large internal market can be utilised to the full.
The European Union is taking on ever more responsibility in the world. This is clearly reflected in the European budget. I greatly welcome the fact that everyone involved has been successful in safeguarding the Union’s capacity to fulfil its responsibilities in Iraq, in Afghanistan, and in our cooperation in the Balkans. For the measures in Iraq, it has been agreed that the flexibility instrument will be used to provide the sum of EUR 95 million. This means that, by the end of 2004, we will meet in full the EUR 200 million pledged for reconstruction in Iraq. In my view, conditions will also improve as a result of Saddam Hussein’s arrest, enabling us to devote all our energies to helping the people of Iraq.
EUR 83 million are earmarked in the budget for Afghanistan. I would ask the House to reconsider the reserve here as the Commission intends to propose a comprehensive programme to restore law and order and support the war on drugs in Afghanistan. Given that the Loya Jirga is convening in Afghanistan at this very moment, these are important signals that we can send out through the adoption of the budget.
In the Common Foreign and Security Policy budget for 2004, resources are earmarked to fund the continuation of the EU Police Mission in Bosnia and the new Joint Action in Macedonia. The funds for the programmes for the Mediterranean region have also been substantially increased.
How will the budget develop in the coming years? For 2005 and 2006, the scope will in fact be very limited. We have the decisions for the new Member States, the setting of the figures for the multiannual programmes, and the provisions of Agenda 2000. As envisaged here, the expenditure for the enlarged Union will increase in the next two years while remaining within the agreed framework, namely 1.06%. The Commission will present its communication in January for the period after 2007. This will start the debate about priorities and the financial framework. At this juncture, let me reiterate one point which is self-evident: anyone who takes decisions must expect to have to foot the bill for these decisions sooner or later. In my view, we must all work together on realistic proposals.
I would like to say a few words about the constitutional debate. It is disappointing that the new constitution could not be agreed before enlargement. Let me also say, however, that there was an attempt in some quarters to restrict this House’s budgetary rights. The Commission firmly rejected this attempt. My experience over the last four years has taught me one very important lesson: anyone who claims that the European Parliament does not exercise its budgetary rights responsibly is utterly wrong. Every budget that we have adopted, and especially this 2004 budget, shows that the opposite is true.
The budget is an excellent example of outstanding interinstitutional cooperation. I would like to mention the very positive cooperation with the Italian Presidency and the President-in-Office, Mr Magri, in this context. I have great respect for the general rapporteur, Mr Mulder. Quite simply, you have an outstanding grasp of the material and have been resolute in preparing the 2004 budget. Mrs Gill, thank you for your diplomatic negotiations on the sensitive issue of new posts. Mr Böge and Mr Colom i Naval, you showed great pragmatism in dealing with the negotiations on the adjustment of the multiannual programmes together with all this House’s specialised committees. Mrs Dührkop Dührkop, you rose superbly to the challenge of achieving a consensus on the subsidy programmes for institutions, which was a Herculean task. Above all, however, it was the outstanding leadership of the Committee Chairman, Mr Wynn, which made this all possible. Mr Wynn, you have ensured, over all these years, that the committee’s work has been prompt, objective, competent and sound. It has been a real pleasure working with you and your colleagues.
In short, the budget experts have acquitted themselves with honour in the run-up to enlargement and have created a real masterpiece at the end of this legislative term. Many thanks for the excellent cooperation.
– Mr President, Commissioner, representatives of the Council, ladies and gentlemen, in my capacity as budgetary spokesman for the Group of the European People’s Party (Christian Democrats) and European Democrats, I would like to congratulate the various rapporteurs involved in the budgetary procedure for 2004, as well as the Commissioner, Mrs Schreyer, and her services, for their great cooperation, and also Mr Magri, who, as has already been said, has done a great bridging job within the Council – an always difficult Council – in order to be able to achieve this draft budget.
I would also like to congratulate the chairman of our Committee on Budgets, Mr Wynn – who will speak after me – with whom we have enjoyed five unforgettable years during which he has demonstrated his great political skill and above all his great human qualities.
I would also like to acknowledge the work of the general rapporteur, Mr Mulder, both because, as coordinator of my group, I have closely followed his work, and also because I am going to have to follow in his footsteps as rapporteur for 2005 and I would sincerely like to reach December 2004 with the same sense of a job well done that Mr Mulder must be feeling right now. I know that I have a difficult job ahead, as he has mentioned previously, but that is what Parliament's work is all about.
Our group agrees with the whole of the draft budget presented and we are going to renounce any separate vote. We are doing this for two reasons: firstly, because Mr Mulder’s draft budget is balanced, as a result of negotiation, and takes up the essential elements of the positions of the political groups and because, furthermore, my group offered him support at the beginning of the procedure and now we want to demonstrate it; and secondly because we want to send a message of unity from this Parliament to a Council of Ministers which is prepared to unilaterally reduce the budgetary powers of this House, as laid down in the text of the Convention, which has yet to be approved.
The draft budget for 2004 fully responds to the most significant concerns of our political group. These include the maintenance of a level of payments compatible with the needs of enlargement and with the absorption of the RALs. All of this must be undertaken while applying the necessary austerity in the total growth in spending.
Furthermore, the draft responds to the need for greater parliamentary control of specialised agencies and, furthermore, the amount for the financial packages intended for programmes subject to codecision until 2006 is guaranteed by agreement amongst the institutions. This draft budget also responds to Parliament’s promise to contribute actively to the reconstruction of Iraq without prejudice to the geographical lines, which are the traditional priority of all the political groups.
The Council has finally agreed to the mobilisation of the flexibility instrument: for much less than Parliament requested, it is true, but it is also the case that it is much more than the Council wanted to mobilise, which was zero.
Furthermore, it maintains its pressure in relation to the reform of the Commission by means of this compromise amongst the political groups, which gives the Commission the 272 posts requested in order to carry out enlargement, but which keeps a certain quantity in reserve until this House receives the information it has requested on the development of human resources.
Our task is now going to be to involve Parliament more and more in the legislative and budgetary procedures. We want the Commission’s annual strategy to be discussed here with sufficient time for the preliminary draft to take up and respond to our budgetary guidelines. Let us remember that the Union’s budget is more than an accounting exercise in balancing spending and income: it is the political expression of a desire to create more Europe by means of Community programmes. This is going to require of us authority and efficiency in spending, but let us not forget that now and forever, and, above all from next May, it is also going to require great generosity.
Mr President, in the light of what the last four speakers have said there does not seem much left to be said about the 2004 budget. Therefore, I will concentrate on one or two other things. Firstly, I join with others in thanking the Italian presidency for being cooperative in the way we came to a conclusion on this budget. It is nice to see Mr Ionta here with us today he has recently been in hospital and I hope he will send our best wishes for a speedy recovery to Mr Magri who has also been hospitalised. We wish him well and we are sorry he is not here today. But it is important to stress that the cooperation we have had from the Italians has helped in this process, as with previous budgets, whether it be under the Finns, French, Belgians or Danes although with the Finns it was rather nerve-racking when we all came into this Chamber with two different voting lists on the final day. But even then it was high drama!
It is also fair to say that, whilst a lot of thanks have been given to me, I want to reciprocate because this is probably the last budget debate I will be involved in as chairman. There will be the supplementary and amending budget next year, but this will be the last one I will be involved in as chairman for the general process. I have been told what a good job I have done, but you cannot do it unless you are working with the right people. Mr Mulder has already thanked the secretariat. He is right to do so, as we have an excellent secretariat in the Committee on Budgets, not least Alfredo de Feo, who leads that team extremely well. I have three good Vice-Chairmen who support me. I have a very good committee membership who take their subject seriously and show great interest. But the beauty of it is that it is a great team of coordinators, and especially Mr Walter, who makes my life so easy. I say that because I was a coordinator for five years, I have been a chairman for four-and-a-half years and I know which is the harder job it is not this one. It is wonderful being chairman, but the coordinators never get the thanks they deserve. All the coordinators in the Committee on Budgets have worked extremely hard. As you can see with the way that we will vote on Thursday for this budget, it will probably be the easiest budget that any of us have ever voted.
Having said that, I want to touch on a point Mrs Schreyer also mentioned, which is the future and what was proposed by Ecofin. Over the last 15 years in which I have been involved in the Committee on Budgets we in this Parliament have always shown how serious we are about the budget. We are not profligate; we are not wasteful; we do not do things because we just want to do them on a whim. As Mr Garriga Polledo said, there are political aspects to a lot of this budget and it is not just an accounting exercise. But if the Ecofin proposals had gone through – and they could still go through some time in the future – it will be an absolute disaster for Parliament and will lead to chaos. What we need between the two arms of the budgetary authority is a more realistic conciliatory approach from both arms. We have to start trusting each other. In the last four-and-a-half years we have tried to build that trust between our two institutions. But until we reach a position where we trust one another, there will always be suspicion from the Council, which wants to take away our powers, and we will always be suspicious of the Council and feel that if it does that we are going to get our own back in some way, shape or form. We could have lived with what the Convention proposed. We want to ensure that whatever comes in the future gives stability and realism to the system and also to show that we take our position seriously.
It has been great being chairman of this Committee on Budgets. I still have two presidencies to go – the Irish presidency for six months; and then, for the trialogue and the conciliation in July, I will even be involved in the Dutch presidency. It is a wonderful position to have held. I am grateful to have held it and I just hope that in the future this Parliament has the dignity, powers and ability to serve the people of Europe in the way we have served it during these last five years.
– Mr President, right at the start I wish to congratulate the budget rapporteurs Mrs Gill and Mr Mulder and thank them for their excellent work. I would likewise like to thank Mrs Schreyer and Italy, as the country holding the presidency, for their good levels of cooperation. I would particularly like to express my appreciation to the Chairman of the Committee, Terence Wynn, for his role as leader and arbitrator and the constructive cooperation he offered the political group coordinators.
Next year’s budget was drawn up to apply to 25 Member States, as was the wish of my group. This week we are adopting a budget for 15 Member States, but the figures for an enlarged European Union have also been agreed in terms of policy, and they will be adopted in next year’s Amending Budget. This will strengthen the reliability of the budget as a basis for the EU’s operations for the year.
There is budgetary discipline. The payment appropriations for Fifteen Member States are down by 2.9% on this year and total payments for the enlarged EU are only 2.3% higher than this year’s budget. Accordingly, the desire expressed just before the Intergovernmental Conference held by the Member States to restrict Parliament’s current budgetary authority is incomprehensible.
Regarding the details, it might be mentioned that the Group of the European Liberal, Democrat and Reform Party supported the general rapporteur’s areas of priority, which were comprehensively adopted – my warmest congratulations. My group also supported the Commission’s proposal to increase staff numbers sufficiently as a result of enlargement. Despite the Council’s objections this position was adopted.
The most problematic issue was once again Heading 4, ‘external policies’. My group was in favour of participating in the reconstruction of Iraq. During the conciliation procedure Parliament succeeded in squeezing EUR 95 million out of the flexibility instrument. It was possible to finance the rest by reallocating appropriations within the heading.
We are pleased that our group’s other priorities within the context of this heading were also taken into consideration, such as the Northern Dimension, action to strengthen human rights and democracy, and the fight against diseases connected with poverty, such as malaria and AIDS.
Our group has always taken a sceptical view of cash earmarked for various special organisations – the A-30 budget lines. There has always been the view that there is no great justification for them and they have been likened to gifts of cash for Christmas. Now they are to be phased out. The EU’s approach to granting finance is gradually changing to one based on application and is becoming transparent, by virtue of the Financial Regulation. In this connection it is worth mentioning that Parliament succeeded in protecting the funding of Info-Points and rural Carrefours for next year, when their status is to be clarified. But for Parliament’s intervention, things would have been a shambles.
Next year’s draft budget at the end of the day reflects the sense of responsibility that Parliament feels in its role as budgetary authority.
– Mr President, Commissioner, the EU’s draft budget for next year has remained in the shadow of certain major events. These also nevertheless have an impact on the EU budget.
The first that comes to mind is America’s attack on Iraq, which was illegal when viewed in terms of international law, as it was carried out without a mandate from the UN. The EU pledged EUR 200 million at the Madrid Donors’ Conference to help the United States of America in the post-war reconstruction work in Iraq. In that way, and using money that belongs to all of us, certain large Member States, which did not take part in the oil war, wish to normalise their bilateral relations with the United States.
If a Member State wants to give money to Iraq, this money should come from that country itself. That would have been the case if the flexibility instrument, as it is called, had been activated and EU expenditure had been increased by a corresponding amount. It would not have meant abandoning financial discipline because the grand total in the EU’s budget for next year is the lowest for almost 20 years in terms of GDP. That means the EU is not sworn to the same kind of Keynesian policy on debt as Germany and France, which do not make the same sorts of demands on themselves with regard to discipline under the Stability and Growth Pact as those made on others.
The way things work now is that the flexibility instrument is just partially activated and some of the assistance money for Iraq is being taken from other budget lines. In that respect the reconstruction of Iraq is being paid for by those beneficiaries that are being deprived of corresponding amounts of cash. Our group cannot support the fact that the destruction caused by America’s war in poor but oil-rich Iraq is being paid for by other poor people: the poor in Asia, Latin America and the Mediterranean countries.
The EU constitution was not adopted last weekend in Brussels. That will have no real impact on next year’s budget, but it might have a huge impact on future budgets when talks begin on the financial frameworks for the period 2007-2013. It should be noted how Germany’s and France’s political elite are lumping together continued negotiations on the Constitution and talks on the financial framework. It would seem that this is a threat to those EU candidate countries which insist on their constitutional voting rights and which are net beneficiaries of EU budgetary funds.
It is clear that, under the Treaty of Nice, Spain and Poland have too great a voice in the EU, but the EU budget should not be used for political pressure in respect of these countries. If, however, countries are to be treated in this way, let the same be done with regard to all countries, using the same criteria. With reference to the budget we should put pressure on the United Kingdom, whose net contribution we the citizens of the other countries pay two thirds of. There is no sustainable basis for such discounts on contributions. In exactly the same way as we wish to get Spain and Poland to implement the will of others, Great Britain too should be made to pay its share of EU costs on the same basis as that which obtains with others.
As for Parliament’s own budget, our group takes a critical view of the proposals for Parliament’s funds to be used to aid political parties at European level, which is to say the parties of parties. Financial support for them will mean weakened national parliamentary democracy and a transfer of power to supranational level.
I wish to thank the budget rapporteur and the various group coordinators for their excellent levels of cooperation, although I did put forward some points of view that differ from the general approach.
Mr President, the rapporteurs, Mr Mulder and Mrs Gill, have worked hard over the past year to present a budget which reflects the European Parliament’s priorities but which at the same time fits within the stringent framework of the financial perspectives.
They succeeded in this, and I should like to thank them both warmly for their efforts, their work, but also for the good team spirit and pleasant cooperation which I have experienced from both.
Despite sound preparations, this discussion of the budget appeared to be precarious last week because at the IGC, it transpired that a number of Heads of Government had had enough of parliamentary democracy and threatened to remove the budgetary rights which Parliament has had for over 30 years. They believe that Parliament has too much power and that it sometimes misuses it in order to impose its views in other areas where it has no authority. That is, of course, a little bizarre as a reason, though. If we enjoy parliamentary rights, we can use them, but also in a way that does not please the Heads of Government.
While I do not doubt the legitimacy of the decisions of this House, I do, at times, doubt its intelligence. My group particularly disapproves of the fact that on every occasion, the majority of this House wants to place some of the funds in reserve in order to score a political point. The members of the Group of the European People’s Party (Christian Democrats) and European Democrats, in particular, are very adept at this. Accordingly, some of the funds intended for the reconstruction of Afghanistan have been placed in reserve and will not be released until the Commission has taken action against the large-scale drugs trade on the ground. Like yourselves, I naturally have a great deal of faith in the Commission, but this appears a little ambitious for our officials in Brussels.
The media point, however, has been scored, it has been said, ‘You are opposed to drugs’. Terrific! This does mean, however, that Afghanistan has less money to spend, or does the Group of the European People’s Party (Christian Democrats) and European Democrats intend to release this money at a later date without one single measure being taken against the drugs trade?
Some of the subsidy for non-governmental organisations is also being placed in reserve. The majority of the Members of this House here present would like a little more information from the Commission about how this money has been spent in previous years, and that is of course fine; I want this too. A reserve, however, does not only function as a big stick, it also claims victims. After all, it entails a huge amount of administration and, with this, overheads, because the Commission can only award subsidies to organisations up to the amount that is actively mentioned on the budget line. So, either the Commission will delay the procedures for the award of the subsidies and will wait until all the money has been released – only to be told off by Parliament, of course, for not spending the money quickly enough – or the Commission has to run the procedure twice, with all the red-tape that this entails, and we are, of course, firmly opposed to this red-tape.
The same problem occurs in the recruitment of personnel. A small proportion of the new posts that the Commission needs in order to guarantee the smooth running of enlargement is now being placed in reserve. I can well imagine the reasons for this. Parliament wants more information about the steps that are taken in the Commission’s reform process. That is a good idea and we must request, or even demand, this from the Commission, and, if it does not provide this information, we should have the courage to take political steps against it. Frustrating the recruitment of personnel for enlargement is not, however, the right way to go about this.
The Group of the Greens/European Free Alliance is not, in principle, opposed to deploying the instrument of reserve if it is a means to an end. We ourselves, in fact, suggested placing some of the money for KEDO in reserve when North Korea failed to adhere to all the conditions of this nuclear energy programme. We have also voted for certain other reserves, provided that they clearly served a purpose and that this purpose was achievable within a clear timeframe. However, the instrument of reserves is sometimes used too lightly. We must certainly not prevent the Commission from being able to function properly, certainly in view of the fact that third parties also stand to be adversely affected. We have asked for a split vote for a number of reserves, and I hope that the groups will reconsider whether they simply place the money on the line and subsequently judge the Commission on its actions.
– Mr President, I also want to express my thanks, not because it is Christmas, but precisely because it is only right to acknowledge how useful it has been having a chairman like Terry Wynn, even if all these words of praise sound like a ‘beatification’ of Terry who is, on the contrary, a lively and warm personality as well as being extremely pragmatic.
I want to thank all my fellow Members and coordinators for the hard work carried out in recent years. I also want to thank the Secretary-General and above all Mr de Feo, who is Italian, and all those who worked with him. Even though we have had lively exchanges within the committee, thanks are also due to the Commissioner: The fact is that young people like me want to have a revolution but in the end we cannot and so we attempt to contribute in some way. Thanks also to the Directorate-General, now skilfully led by Mr Romero, and those who worked with it.
I should like to say that the work carried out by the rapporteurs in the context of the present budget has been of real importance. I would like to stress my agreement with the proposal to place administrative expenditure in the reserve, in particular for job creation, on the grounds that we must have more information. The funds for the Info-Points, which we managed to have reinstated only by recourse to the conciliation procedure, should not be granted for this year alone but also in following years.
As regards TENs, I want publicly to thank everyone for the assistance this programme received, even if I do not agree with the criticisms made this morning against Mr Lunardi which may, in part, have been voiced because of jealousy harboured by a political group. I believe that the work carried out with the Italian Presidency over this period in relation to my report is something unique which I want to emphasise.
Finally, thank you for supporting the amendment concerning the Centre for the Disabled, which will be presented during the budget vote. This is something I consider essential.
– Mr President, Commissioner, just about everybody is bemoaning the so-called failure of last weekend’s Summit in Brussels. What is positive about the outcome is that we need not worry in our debates about the threat that the Council will touch Parliament’s say in the budget.
At the same time, Parliament should realise that it is mainly the Member States that cough up the money to finance the European Union’s policy. According to an old democratic rule, whoever pays can at least share in decision-making. Moreover, we take the ultimate decisions about the taxpayers’ money. They are entitled to guarantees that their money will be spent wisely.
The rapporteur, Mr Mulder, has presented a modest budget, for which I would like to applaud him. The Council, Commission and Parliament have the responsibility for sound budget management, an important area in which the Commission has dropped huge clangers, failing to deliver on its emphatic pledges from 1999. Reforms are still required to improve management and transparency. In addition, a great deal of work is to be done internally so as to create an organisational culture in which taking responsibility and rendering account are considered to be normal.
I like the amendment tabled by Mr Mulder, Mrs Gill and Mr Garriga Polledo, but surely they are not so naïve as to believe that the Commission’s reforms can be completed by next spring? I would sooner say that they have only just started properly.
One major point of concern is still the enormously high outstanding amounts for the structural funds. They amount to no less than EUR 92 billion, almost an entire annual budget! The strict application of the N+2 rule is a first necessary measure in order to address this problem. At the same time, the policy must become a great deal more coherent. I would therefore suggest for the structural funds policy to focus on Objective 1, for which only the poorest regions qualify. Other forms of structural policy, especially those for the benefit of richer regions, often appear to frustrate labour mobility or lead to distortion of competition. What is also often the case is that national or regional authorities put forward the least effective projects for European aid.
Export refunds are very susceptible to fraud. Those for live cattle should be abolished altogether, certainly when these are exported to countries that are exempt from EU import levies. This is simply asking for fraud carousels. Would the Commissioner promise today that she will present a proposal on this topic before long?
In general, the European Union should let the proximity principle play a much greater role in external policy. The fact is that Member States continue to pursue their own foreign policy anyway. Internationally, they form the key players. The European Union should set itself to coordination and mutual harmonisation, as well as funding emergency aid. Support to the reconstruction of Iraq and Afghanistan becomes the European Union much better than many other forms of external policy. This is why I am disappointed that many in this House are not prepared to set aside substantially more money for the reconstruction of Iraq. Now that it is curtains for the dictator, Saddam Hussein, this would be more than ever appropriate.
I regard subsidies from the EU budget to European think-tanks and organisations promoting the European idea as misplaced. We should not get involved in imposing a unilateral opinion on the citizens. Moreover, these are private foundations that do not serve a general interest, but at best make the European Union even more remote from the public.
– Mr President, like others I would like to thank those who have been part of this budgetary process, particularly our rapporteurs as we come to the end of the fixing of the 2004 budget. As others have commented, it will be sad to have a Committee on Budgets without the chairmanship and the fairness, humour and goodwill of Mr Terry Wynn. But who is to say who will be chairman of that committee? If the biggest group in this Parliament decided to have the Committee on Budgets as its primary committee then it would not naturally fall to the PSE if it was not the largest group. But this is all for the future and we should not be indulging in too much speculation. Rather we should be happy that we have had a great chairman who has been in charge of our committee during this period in Parliament.
I would like to stick to three themes. The first is the question of the Commission reform. In this debate I have heard it said that we should not be having reserves, particularly a reserve on Commission posts at this stage, because the Commission would like to have all those posts for enlargement purposes. We fully understand that, but we think that a small number – 25 out of 270 or so posts – should be located there because we would like to have a clearer definition of what has actually been achieved in the reform process and what still needs to be done.
In this Chamber last month, Mr Prodi, the President of the Commission, was indicating that yes, there are some things, which recent events, such as the Eurostat affair, have revealed in relation to lack of information flow or responsibilities here and there. By 15 February 2004, we would like to see a document that refers to these particular types of items, informally completing the document we received from the Commission a few weeks ago.
Secondly I would like to turn to one particular aspect of this budget, which is external financing. One criticism I heard from Mrs Buitenweg is about why we as a Group have been asking for certain funds to be placed in the reserve. In comparison to many previous years, this year we have been extraordinarily modest in putting funds in the reserve because we want to see some indications in Afghanistan that action is being taken to try to solve the extraordinarily different problems of drug production. 70% of the drugs that arrive in Europe come from Afghanistan.
Mrs Buitenweg! I see you are supporting me in the Chamber. Perhaps under the circumstances I could refer to you as an honorary member of our Group! We are thinking about releasing this money as soon as the reserves are released. We have a letter from Commissioner Patten – you can ask Mr Garriga Polledo – saying that progress is on its way and therefore putting money in the reserve has actually been to some real purpose in that field.
In Iraq, as other Members have mentioned, we have seen some recent changes which will of course change the nature of financing in 2004. My Group looks forward to Commissioner Patten coming forward with the document which is meant to be looking at medium-term funding for Iraq. We believe that further funding could well be needed out of the 2004 budget for this purpose. The flexibility instrument is already in use, but it is for 2003-2004, and therefore some funds will remain should there be other causes which we have to finance, whether in Iraq or elsewhere.
The fundamental political point I would like to make here - and I believe it is a view shared in all parts of the House - is that we cannot continue to finance external policy simply by relying on goodwill when utilising the flexibility instrument. We have to be able, when we come to the next financial perspective, to think clearly what our priorities are and how are we going to be able to meet them. Some Members in the House in 1999 doubted whether we had enough funds in Category IV for external funding. We have been proved right in the operation of this and therefore when these negotiations open out in 2004, with the document from the Commission looking at this question of financial perspectives, we need to be clear that we have the funds necessary for our ambitions.
It seems to me that this is now going to be the big debate we will be holding next year when we have elections: a new Commission will be coming in and a new Parliament. What is the framework going to be for our financial perspectives over at least the five years from 2007 onwards? On the front page of the today we see at least six Member States saying that they do not want to exceed 1% of GDP. Our message as a Group is: please do not decide, as governments, to sign up to actions which you then do not wish to finance, because it then makes the whole question of the running of this budget impossible.
In conclusion, when we come to the financial perspectives we are going to have to be very realistic and very coherent, but above all, let us make sure that when we have ambitions we have the means to achieve them.
Mr President, Commissioner, let me begin – as all the other group spokespersons have done – by expressing my warmest thanks to the two rapporteurs for their work this year. Mr Mulder and Mrs Gill have produced an outstanding report. I would also like to thank our Chairman of the Committee on Budgets once again for his cooperation over the last two years. He has said that he no longer wishes to chair the committee, but I am sure he will keep his seat in the next Parliament and the House will continue to benefit from his wit and wisdom, unless the British people are foolish enough not to re-elect him. However, I cannot imagine that the British would do such a thing. Of course they will re-elect him and then we will have him back again.
Europe is being built by those who have a desire to create a future and bear responsibility. I think it is important to state this clearly at the present time. In order to achieve this goal, extraordinary patience and an ability to listen are essential, and extraordinary efforts must be made to achieve mutual understanding. Only if we listen to each other and seek to understand each other is it possible to achieve extraordinary things. In this respect, Europe’s citizens can depend on this House. Where others sow the seeds of discord, we have shown solidarity. Where others incite mistrust, we dare to build democracy and trust in each other’s ability. Where others instil fear, we offer fresh prospects, and where others vie for power, we seek compromises. The result is the ability to produce a budget like the one before us. It is thrifty, sound and forward-looking.
Yes, it is thrifty, contrary to popular opinion. This morning, the President of this House, speaking in this debate, pointed out that over recent years, the total discretionary expenditure added by the Council amounts to EUR 33 billion, whereas Parliament, under its discretion, has added just EUR 21 million. In other words, we have exercised far more restraint in this area, and despite the frequent accusations, we are not the ones constantly stretching the budget.
In fact, the 2004 budget represents a decrease of 0.26% for commitments for the EU of the Fifteen and, indeed, a reduction of 3% for payments. Even if we include the new countries in the equation, the staff-to-population ratio falls from 0.8 officials per 10 000 inhabitants to 0.7 per 10 000. Let me give you a comparison: according to the OECD, Spain, for example, has 388 officials per 10 000 inhabitants. This is the personnel basis on which we are shaping the future of the European Union.
In other words, we are extremely thrifty, and we also exercise sound financial management. We want the funds to be spent on the purposes for which they are intended, which is why we exercise control over spending, firstly through the Committee on Budgetary Control, but also at the financing planning stage. That is why we set up reserves in various areas. This year, we have formed relatively few reserves. Those we have set up are linked to specific conditions. We will dissolve these reserves as quickly as possible, as soon as we know that the relevant measures have been adopted. Blind faith would be overly optimistic, while excessive mistrust would be paralysing. We are therefore adopting a middle way. As Social Democrats, we are trying to work with properly established and tightly restricted reserves.
This budget also shows that we are future-oriented. That is why we in the Group of the Party of European Socialists (PSE Group) can say that we are very, very satisfied with the result. What we have achieved is that in future, we will be working through OLAF to combat VAT fraud in Europe. Here, financial resources that can be generated must be generated. Next year too, as in previous years, we will continue to promote small and medium enterprises, for they are the backbone of the European economy.
We want to prepare for demographic change, as population levels are declining throughout Europe. In Spain and Italy, the population figures are already falling. In Germany, this will be the case from next year. This will have an impact on life in our communities. How will we target the Structural Funds to take account of the fact that in future, Europe will have around 15% fewer people? We need to find an answer to this question – and we cannot wait until the problem is upon us. We need to make preparations now.
Under Heading 4: External Policies, we are in part consolidating existing measures. However, we will also master the new challenges. We will provide adequate funds for Iraq for measures which can actually be implemented. Nonetheless, we will still provide EUR 168 million for Afghanistan, and we will continue to participate in the funding of measures in the Balkans. What we need, however, is not just remedial aid after the event; we must also be working with an eye to the future. That is why we are pleased that we have been able to expand the resources for preventive measures: to promote human rights and democracy around the world and to combat ABC weapons and land mines.
I would like to express my warmest thanks to everyone, including the Commissioner. I think we have a very good budget before us. Naturally, we will be voting for it.
Mr President, Commissioner, President-in-Office of the Council, the budget for 2004 is in many ways a complicated budget because enlargement will happen part way through the year. If we were so successful at putting the budget in place, it was of course due to the splendid cooperation between the institutions and, of course, to fantastic contributions from the rapporteurs, the coordinators and our chairman, Mr Wynn, who is truly adept at cooperation. Our success should be honoured and appreciated and not be greeted with attacks on Parliament’s budgetary authority.
I wish especially to emphasise three things about this budget for 2004. First of all, we put enlargement in place. Secondly, we found the EUR 200 million for Iraq. It is now that the Iraqis are short of money. In the longer term, Iraq is of course a country rich in resources that can fund its reconstruction itself. Thirdly, I wish to mention a lesser, but nonetheless important, matter for the next few years. This budget placed special emphasis on the decentralised agencies, so we can sincerely welcome last week’s summit, where something was in fact decided. At long last, domiciles were established for a whole series of agencies following the failure to decide about this matter at numerous summits. About time, too.
A steady stream of new agencies is now being set up, and the good thing about these decentralised units is that they guarantee expertise, concentration upon a particular area and the arms-length principle when it comes to administration. The problem, however, is that the many agencies may lead to unduly large expenditure on administration, both because we obtain small units that are expensive to administer and because we use the action appropriations for these agencies. It is therefore good that, with this budget, Parliament has emphasised that we wish to have control over the development of the agencies in the future, and that we wish to have transparency.
Mr President, I wish to begin by complimenting the rapporteurs, in particular Mr Mulder, and I will confine my brief remarks to the agricultural budget.
The current figures in proposed agricultural spending amount to over EUR 40 billion for the enlarged EU of 25 next year. This is a vast amount of public money. I am aware that there are many critics of the European Union's common agricultural policy, which continues to receive more than half the annual budget. I have consistently defended this policy and believe it has been one of the most successful common policies operated by the Community since its foundation. From the beginning, the CAP was always about far more than products and markets: it was, and is, about people and communities. Critics of the CAP seem to lose sight of this. The second pillar is about rebuilding rural communities and restoring urban/rural balance.
The critics also lose sight of, or choose to ignore, the series of major reforms which the CAP has undergone over the past decade, culminating in this year's Luxembourg accord. I very much welcome the direction in which the CAP has evolved. The future is in a multifunctional agriculture which serves social, environmental and consumer needs.
Farmers continue to raise doubts about the continuity of budget support for family farming. In many respects this is an unnecessary waste of energy. With budget stability to 2013, I suggest they use this period to replan their farming practices, to become more efficient and use the opportunities of recent reform to meet the challenges and opportunities which the future holds.
Mr President, going back into the early part of the preparation of these budgets, first, in several instances the other institutions wanted enormous increases in their budgets. I accept that we are expanding from 15 countries to 25, that we are expanding from 11 languages to 20, but I was delighted that the Council of Ministers chopped the huge increases being asked for by the Court of Justice, the Economic and Social Committee and the Committee of the Regions.
With regard to Parliament's budget, at the start we faced the fact that there could have been a statute for Members of the European Parliament. We all agreed, across all parties, that this would have meant an increase of probably tens of millions of euros in the budget for Parliament. It is not my job to say here and now whether it is a good or a bad thing to have a statute, but I must point out that it many mean a further increase if one is ever implemented.
We have funding for political parties starting in the middle of next year, after the European elections in June. Again, we have reserved enough money within the budget and it is quite right and proper that we do so. We will have proper working arrangements that are above board, with proper checks and balances, but it is an item on which we have to finalise some of the details.
Looking ahead in relation to languages, I should like to think that overall there would be a use of fewer languages. I know that it is right and proper, with enlargement, to give all the new countries the possibility of using their native languages, but we ought to rationalise the use of languages in future years. I hope that minds will be concentrated in that regard.
There is one unfinished item of business: whether Parliament should have a health insurance scheme for former Members. I am delighted that a few weeks ago a report was commissioned. I understand that the results will be published next month. This will enable us to look at whether this is a good and sensible thing for former Members who fall ill. They would have to have served two full terms 10 years. I consider this to be something that Parliament needs to look at in order to redress the imbalance between ourselves, who as Members of the European Parliament do an awful lot of travelling and are put at health risks because of that, and other people in the various institutions.
We have heard mention today of the overall cost of the European Union to the taxpayers in Europe. I am convinced that the has got it absolutely right, as Mr Elles pointed out. Admittedly we can spend upwards of 1.24% of the gross domestic product of all the countries on the European Union budget. I am so delighted that we have managed to drive that percentage down over the four years that I have been in this Parliament, so that even with enlargement, we are just below 1% of the gross domestic product. That is a huge compliment to everyone involved: the Commissioner herself, the staff of the Commission, the Chairman of the Committee on Budgets, the Council of Ministers. Everyone deserves credit. Therefore I would like to see us carry on giving better value for money to the European Union taxpayers over the years. They want to see the real cost of Europe reduced. That way they will see that we are responsive to their wishes.
Mr President, I am speaking as draftsperson of the opinion of the Committee on Budgets on the former A-30 budget lines. This is a series of budget lines which financed subsidies from the appropriations included in Part A of the Commission’s budget.
I would like to point out that, with the entry into force of the new Financial Regulation, it became necessary to adapt the subsidies to the rules of the new Regulation. Firstly, the spending in the A lines had to be reclassified as operational appropriations, rather than administrative ones, and, secondly, as laid down in Article 49 of the Financial Regulation, the legal basis making it possible to execute these appropriations had to be created.
In line with this Article 49, at the beginning of the summer of 2003, the Commission presented seven proposals, which took the form of a multi-annual Community action programme, with the aim of guaranteeing its entry into force in 2004 so that the activities of the subsidised organisations could continue.
Over recent months, the main rapporteur and the draftsmen of the committee opinions have worked together to maintain a common position for the seven proposals with the Council at all times.
I would now like to focus on the result of the conciliation of 24 November, the essential points of which were the duration of the programmes, the financial contribution and, above all, the issue of pre-allocation or earmarking, which is undoubtedly the main stumbling block.
Before that, however, I would like to offer my profound gratitude to all the rapporteurs of the committees involved and the general rapporteur, Mr Mulder.
First stumbling block, the duration of programmes. The European Parliament requested that all the programmes should be of the same duration, until 2006, in other words, until the end of the current financial perspectives, a position which was accepted by the Council.
Secondly, with regard to the financial contribution, I believe we can feel more than satisfied, since we have been able – if you pardon the expression – to ‘wrench out’, as a total for the seven programmes, EUR 23.1 million, more than the sum proposed by the Council. Those of us with experience of this House know how difficult it is at times to get anything out of the Council, however insignificant.
Thirdly, with regard to pre-allocation – which I said was the most troublesome issue – the agreement provides for the inclusion of beneficiaries in the basic instruments, specifically in the citizenship and culture programmes for 2004 and 2005, and with appropriations within lines, not in reserve – as voted for at first reading – but with the same quantity. This means that with a view to the renegotiation of the programmes after 2006 – that is, the renegotiation in 2005 for the new programmes in 2007 – the benefiting organisations have sufficient time to adapt to and prepare for the system of invitations to tender, as laid down in the Regulation.
Finally, I believe we can all take mutual pleasure in this result, because in this way not only do we have the house in order but we also guarantee that the valuable activities of the different organisations included in these programmes are not jeopardised or interrupted.
– Mr President, I should, in turn, like to congratulate Mr Mulder on the result of all his efforts: a well-balanced budget which reflects the largest possible consensus in our Parliament. Nevertheless, as rapporteur for the budget of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I am left with a somewhat unpleasant feeling. After all, it has become a constant during the annual budget negotiations that in terms of foreign policy, all kinds of new pledges are made, as a result of which cuts have to be made elsewhere, which I regret. Indeed, how can the European Union be a credible and effective player on the world stage if we get Latin America and Africa to pay for Iraq’s reconstruction? EU Member States often tend to make big promises, but then forget them when it comes to putting their money where their mouths are. This is why I am pleased that the Committee on Budgets has backed my main amendment, in which it is clearly stipulated that new future commitments can only be funded if these are met by new additional financial resources.
Commissioner Schreyer was right to note that the actual extent of expenses still remains under the statutory ceiling of 1.24% of the EU’s GDP, so I see it as extremely significant that the Committee on Budgets accepted the proposal to set aside a substantial part of the EU budget’s margin, namely EUR 16.5 billion for external EU policy. After all, anyone who has ambitions on the world stage not only requires one voice but also more funding. If we fail to succeed in this, we will be excluded from the negotiating table through nobody’s fault but our own – which is often the case as it is – and will afterwards be presented with the bill for international crises without being able to influence the decisions made.
) Mr President, Commissioner, ladies and gentlemen, I would just like raise a couple of points in connection with the adoption of the 2004 budget today. Firstly, as I recall, this Commission pledged, when it came to office, to carry out reforms and equip the European Union and the European Commission with the capacity to act for the future and make them less vulnerable to fraud.
The 2004 budget will be your last budget, Commissioner, and it is not yet apparent that all the reforms have been completed satisfactorily. That is why I hope we can agree to put the relevant items in the reserve so that you can finish the work. We will gladly release the funds as soon as the relevant documents have been submitted to us.
I want to raise a second issue which I addressed in very clear terms in connection with the first reading, namely the issue of ‘Europe of the citizens’. We fought for this, and I am very happy that an agreement has been reached with the Council and a legal framework has now been established for city partnerships that will help us to overcome all the problems and create legal certainty for the next three years. It is undoubtedly a programme which can be extended. However, I now hear that there is a solution for the Carrefours and Info-Points for 2004 but not beyond. I do think it is rather worrying, especially after talks with the Info-Point in my home town, that there are obviously different budget lines from which the Info-Points can draw funding and that not all of them are affected by the problems relating to the new budget regulations. Perhaps the Commission could check internally to see where the error lies. I do not think that we can offload the problem on these agencies, which are performing outstanding service to the European Union by providing information to broad sections of the public.
Continuing our debate of this morning and in response to the Intergovernmental Conference of last weekend, I would like to make one thing very clear: it is quite pointless at present to mull over how much money the European Union will have at its disposal after 2006. From this perspective, I can understand why the six governments sent their letter, if we do not yet know what the agenda for the European Union will be after 2006. In my view, that is the first question which must be answered. If an agenda is defined, adequate funds must be provided to carry it out. It will not work if the Member States say: ‘That is the financial platform, but everything that I wish to achieve must be carried out anyway.’
We should use the time that the Heads of State or Government have given us to consider what the European agenda should be and how much money it will cost to fulfil – and this financial framework should then be made available. That is the only rational approach when we come to discussing the financial period after 2006.
– Mr President, Commissioner, I should first like to congratulate our rapporteurs, Mr Mulder and Mrs Gill, as well as the entire Committee on Budgets and those who have worked on preparing the 2004 Budget. It all happened with unaccustomed ease, within a completely new budgetary framework and in the context of an enlarged Europe.
I believe that our Committee has achieved, for this legislative period, a mature ability to compromise and has proved itself capable, under the leadership of our Chairman, Mr Wynn, of developing successful working methods, which have borne fruit this year in particular. Our group’s priorities have been heard, taken on board and reinforced. I am thinking in particular of Community policies to benefit companies, especially small and medium-sized enterprises. There have been all those policies that have contributed to the construction of a people’s Europe, such as town-twinning projects in the enlarged Europe, and also those such as the earmarking of funds for vaccination against poverty-related diseases, which make Europe’s active role in the world visible.
A trouble-free budget, then, but one marked by a general reduction in Parliament’s powers on financial matters. Yet again, the Council has challenged our rights and prerogatives. And for what? It is high time that questions were asked about the discrepancy between political rhetoric and budgetary feasibility.
Every year, I stand before you and denounce what has become a recurring problem. The Council’s frosty attitude is prejudicial to our legitimate budgetary ambitions. Furthermore, the Brussels fiasco has demonstrated what kind of future our Heads of State or Government have in store for Europe. We cannot achieve a Europe that is genuinely relevant to the lives of its citizens without major, far-reaching policies. And major, far-reaching policies require a budget to match.
The Council seems to have ignored this obvious fact, focused as it is on the Stability Pact and pandering to national self-interest. Is this the Europe that we want to build? It most definitely is not. It is, however, the Europe that the Council would like us to have. During the budget vote, we had an example of such inconsistency with information policy. We want to bring Europe closer to its people. Being concerned about the general public’s disaffection with European integration, we are trying to unite the people around major projects. All of this requires a coherent, ambitious information and communication policy and without Parliament’s intervention, funds set aside for this policy would have been subject to budget cuts from the Council.
What is most serious, however, is the reduction of our budget. Payment appropriations have fallen this year below 0.99% of GDP, their lowest level since 1987. I therefore endorse Mr Cox’s remarks and Mr Prodi’s analysis in response to the calls by six Heads of State for payment appropriations to be capped to 1% of the GNP.
Where is the consistency with the Lisbon Agenda, the Union’s blueprint for growth and competitiveness? Miracles do not happen, and nobody has ever managed to square the circle. Being Head of State or of Government is a position of responsibility; it is about ensuring the matching of means consistent with objectives. If the Council wishes to lead us into a dead end, it is up to us, the European Parliament, to remind it of its promises. I do not see how we can finance these crucial reforms on increasingly meagre resources.
MEPs are elected by the people; they are elected to take responsibility, and I am grateful to Commissioner Schreyer for reminding us of this. They are capable of preparing EU budgets within the bounds of fiscal orthodoxy, and will continue to be so, but they also know that the EU must abide by approved – jointly approved – political priorities. The Council must respect Parliament now, and in the future must show more trust towards this House, which enjoys the legitimacy of the ballot box.
Mr President, Commissioner, representative of the Council, ladies and gentlemen, please allow me to begin by saying that, following the events of last weekend, and what has already been said here this afternoon, the main virtue of this 2004 budget, for an institutionally very complex year, is the mere fact that it exists at all.
The budget offers stability and confidence, key factors if enlargement is to be a success. It is therefore essential that the Commission and national administrations respond effectively. This Parliament has offered its support for the reform of the Commission and its request for posts, because we believe that the Union’s budget is synonymous with credibility, and there can be no credibility when in the last three financial years the average use of available payment appropriations stood at 85%, according to the European Court of Auditors.
The agreement between the Council and Parliament has once again been in the interests of the citizens. Once again, Parliament has demonstrated flexibility in the negotiations, without relinquishing its political priorities. The work of the rapporteurs, of the chairman of our committee, Mr Wynn, and of the Members who have participated, has been of great merit, because, amongst other things, the agreement allows us to maintain a level of spending which is in line with the efforts of the States to achieve a balance in their public accounts, to deal with the Union’s basic commitments in processes of institutional crisis – I would remind you that next May there will be a Latin American-European Union Summit, and it is important to stress that, from a budgetary point of view, the creation of a solidarity fund has also been promoted – and, finally, give value to Community policies which have, and will have in the future, a fundamental role. I am talking, for example, about the financial support for programmes such as Argo, which is essential to the common management of migratory flows and the control of external borders, as well as the approval of a Community initiative in favour of the victims of terrorism, which, beyond the sums which have been directed towards them, demonstrate to the citizens that the Union is involved in the fight against terrorism in any of its forms.
Mr President, Commissioner, ladies and gentlemen, we have had broad agreement about the budget for several years in succession. The main reason for this is that we have rapporteurs, a committee chairman and a collective spirit in the Committee on Budgets that I think the Member States should learn from, if what happened in Brussels last weekend is anything to go by. I should like to thank the rapporteurs and my colleagues.
As last year’s rapporteur, for the 2003 budget, I have this year mainly had responsibility for implementing the budget, and that is something on which I thought I would reflect. Adopting a budget is just the first, relatively easy, stage, and then comes what is really difficult, namely implementing it. In that respect, I am concerned, both for 2003 and for the future, for example 2004. For a number of years, we have had large surpluses and large outstanding commitments, known as RALs, especially within the structural funds system, and these are huge amounts. Unfortunately, we are seeing this now too. We have recently had a report on the implementation for 2003 that identifies clear problems, even though there are areas that are being improved. We have recently decided on what is known as the global transfer of ever larger amounts left at the end of the year that have to be moved from under-implemented areas of the budget to other areas. That is, to an ever greater extent, particularly worrying when it comes to category 4, an area in which we have a severe lack of resources. It is also worrying when it comes to the Community initiatives, in which we have problems with a very large proportion of the resources. When even implementation of the information programmes is lagging behind in a situation in which we face large tasks of providing information in connection, for example, with the new Constitution, enlargement etc., it is clear that it is in actual fact a problem. Something serious must happen in this area before 2004 if the new Member States are not to be very disappointed when they see that implementation is at a quite different level than that stated in the budget.
For several years, we have adopted a variety of reports on implementation etc. I believe that Parliament might need to adopt a more extensive, purposeful strategy in order to tackle the annual surpluses, the accumulated quantity of outstanding commitments and the poor implementation and to do so, for example, through a special report involving a strategy of some kind for dealing with the problems that cause this lagging behind.
Last year, we in the Group of the Party of European Socialists put forward a number of proposals concerning simplification. I think we should extend this to include a more radical and strategic review of the way in which budget implementation in actual fact operates. I have seen on several occasions what I think is an absurd situation in which, for example, regions, universities and non-governmental organisations cease to seek appropriations, partly because the application procedure is so complicated and partly because the payments take so long to materialise that the applicants incur financial problems even though their projects have been earmarked for appropriations. I believe that the solution lies, for example, in continued reform, more modern budgeting techniques, more up-to-date auditing and a culture of greater openness. In the long term, I even believe that we could question the system of commitments and payments. We must definitely obtain financial perspectives that do not lock up all the sectors for seven years, something that is impossible to manage in the end. Parliament must perhaps also realise that the budget cannot simply be increased without ensuring that the Commission has the resources required for implementing the decisions.
Those of us who may possibly be re-elected and who will then immediately have to begin debating Agenda 2007 will be faced with a large task as the next period of office begins.
– Mr President, Commissioner, I should like to add my thanks to the rapporteur, to the Chairman of the Committee on Budgets, Mr Wynn, who has led negotiations with great authority, and also to the Italian Presidency. Credit must be given where it is due. Yes, we have had some long and difficult sessions during the conciliation process. Nonetheless, the Italian Presidency has, I believe, contributed greatly to the final outcome, notably with respect to the mobilisation of the flexibility instrument.
When one considers what is happening in Iraq and the prospects ahead of us, it is regrettable that we had to squabble over peanuts, while the needs of that region, and the role that Europe could play there, are much more pressing concerns than the EUR 95 million obtained at the conclusion of negotiations. Given the threats, recrimination and pettiness that have dogged us, is it any wonder that we had misgivings when voting on this budget? Six countries, including some founding Member States, now come and tell us that yet again we have to reduce a budget that is already ridiculously low in relation to needs and to the ambitions of the Europe represented by the letter of amendment under discussion this afternoon.
I believe that we have indeed sunk to a very low level in our debate on budgetary and fiscal policy. We understand that certain countries, by issuing their threats, actually wish both to launch a challenge to those countries that have, supposedly, prevented the Constitution from being adopted and, more importantly, to take a retrograde step, without taking into account either our institutional role or the ambitions that Europe ought to have. As Greater Europe is enlarging to 25 and later to 27, at a time when the new democracies are yearning for democracy, this threat consists of providing even less than we did for Spain and Portugal, and actually to provide less than the already meagre offering we are making today.
You are signatories, so why do you not abandon the CAP? I would say to President Chirac that doing that – to take just one example – would, even now, make it possible to save half of the budget, and redirect it towards other forms of finance. We could get rid of export refunds, given that, in any case, blatant examples of fraud have been uncovered. We have to get tough.
In this light, it is appalling that this weekend’s negotiations on Parliament’s role in the budgetary procedure have failed, as, indeed, have the negotiations as a whole. I believe that its success would be a step forward for Europe. As for Parliament’s role, I think it has shown more rigour, more European spirit in the work carried out to establish a budget. In this regard, I should like to pay tribute to Mr Mulder, the rapporteur, for retaining the cap, despite the fact that the Council has negotiated this way not by accident, but deliberately in order to reach the conclusions that we now know. So this is my tribute to Parliament for this budgetary year 2004.
Mr President, much has already been said about the budget. Nevertheless, I believe that we can give ourselves a little pat on the back today.
This week’s states that the gross national product of the European Union has risen above that of the United States again this year. This means that we have become the world’s leading GNP power, and out of all of this we are spending 1% on this budget. That 1% ensures that we are able to maintain the possibilities of that GNP. That 1% is truly the best investment imaginable, therefore; and you could make yourself extremely sad listening to the weeping and wailing in the Ecofin Council.
I do think, however, that the issue of Ecofin is a difficult one. What does Ecofin consist of? It consists of ministers who think that they should in fact be prime minister. They think it totally unfair that there is also a European Council; they believe that they themselves are that Council, and thus they go ahead and make their own policies.
That is the main problem at this time. The Treaty assumes that there is one European Council, which has a definite coordinating role. The members of Ecofin think that they, too, play that role, and the way in which they go about it is so parochial, so sad, pedestrian and mournful, that it makes us shiver. Naturally, everyone thinks that I am only talking about Mr Brown, but unfortunately there are other ministers, too, who think along the same lines. That is a problem, and I think that this is perhaps the main point. I am not concerned with restricting the rights of this Parliament, but what would be eminently possible would be to restrict Ecofin’s rights somewhat when the European Council meets again. This might enable us to be a little more forward-thinking and to finally go the right way about drawing up an EU budget, rather than only going by the lowest common denominator out of the 15 – soon to be 25 – Member States.
– Mr President, Commissioner Schreyer, ladies and gentlemen, because this year’s budget is the budget of an enlarged Europe, we must understand – as Members have done – the substantial negative factors accompanying the excellent work carried out by the rapporteur, Mr Mulder, the chairman, Mr Wynn and the coordinators.
Whilst underlining the positive mediation role carried out by my coordinator, Mr Walter, I want to point to three negative factors: First of all, payments have been maintained at very restrictive levels, one of the lowest for the last ten years; secondly, in the context of the structural funds, at the end of the year we saw the usual refund of almost EUR 5 billion to the Member States; thirdly, the dispute – already referred to – over Heading 4: as it has done before, the Council proposed cuts in Parliament’s traditional priorities for the purpose of financing this year’s emergency, Iraq. Last year it was Afghanistan. It is against this background that the usual fight between the poor relations has broken out: cut the budget lines for MEDA or for Asia, cut the funds for illnesses linked to poverty or the funds for humanitarian aid, and other possible solutions.
I wonder how far the flexibility instrument and painstaking accounting will enable the circle to be squared? Moreover, as if that were not enough, this year the entire budget procedure has been weighed down, as we all know, by a series of attacks against Parliament’s budgetary powers in the context of the work of the Intergovernmental Conference.
It is clear that the problem is political and much broader, as many Members have noted. The problem arises from the lack of generosity on the part of certain Member States towards the Union – yesterday’s letter is a further demonstration of that – as if the road travelled together so far were not sufficient to demonstrate that the resources granted to the European Union are resources given to ourselves, for the peace, security and well-being of the Member States.
The accounts of the European Union cannot be taken as the starting point for establishing its political priorities. This is why I appreciate the action taken by Mr Prodi and by the Commission over which Mr Prodi presides: because the Commission is succeeding in providing guidance. Our political initiative, and that of the European Parliament, must strengthen this ability and force the Member States to transform their short-sightedness into the capacity to create a vision, to give political direction enabling recovery to take place, to make further progress in the field of a major supranational authority.
What we want to achieve is not merely a wider geographical Union of 25 States, what we must achieve is a genuine political objective.
Mr President, ten speeches ago our committee chairman, Mr Wynn, said that everything that was important had been said.
I want to add my voice to those who congratulated Mr Mulder, the chairman of the committee, Mrs Schreyer and the expertise that we have all around us. Look at all the expertise that is involved in this job and I genuinely mean 'expertise' of our assistants in our Groups, the staff of the committee and the Commission and the experts in the Council of Ministers. Then look at what we apply all this expertise to: a game that I have sometimes described as push penny, which was a game played on a window sill or a table using two pennies, a halfpenny and two sets of goals and you push the penny around. I am becoming increasingly disillusioned with this whole budgetary procedure and I tend to see it as a game of push penny. Literally one cent, one per cent of the GDP of the European Union, and what power do we have over it?
The agricultural budget has been given to six or seven million people out of the 400 million people in the Union. It is spread most unfairly: EUR 17 000 per farmer to French farmers, EUR 3 000 per farmer to Portuguese and Greek farmers. But we have to forget about that. The Council puts that there and that has to be financed anyway.
Look at our next big spending: regional policy. What does it do? I come from a country that received generous portions of regional finance early on, but that is not so today. Spain, for example, receives a net transfer of about EUR 200 per capita a half per cent of GDP. If Spain is an example of our policies of solidarity in regional policy, then I say it gets nothing. That half per cent of GDP makes no difference: it is imaginary. Mr Aznar may sell his policy of social economic cohesion. I say we need to look at all this again.
There are so many things we could do without increasing public spending throughout the European Union by transferring some things from national competence to European competence. Development cooperation has to be one of them and research has to be another. We are not going to build a Community and send in regulations to the new countries in Eastern Europe. We are already unpopular. Nobody is questioning the existence of the state. There are a lot of people questioning the existence of Europe. If the budget is to be an instrument of building Europe, we had better start thinking anew.
Mr President, I would like to congratulate the rapporteurs and indeed all those concerned with the budgetary process. I am rather an absentee member of the Committee on Budgets myself.
I wanted to talk this afternoon about a small but highly sensitive programme the European Initiative on Democracy and Human Rights, which is Line 1904 in the budget and to which amendments have been tabled on which we will vote tomorrow. I was the rapporteur who set up this fund in 1992, which now has EUR 100 million in it. I am currently rapporteur for the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the two financial regulations which will cover the financing of this programme in 2005 and 2006, as well as the communication from the Commission called 'Reintegrating human rights and democracy in the Mediterranean'. It is on this particular point that I want to focus.
It seems to me that we need to be very conscious of the arc of instability running up from Morocco through the near-neighbour countries to the European Union as we enlarge next year. Indeed this whole region was called an 'arc of reform' by President Bush, but it is not so. There are many problems, some of which were referred to by Mr McCartin just now, and by other speakers too.
The European Parliament, which set up this Initiative for Democracy and Human Rights, should now encourage the Commission immediately to refocus its 2004 priorities on this wider Europe programme, and in particular on the Arab countries. Some will know that the UNDP 2002 report focused on the lack of democracy in the Arab countries. The 2003 report contains surveys of public opinion in those countries which show that the Arabs actually have the highest demand and appetite for democracy of any region in the world.
We in the European Parliament therefore have a special duty to sustain, encourage and develop those programmes, particularly in 2004. I intend to make use of the codecision on these two financial regulations to encourage the Commission and the Council to allow the European Parliament once more to have the oversight that it used to have on these programmes and to provide the political cover which the Council of Ministers cannot provide.
Mr President, ladies and gentlemen, as the final speaker for my group before the rapporteur, I wish to pay tribute to the major consensus which we have achieved here. However, I also have a number of critical comments concerning the manner in which the Group of the Party of European Socialists has liaised with the press during this budget procedure.
The basic question is this. Can the budget be used for political purposes? Can we place items in the reserve in order to achieve political goals? We seem to be doing so in a wide variety of areas, Mr Walter. We are doing so in Afghanistan, because we have said: ‘Various things that this House views as desirable are not happening in Afghanistan. We have the impression that the Commission is downplaying the importance of combating the drugs trade. Please supply us with the information about what you are doing, and then we will release the funds.’ Mrs Gill’s budget is full of reserves which we intend to use as a means to persuade the administration to take action and ensure that at least some progress is made. In this respect, this budget is indeed an instrument for this House to signal its political goals.
We in the Group of the European People’s Party (Christian Democrats) and European Democrats adopted the same approach to the Vienna-based European Monitoring Centre on Racism and Xenophobia (EUMC), when at the height of the debate – namely when the Centre refused for more than two weeks to publish a study on anti-Semitism which was then published by our fellow Member Mr Cohn-Bendit and others – we asked: ‘Why on earth are you getting EUR 6 million per year if you are not going to publish your reports?’ We were told: ‘You cannot suspend its funding.’ That was precisely what we did, although Mr Walter did not notice. When he finally woke up, he issued press releases that said: ‘Mr Laschet has no expertise whatsoever. The Committee on Budgets cannot do this.’
Mr Walter, I would have expected you to table a motion here today to retrieve the funds from the reserve. After all, the plenary could have made that happen. Just because you sleep through decisions that we take in the Committee on Budgets, it is unfair of you to go to the press and issue this kind of press release. I will give you a shout at around 5 p.m. today, shall I? ‘Good morning, Mr Walter, the items have been put on ice, and the Committee on Budgets will only release them when the confusion between politics and academia at the EUMC has been resolved’.
You might like to mull over this simple piece of advice, Mr Walter, before you make such ridiculous statements again.
.  Mr President, it is very kind of you to give me the floor once more. I should like to thank everyone who has contributed to this debate. I am glad that there is indeed a broad consensus, in so far as I am able to bring this about. However, that is not the reason that I have asked for the floor.
Mrs Gill and I have had an excellent working relationship this year, but we have forgotten one thing this afternoon. We have not thanked the Commission specifically enough for its constructive cooperation. Mrs Schreyer was always very open and always available for discussion, as were her officials. We greatly appreciate this. This budget could not have been achieved without the active cooperation of the Commission in seeking solutions to the problems that arose in the course of the year. Once more, my thanks for this, and my thanks once more to every one of you.
I believe, Mr Mulder, that the applause coming from all sides of the Chamber is ample display of this House’s gratitude to you for your work.
The debate is closed.
The vote on this important dossier will take place on Thursday at 11.30 a.m.
Thus concludes our budget debate. The sitting is adjourned until 5.30 p.m, when it will resume with questions to the Council.
– The 2004 Budget for an enlarged Europe is less than 1% of gross national income, the lowest since 1997. Commitments are decreasing; payments are decreasing. Structural funds, such as agricultural expenditure, are similarly decreasing. Funds from Heading 4 allocated to foreign aid have been reduced to a bare minimum: aid to Latin America has also been cut by EUR 35 million. There is great financial pressure on essential elements of EU policy, such as human rights or the duty to provide help to the most needy. Funds for development aid have been similarly hit by measures of devastating severity. In such conditions, how can we seriously believe that poverty will be eradicated by 2015?
As for the question of funds for Iraq, it is not only a matter of finance. The occupation must end immediately. The Iraqi people need to recover their sovereignty as quickly as possible so that they themselves can identify their needs and arrange the means to satisfy those needs. Recourse to the flexibility instrument will release EUR 95 million. The solution proposed – to reduce funds from Heading 4 – is unacceptable. This Budget does not meet the challenges that the EU must meet today for a fairer, more caring world.
The next item is Questions to the Council
(B5-0416/2003).
The next item is Question Time.
What is the EU committed to doing to secure a democratic resolution of the appalling situation in Iraq and the withdrawal of the occupying forces from that country ?
– At the outset, the Council wishes to reiterate the European Union’s commitment to contribute to the political and economic reconstruction of Iraq.
The European Council of 16 and 17 October 2003 considered the following factors essential for the success of the operation: adequate security conditions, a major pivotal role for the UN, a realistic timetable for handing over political responsibility to the Iraqi people, the creation of a transparent multilateral donor fund in order to channel the support of the international community.
From the security point of view, the situation still gives cause for concern and the recent waves of terrorist attacks are creating extreme difficulties for the efforts being made in Iraq to achieve stability and reconstruction.
As regards reconstruction, the European Union gave firm commitments at the Madrid Donors’ Conference. Given that security continues to be a priority in Iraq, the Council hopes that the positive outcome of the Madrid Conference may rapidly be translated into tangible results on the ground.
The agreement reached on 15 November 2003 between the Coalition Provisional Authority, which holds power in Iraq, and the Iraqi Government Council to speed up the transfer of powers to the Iraqis is a positive step.
The new plan provides for the installation of a newly elected government in Iraq by the middle of 2004. The European Union is prepared to help the new Iraq get back on its feet. The European Council has called on the Commission and the High Representative, Mr Solana, to present to it, by March 2004, a medium-term strategy for the Union’s relations with Iraq. At its meeting in Brussels on 12 December 2003, the European Council confirmed this approach in its conclusions – points 49 and 53 – and the Presidency, on behalf of the European Union, released a statement on 15 December concerning the capture of Saddam Hussein in which the Union, once again, states that, in light of this important event, the political process in Iraq needs to make progress, with the widest possible involvement of the people, towards the swift transfer of sovereignty to a transitional Iraqi Government and towards the establishment of the conditions necessary for the country’s economic and social reconstruction and development.
Mr President-in-Office of the Council, I believe that the Union, as a political entity, must give effective and universal joint commitments on issues as serious as Iraq, which we all hope will be resolved as soon as possible, especially when, despite the capture of Saddam Hussein, we face the near certainty of daily carnage and a drawn-out conflict, in addition to an extremely serious political problem of territorial, ethnic, religious and social integration that cannot be resolved simply by placing on the table naïve demonstrations of goodwill. Apart from the positive measures that the European Union has adopted, will the Council speak with a single voice in the quest for peace and solidarity in its talks with the UN, the United States, and with the states in the region? Or will the Union remain paralysed, as it is today, in the face of this tragedy? To conclude, does the President-in-Office of the Council really believe that all resistance in Iraq is simply terrorist activity, as he has just stated?
. – Excuse me, but I did not fully understand the question.
If, as it appears, the Member was asking in his last question whether the Council considers that there will be a split over the approach towards reconstruction in Iraq, my reply is that I hope that will not happen and we will work towards that end.
Mr President-in-Office of the Council, I am delighted that Saddam Hussein is to be tried for his violations of human rights, and that he and all dictators who commit crimes in the world should be prosecuted.
Today is World Day of Peace and, to celebrate this event, the Pope has said some interesting things, including, amongst other things, that in order to combat terrorism, repression is not enough, and he also said that decisions relating to measures to be applied to States must be adopted within the framework of the United Nations. Do you believe that the invasion of Iraq is in line with the words of the Pope on this World Day of Peace? I hope you have understood my question.
I do not know, Mr Ortuondo, whether it is really a supplementary question to mention the Pope. But Mr Antonione is entitled to reply as he sees fit, but only if he wishes to do so.
Mr President-in-Office of the Council, one of the questions I asked referred to your statement that all resistance in Iraq is terrorism. I believe that, at the very least, you should answer this question, because I believe it is profoundly relevant.
Mr Ortuondo and Mr Nogueira, I would ask you not to get into a general debate on Iraq, since we often discuss these matters in this House.
There is a clarification of what you asked. What did Mr Nogueira ask?
. – I do not think I said anything of the kind. Frankly, I believe it is clear what the situation is in Iraq. That terrorist activity exists on a wide-scale can be inferred by anyone with access to information services. At the same time, it is clear that it is not only terrorist activity that is taking place, but this is not the place to establish the respective percentages of terrorist and non-terrorist activities.
I would ask you, Mr Ortuondo, if you really have a point of order, to make it, and if not, not to speak.
You have fifteen seconds for your point of order.
Mr President, my question related, firstly, to whether the invasion of Iraq has demonstrated that terrorism cannot only be combated through repression – and we should ask the Iraqis who they consider to be the terrorists – and, secondly, to whether the decision has been taken within the framework of the United Nations or within another very particular United States framework.
On 27 July 2003 the tanker ‘Tasman Spirit’ which was being directed by a local pilot ran aground at the entrance of Karachi harbour, leaking a substantial amount of its cargo and causing an environmental disaster. The 'polluter pays' principle is not in question. However, whereas in the case of the ‘Prestige’, the Spanish authorities held the shipowning company accountable, in the case of the ‘Tasman Spirit’ the Pakistani authorities are holding the entire crew accountable and have banned the Greek seamen - EU citizens - and their Filipino colleagues from leaving Pakistan. The Pakistani authorities have also detained the mechanic Nikos Pappas, the salvage master, who is employed by a different shipowning company and arrived in Pakistan on 17 August, 20 days after the shipwreck occurred.
How does the Council intend to respond to this case of hostage-taking of European citizens by the Pakistani authorities which has outraged Greek public opinion and what urgent does it intend to take the Pakistani Government?
. – The Council is interested in the case of the Greek and Filipino seamen placed under house arrest in Pakistan and in the measures taken by the Pakistani authorities. It considers that the request of the Pakistani Government regarding the detainees is groundless and unprecedented in international law. Intensive negotiations are under way with the Pakistani authorities and various steps have been taken to support the Greek seamen, including via the head of the EU mission in Islamabad and during the recent visit to Brussels of the Pakistani Foreign Affairs Minister. On 4 November 2003, the Council called on the Presidency of the Union, in Islamabad, to take urgent steps with a view to securing the immediate release of the persons concerned. This initiative was taken on 9 December on the basis of a letter, which was the result of prior cooperation between the Greek and Italian authorities during a meeting in which the crew members’ lawyers also took part.
– Thank you very much, Mr President-in-Office. What you said is positive and demonstrates sensitivity on the part of the Council. I would repeat that this is a hostage issue. The ship's cook cannot be held for an accident caused by the ship, at the pilots' responsibility of course, which resulted in pollution. Nor can the seaman who swabs the decks. Nor can the salvage company manager.
In this sense, I should like to ask the Minister to take , until the Italian Presidency's dying breath, if I may put it thus, on a major humanitarian issue involving European citizens. In other words, so that these people can spend Christmas and the New Year at home.
In other words, would it be prepared to intervene with the Pakistani Government at a very high level, at the level of Prime Minister and President-in-Office of the European Council or at the level of the Italian Foreign Minister? Once again, I thank the Italian Presidency.
No, no, I offered the floor to Mr Antonione, but he listened and gestured to me, in principle, that he is not going to reply. If Mr Antonione wishes to answer – and I say this to him explicitly – at the request of the honourable Member, then he may do so.
Mr Antonione is entitled to reply with words or with gestures, as he sees fit.
. – I believe that I already replied to the Member’s request when I confirmed that we intend to take urgent steps to secure the immediate release of the persons concerned. I believe this covers our intention and the measures we are taking to resolve the situation at the earliest opportunity and we hope that a solution can be found before the Christmas holidays.
As they deal with the same subject, Questions Nos 3 and 4 will be taken together.
The term 'reproductive health' is used increasingly in EU development aid policy and related programmes. What is the Council Presidency's definition of this term, and does it also include the promotion of abortion?
Does the Council consider that, when granting funds to an organisation, the Commission should consider the organisation’s acitivites as a whole or only the activity in respect of which the organisation is applying for EU funding?
Does the Council consider that, by adopting the regulation on reproductive health and rights in developing countries, it has empowered the European Commission to fund only those organisations which include abortion as part of their acitivites?
In the context of the European Union's human rights policy and human rights in the world, the European Union's role in promoting human rights and democratisation in third countries, the consolidation of democracy and the rule of law and respect for human rights and fundamental freedoms, and respect for fundamental rights in the European Union, does the Council consider that abortion is a fundamental and inalienable human right, especially in the context of the fight against poverty and the promotion of sustainable development?
Does the Council believe that EU funding of organisations which provide abortion where it is legal or which promote the legalisation of abortion where abortion is currently illegal is compatible with the 1959 UN Declaration of the Rights of the Child, which states that the child ‘needs special safeguards and care, including appropriate legal protection, before as well as after birth’?
. – The right to enjoy the highest attainable standard of physical and mental health is a fundamental right which is in line with the provisions of Article 25 of the Universal Declaration of Human Rights. That right is currently denied to more than one fifth of the world’s population. The lack of health care and services, supplies and information and the spread of HIV and AIDS are jeopardising all attempts to eradicate poverty which, according to the Treaty, is the main objective of Community development policy, as confirmed in the joint declaration of the Council and Commission of 10 November 2000 and enshrined in the UN’s millennium development objectives.
Pursuant to Article 35 of the Charter of Fundamental Rights of the European Union, in defining and implementing all Union policies and activities, a high level of human health protection must be assured. The European Community’s development policy with regard to sexual and reproductive health is based on the action programme of the UN International Conference on Population and Development held in Cairo in 1994 and on the key measures, known as ‘Cairo + 5’, adopted in 1999 by the UN XXI General Assembly. Those programmes and key measures stipulate that reproductive health should cover: advice, information, education, communication and services in respect of family planning; education and services in respect of pre-natal care, safe childbirth and post-natal care, with particular reference to breast feeding and health care for the newly born child and mother; prevention of and appropriate treatment for sterility; prevention of abortions performed under dangerous conditions and appropriate treatment for complications caused by such abortions; treatment of infections of the reproductive organs, of sexually transmitted diseases and of other conditions affecting reproductive health; information, education and advice, where appropriate, in respect of human sexuality, reproductive health and responsible parenting.
On 15 July 2003, the European Parliament and the Council adopted the regulation on aid for policies on reproductive and sexual health rights in developing countries. That regulation aims to provide financial assistance and specific advice for the purpose of improving reproductive and sexual health in developing countries and guaranteeing observance of human rights. Recital 16 clearly stipulates that the regulation prohibits the promotion of incentives in favour of sterilisation or abortion and that abortion should never be presented as a method of family planning. It should be noted that, amongst the specific measures eligible for the Community’s financial support, Article 3 of the regulation includes the reduction in the number of abortions performed under dangerous conditions.
Within the framework of European Union policy concerning the promotion of human rights, fundamental freedoms, democratisation and the rule of law in third countries, Council Regulation No 975/1999 on development cooperation policy and Council Regulation No 976/1999 on Community operations other than those of development cooperation aim, , to make a technical and financial contribution to measures with the particular aim of promoting and safeguarding human rights and the fundamental freedoms enshrined in the Universal Declaration of Human Rights, and of other international instruments concerning the development and consolidation of democracy and the rule of law.
Finally, as regards the last question, Recital 5 of the aforementioned Regulation No 1567/2003 provides as follows: ‘The Community and its Member States uphold the right of their individuals to decide freely on the number and spacing of their children; they condemn any violation of human rights in the form of compulsory abortion, compulsory sterilisation, infanticide, or the rejection, abandonment or abuse of unwanted children as a means of curbing population growth’.
Thank you, Mr President, for your very detailed reply. However, I have a supplementary question, which can really be answered with a simple yes or no. I understood that abortion should not be used as a family planning method. After all, that is what the resolution adopted by this House says. My question, therefore, is this: Does the term ‘reproductive health’ include the promotion of abortion, yes or no?
. – No.
Does the Council believe that EU funding of organisations which provide abortion where legal, or which promote legislation for abortion where currently illegal, is compatible with the declaration by the World Medical Association's second assembly in Geneva in 1948, which calls for the utmost respect for human life, from the time of conception? Does the Council believe that the Republic of Ireland's budget for bilateral overseas aid, which commits almost more funds for reproductive health than for safe drinking water and adequate sanitation, is compatible with the European Union's commitment to improving the provision of basic health care in the developing world?
–I am not in a position to go into the details of this question and, therefore, to answer it fully because, to be quite honest, I do not know what the honourable Member means by ‘policy on abortion’.
We could spend a long time discussing the type of abortion we are referring to – spontaneous abortion or induced abortion. I really do not feel able, personally, to give a detailed answer to a question framed in this way. I can only make the general point, as I said in my main answer, and repeated in the following answer, that we do not accept that abortion should form part of policies on reproductive and birth control education.
– Mr President, this is not strictly speaking a supplementary question, but, with your permission, a very brief reminder of the Rules of Procedure, with reference to Rule 43.
Listening to the President-in-Office of the Council’s answers to Members of this House, it strikes me that they are extremely important and deserve to be heard by more of us. Furthermore, Rule 43 calls this session ‘Question time to the Council and Commission’ and I believe it would be very useful – even though it is the Council, of course, that is deluged with such questions – if replies were given in the presence of a Commission representative. That way, by abiding more strictly by the letter of the Rules of Procedure, we would have a greater understanding of what the different institutions think of the questions put to them.
Mr Gollnisch, I can see that you are a perfectionist when it comes to the Rules of Procedure, but what the Rules of Procedures say is clear and that is that Members can put questions and can put them to whoever they wish, to the Council or to the Commission.
These questions are often put to the Commission as well, but that is for another day.
You have misunderstood my question. I am saying that it would be useful to have a Commission representative present to hear the Council’s replies. That is all I wanted to say.
That is all very well, but you can find another way to make that point since we cannot take up the time of Members who have put questions and wish to receive a reply, as we are now doing.
Following the EU-China Summit, we can see that the line followed by the Commission and Council with regard to China is positive and constructive, and that its effects will be beneficial to our interests and to the progress of the Chinese people. We are, however, perplexed by the radical difference between this policy towards China and that followed towards Cuba. We should like to know the keys that justify this differentiation.
Does the Council think that respect for human rights and the rule of law – summary court proceedings and the application of the death penalty, freedom of expression and religion, political and social pluralism, etc. – is more satisfactory in China than in Cuba? Has the Council decided to advise the Member States’ ambassadors to invite Chinese ‘dissidents’ to their respective national day celebrations? Would it be reasonable to freeze cultural cooperation with China? What reasons underpin the difference in behaviour towards one country and the other? Is it the number of inhabitants, the economic and commercial potential, or the distance between their capital cities and Washington?
. – The Council notes that the European Union has given a commitment to observe, wherever they may happen to be under threat, the principles of freedom and democracy, as well as human rights and fundamental freedoms.
It takes every opportunity, apart from when meeting with its interlocutors, to uphold and defend these principles in general terms as it does so, when necessary, in specific cases. In pursuing this objective, however, the European Union may give preference to a variety of means and instruments in order to ensure that its measures have maximum effect and to take into account the particular characteristics of each national situation.
The instruments at the European Union’s disposal, and developments with regard to individual cases, are reported in greater detail in the annual reports on human rights, about which the European Parliament is regularly kept informed.
The Council notes that, as regards Cuba, the European Parliament has supported the Council’s action in various resolutions. Further, the Council stresses that, in any event, it is not competent to express with regard to the situation of such third countries comparative judgments like those expressed in the question.
Mr President-in-Office of the Council, I am surprised that you should reply to such a highly political question in such bureaucratic terms; but since that is how you want it, I must ask whether the Council intends to establish measures for China similar to those established for Cuba, such as recommending that the Embassies of the Member States receive representatives of the opposition, of the resistance relating to Tibet, or defenders of human rights who clearly do not take the line of the Chinese authorities, over the holidays. That is what my question relates to.
. – I believe that I have already given a reply which, as the honourable Member has observed, I understand is bureaucratic and not political; I note that fact and I am sorry.
Nevertheless, as the Member can easily understand and knows better than I do, I reply on behalf of all fifteen countries of the European Union; the position adopted by those countries may not always have a political direction which is shared in its entirety, such that the questions – as you know – are prepared by EU officials irrespective of which country holds the EU presidency.
Therefore, if the replies are bureaucratic, this is rooted in and is part of the current make-up of our European Institutions. That reply, however, also contains, in a manner of speaking, the answer to your further question insofar as it states that we must occasionally inform ourselves about the particular situation of each individual country, and therefore I do not think it is appropriate or fitting to make comparisons between one country and another. In that sense, I can only tell you that no assessment has yet been made with regard to any possible action to be taken in respect of China, and to an even lesser extent has any assessment been made as to whether such action should be on a par with that taken against Cuba.
In view of the length of time that has elapsed since the original Commission proposal to replace Council Regulation (EEC) 3820/85(1) on Drivers' Hours, with still no news of a common position being established, would the Council agree that it is reasonable to expect a common position to be prepared without further delay?
Could the Council advise when the Parliament might expect to see such a document?
The Council would like to assure the honourable Member that, since the proposal in question was tabled, several Presidencies have tried to make headway on this issue with a view to achieving a Council common position on the matter. Considerable resources have, in fact, already been appropriated for negotiations on this issue. Nevertheless, there were differences in opinion in the Council, which remain today, on a number of key elements of the proposal for a regulation, which have led each of these Presidencies to draw the conclusion that it would not be possible to achieve a qualified majority on the Council common position.
Recently, under the Italian Presidency, the Council bodies once again assessed the possibility of achieving a common position on the proposal for a regulation in question. The incoming Irish Presidency has stated that it intends to continue negotiations within the Council bodies, on the basis of the progress achieved to date, with a view to reaching a political agreement on the Council common position during its Presidency, that is to say during the first half of 2004.The common position will, of course, be presented to Parliament as soon as a political agreement has been reached.
In my constituency there are organisations, such as the Shropshire Playbus Association, that are very concerned that the valuable local service provided by mobile educational play areas could be at risk if the exemption specified in Article 13(1)(f) of Council Regulation (EEC) No 3820/85 on drivers' hours were to be revoked as part of any proposal to replace or update this regulation.
I should like to ask the President-in-Office, firstly, if he values the work of such organisations, and secondly, if so, whether he would support the Council doing what is necessary in any revision of the regulation so that such organisations may continue to perform this important service to society.
I am sorry that I am not able to give a precise answer. I can only take note of this supplementary remark and the information that the honourable Member has provided us with in order to investigate the matter and, if appropriate, also to give those who will have the task of leading the work during the next six months the chance to reply in more detail to this request too.
On 12 November, the parliament-appointed Greek National Radio and Television Council (ESR) decided to impose a fine of EUR 100 000 on the private television station Mega Channel for showing two men kissing in the popular late-night TV series 'Close your eyes'. Mr Laskaridis, President of ESR, reportedly stated that 'there have been unacceptable and extreme dialogues which prepared a vulgar atmosphere and led to an event which might happen in the society but it is not usual. It is a peculiarity which is out of the productive process of life'. Demonstrations have followed in Athens, while the private TV station has announced that it will appeal to higher courts, and a petition was signed by all private TV stations calling for a rethink of the decision.
Does the Council not believe that this decision is contrary to Art. 6 TEU and to the European Convention on Human Rights? Will the Council express its concern to the Greek Government concerning the homophobic decision of the ESR?
The Council recalls the principles on which the Treaties are founded, in particular as regards respect for fundamental freedoms. The Council has not dealt with the case in question, but notes that not all internal avenues of appeal have been tried.
The answer is unacceptable as regards what we might call the formal aspect, but it is not the first time that the Council, and likewise the Commission, has been asked to intervene regarding breaches of Article 6 of the Treaty. Often these breaches relate to the traditional outlook of certain political and religious regimes that we have seen in recent years, such as the Taliban regime, in which confusion between sin and crime becomes a reality. What we are condemning is this: the Greek National Radio and Television Council made a judgment, clearly based on moral grounds, although this was not within its competence to do so, and decided to fine a private television station for showing two men kissing.
Clearly, not all courses of action have been taken but it is equally clear that, regarding this specific fact, there is a case for an assessment to be made and for a political opinion to be issued. The Council can also make political assessments.
Mr Turco knows that the Council never passes political judgment on domestic issues in Member States; I believe, though, that however bureaucratic my answer, that it has to some extent given you an idea of what we are trying to do and how we are completing proceedings before deciding on any possible measures.
The US Government is once again opposing any prison visit to the Cubans Gerardo Hernández and René González, being held in the USA, by their wives and families, by refusing to issue the latter with visas. This is an attitude unworthy of the government which seeks to give the world lessons in democracy, but is clearly violating human rights in this particular case, given the conditions under which the trials took place, and the appalling conditions in which the men are being held.
Does the Council intend to adopt any measure in keeping with international law, which covers human rights and the Geneva Agreements on prisoners?
Is the Council aware of the degrading and humiliating treatment which the wives of these men are being subjected to by the US Government?
The Council would like to stress its general disapproval of any situation in which human rights and respect for the individual are not adequately guaranteed. As has already been stated in the answers to questions H-0544 to H-0549/03 from September’s Question Time, the Council is aware of the trial and imprisonment of five Cuban citizens who have been residents in Florida since 2001 and the concerns that have been voiced by human rights NGOs as regards their conditions of detention. Nevertheless, the Council is not in a position to discuss the conditions of the trial.
As regards the position of Mr Hernández and Mr González, the treatment of the two Cuban prisoners and their families is an issue for bilateral resolution by the United States and Cuba, since protection of the rights and interests of third country citizens is, according to the Vienna Convention on Consular Relations, the individual competence of each Member State concerned. Furthermore, the Geneva Conventions are legal provisions which only govern the treatment of people captured during armed conflict, and not the treatment of civilians like these two people who have been detained on the grounds of alleged violations of criminal law.
As regards the more general issue of respect for human rights, the Council would stress that it is taking advantage of all meetings held at any level with third countries to spell out the need to guarantee and promote such respect. In particular, the Council would like to stress that, in the Conclusions drawn up after its meeting in Brussels on 12 December 2003, it issued a declaration on transatlantic relations in which it insisted on the need for the European Union and its transatlantic partners to defend a common agenda based on the promotion of the rule of law, democracy and human rights. In this case, however, the Council informs the honourable Members that the case of the Miami Five has not been discussed with the United States since this is a matter for bilateral resolution by the latter and Cuba.
. Mr President-in-Office of the Council, I would like to thank you for your reply to the question put and I understand your interest. However, the issue goes deeper than that, because since March and April the situation created in Cuba and also the European Union’s responses have drawn the attention of the whole of public opinion to what is happening in Cuba and also to the relationship with the United States.
It is not therefore an entirely bilateral issue, but rather it is of international importance. My supplementary question is therefore based on the view that concrete action by the European Council is necessary given the great importance of the issue. My question is therefore: do you intend to communicate this concern about the defence of the human rights of these five people and their families to the Council?
I take note of your remarks: we will, of course, look at them in more depth and, when we have done this, we will be in a position to give you a specific answer as to the measures that the Council decides to adopt, if appropriate.
Mr President-in-Office of the Council, a short while ago, in reply to Question No 5, you told us that the Council considers that it has an obligation to get human rights respected throughout the world. I assume that means from the Arctic to the Antarctic, with the United States of America located somewhere in between. You also told us that the way in which it does so depends on the level of relations it has with the country in question. Is the level of relations which the Council has with the United States of America such that it does not allow it to raise the issue of the human rights of these five prisoners with the government of the United States? Or perhaps it has to do with the issue denounced in Question No 20 by Mr Patakis, in other words that the Council relies on the United States for the European Union's policy on Cuba and related issues?
I am sorry that the honourable Member has misinterpreted my replies, at least as regards the stance that I intended to take.
As regards defending human rights, I have said and I will say it again, that the Council of the European Union will promote the defence of these rights on every occasion and in every situation at all levels – I could repeat a reply that I have already had occasion to give here in this House regarding a similar issue – not least where the United States are concerned. It did just this when, at bilateral level, in the recent meeting that took place with the Secretary of State Colin Powell, the Council and the Member States of the Union present at the meeting brought up concerns regarding the issue of Guantánamo Bay.
As far as the United States-Cuba issue is concerned, the situation is different for this specific case because, as I said before in my initial reply, the issue is still seen as being in the context of bilateral relations between the United States and Cuba. I would like this to be clear in my replies as well.
Mr President-in-Office of the Council, I would like to continue on the same issue: I do not understand why the bilateral nature of the issue means that Europe has to remain silent over its policy of defending human rights, which is our policy, as Mr Antonione tells us.
We are looking at a situation in which not only have prisoners been tried in a manner which we believe to be entirely arbitrary, unjust and contrary to the Rule of Law, but also in which the wives of those prisoners are being denied the right to visit their husbands. We are talking about the rights of women, regardless of their nationality or that of their husbands, who are being denied a right which, as human beings, is recognised under international law.
I asked about this issue last month and now I am asking, Mr Antonione, whether or not you believe the time has come to make some representation, so that these women’s rights, which the US administration is denying them, are respected.
I believe that I have already replied to this question in my main answer. All I can do is repeat what I said. As regards the situation of Mr Hernández and Mr González, the treatment of the Cuban prisoners and their families is a matter for bilateral resolution by the United States and Cuba, since the protection of the rights and interests of citizens abroad is, according to the Vienna Convention on Consular Relations, the individual competence of each Member State concerned. I believe that the issue can be considered without a doubt, as I have said, to be among the matters that the two countries need to discuss and resolve bilaterally.
Immigration policies need to be aimed at equipping us to deal with current and future migration flows in a responsible and efficient manner, by opening up channels and drawing up an effective European framework. All the Member States are in fact currently preparing to improve the management of migration flows, and have stated their wish to work together with the countries of origin.
The Commission communication on immigration and employment COM(2003)0336/final, put forward ideas in this direction, e.g. exploiting opportunities offered by the WTO's General Agreement on Trade in Services to provide temporary mobility mechanisms for persons who come to the EU to provide a service, which would satisfy the hopes of many developing countries; and the idea of improving temporal migration within the European employment strategy and the various Community action programmes.
Furthermore, highly satisfactory experiences of regular temporary migration do exist, many of them linked with agricultural work; management of temporary migration by issuing temporary resident permits, and offering seasonal work to workers from third countries.
Does the Council not believe that the EU's migration policies should feature positive measures covering and including issues related to temporal and seasonal work?
The importance of the admission of citizens of third countries for temporaral or seasonal work is fully recognised by the Union.
In particular, it must be pointed out that, in its proposal for a directive on the conditions of entry and residence of third-country nationals for the purpose of paid employment and self-employed economic activities, the Commission proposed the introduction of a special ‘worker’ residence permit. On 27 November 2003, the Council took note of how much progress had been made in work on this proposal.
Mr President-in-Office of the Council, I am grateful for your reply, although I find it rather skimpy. I would like you to expand a little further, because my main concern is whether temporary migration is going to be introduced into Community action programmes and the European Union's employment strategy. I believe you have said that it is, but I would like you to reply by expanding on your answer.
My supplementary question relates, in this respect, to whether the Council will ensure that this temporary migration is carried out within the context of respect for the social and employment requirements in force in the European Union and whether it will also be offered to women, under equal conditions, within positive actions to promote women.
I believe that, although concise, my answer already contains everything that could be useful to answer the supplementary questions that the honourable Member has put to me. I would stress, however, that the commitment to keep workingon the issue of temporaral migrant workers seems clear to me, as does the need for the Council, the Commission and the competent authorities to check, from a legislative point of view, that all the rights confirmed and respected within the Union are equally respected as regards these issues.
I believe that the issue of active employment policies, particularly where women are concerned, is being explored as part of the current investigative work, and I have no reason to believe that the matter is not being dealt with.
In my previous question (H-0669/03) of 4 November 2003(2) I endeavoured to draw the Council's attention in good time to the unacceptable situation obtaining during the municipal elections in Albania on 12 October so that the European Union might take appropriate action to intervene and warn the Albanian authorities and thereby avert fresh violations of the democratic process during the re-run of the elections on 16 November. Unfortunately, however, the Council failed to take any action, as its written reply of 19 November 2003 shows, and as a result there have been new incidents of violence and attempts to manipulate the democratic convictions of candidates and citizens.
In view of the above, will the Council say what measures it now intends to take within the framework of Albanian-EU cooperation to address the repeated and flagrant violation of human and civil rights in this country?
The Council has repeatedly explained to Albania that correctly conducting municipal elections in a lawful manner is part of the process of the country’s with the European Union. The serious failings demonstrated in the municipal elections of 12 October and 16 November 2003, in particular in Imara, can only harm further with the Union. In this connection, Albania has been made fully aware of the fact that a constructive political climate and a policy of sustainable reforms remain crucial elements for progress in negotiations for the Stabilisation and Association Agreement and, therefore, for any further with the EU.
I thank the President-in-Office of the Council for his reply. I have taken note of the warnings given by the Council to the Albanian Government and I trust that the Council will closely monitor the application of the necessary preconditions for smooth developments in relations between Albania and the European Union as regards respect for human and political rights in Albania.
What is the current state of the negotiations with third countries on controlling immigration into the EU?
The Council attaches great importance to immigration issues being integrated into the Union’s relations with third countries.
In a meeting of 2 November 2002, the General Affairs and External Relations Council adopted precise conclusions on this issue and identified nine countries with which the Union will step up dialogue regarding immigration.
The issues relating to immigration have been discussed in all kinds of negotiations between the Community and third countries, and each cooperation and association agreement and any other type of agreement concluded recently or still in the process of negotiation include clauses relating to immigration.
As regards readmission, the Council stressed its importance in the meeting of 6 November and supported a swift conclusion of the agreements currently being negotiated.
On 13 October and 25 November 2003, the Council adopted decisions on signing readmission agreements between the European Community and Macao and Sri Lanka respectively. The readmission agreement with Macao was signed on 13 October and the agreement with Sri Lanka should be signed shortly. Furthermore, the Council should soon adopt a decision on the conclusion of the readmission agreement between the European Community and Hong Kong. It must also be noted that the Commission has concluded negotiations for a readmission agreement with Albania, which will be signed on 18 December 2003.
As regards the other third countries with which the Commission has received a mandate from the Council to negotiate readmission agreements – Algeria, China, Morocco, Pakistan, Russia, Turkey and Ukraine – negotiations are still in progress.
Finally, the Council refers the honourable Member to the Brussels European Council Conclusions of 12 December 2003, in which it reaffirms the importance of the dialogue with third countries of origin and transit of migratory flows and underlines the importance of continuing to assist those countries in their efforts to stem these migratory flows.
Mr President-in-Office of the Council, I would like to thank you once again for your detailed reply. It appears that there are difficulties, because there are agreements which have been under negotiation for a long time, and that they have come to an end.
My supplementary question, Mr President-in-Office of the Council, is: what are these difficulties? Are they economic difficulties? In other words, is the European Union's contribution sufficient for those countries? I imagine that the main difficulty lies in the current lack of available means both to deal with the immigrants received and to repatriate them. What does the Council believe can be done with regard to resources to ease and alleviate this great burden we are currently enduring in the European Union as a result of these imbalances, and in particular in order to facilitate repatriation of immigrants who arrive illegally?
With regard to the difficulties of negotiations with individual countries I am in a position to give neither a precise answer nor a general answer because, in actual fact, it is not the Council that negotiates such treaties but the Commission. You would therefore need to ask the Commission what difficulties there are, their type and nature, and if they are the same for each country or if they are different.
More generally, as regards the measures that the Council can take to address financial and probably not just financial – difficulties, I believe that the institution has already undertaken precisely to make every endeavour to ensure that some sort of solution can be found to the general problem of illegal immigration through readmission agreements, on the one hand, and, on the other hand, material aid for the economies and the people of the countries from which the flows of illegal immigrants originate.
What progress is the Council making with agreeing common criteria for reporting of statistics about crime across the enlarged Union from next May?
Recommendation 1 of the strategy for the beginning of the new millennium provides for an evaluation mechanism and a timetable for implementing recommendations to become an integral part of the preparations for reviewing annual reports on organised crime.
In this regard, in relation to the drawing up of the aforementioned annual reports, the recommendation also refers to the contact and support network, one of whose main aims is to seek to establish at European Union level a uniform definition of the phenomena associated with organised crime and its aspects.
The mid-term review of this strategy for the beginning of the new millennium carried out by the multidisciplinary group on organised crime under the Greek Council Presidency, of which the Council took note on 3 October 2003, calls upon the Commission to launch a study on statistics development in the area of organised crime, in close collaboration with Europol, building upon the work already carried out and using, in particular, the Annual Organised Crime Situation Report and Eurostat.
Following the results of this study, the Council will be able to assess possible initiatives in response to the need to establish a research, documentation and statistical network on organised crime. It should be pointed out that the coming Irish and Dutch Presidencies have recently organised the first European conference on organised crime with the support of the AGIS programme. The future Dutch Presidency plans to organise a follow-up to this conference in November 2004. The need for common, comparable data has been stressed in these meetings.
That was a very full reply and I will need to study it. I was at the conference organised by the Irish Government recently. It made progress and that was why I tabled this question. If we do not have a common definition of what organised crime is, and if we do not have the ability to collect statistics across the European Union, how can we possibly know how to fight against organised crime?
I am grateful that progress is being made, but I am particularly interested to know whether you are including in this the ten accession countries which will be joining in May. Regrettably, a lot of the organised crime which affects us derives from Central and Eastern Europe.
Mr President-in-Office, would you agree that the greatest cause of the very substantial rise in crime in the world today is the drugs industry, which is doing so much damage to our young people in so many countries, and that a major step in reducing crime would be to wipe out that drugs industry? Therefore, is it possible for the European Union to take the necessary steps to deal with the countries where those drugs are produced as an industry, to eradicate them completely, because the only thing they offer to the world is total damage in every way?
I am not in a position to say whether or not this is indeed the main activity on which organised crime bases its trafficking. Without a doubt – it is a well-known fact – this is one of the most important trades. I do not know if it is the most important but it is certainly one of the most important types of trafficking. I certainly agree that this trafficking has a huge negative impact on all Member States of the European Union and that every endeavour needs to be made to try to eliminate this scourge of today’s society. In this sense, I can say that the Union is already taking – possibly not sufficiently given that the results are not as positive as we had hoped for– steps to intervene in producer countries.
We must try to do more. It is not always easy to succeed in eradicating particular situations in countries that have a very weak legal system, always supposing that they have any. The line that you took in your question, Mr Hume – trying to investigate the issue precisely in the producer countries, in which the trafficking in question originates and where the drugs are produced - is undoubtedly one that I agree with and support.
Mr President, Mr President-in-Office of the Council, I have a question about security in Brussels. We know that the official statistics that are collected on this issue often do not reflect reality because many members of the public are no longer willing to report crimes to the police. Are there any arrangements in place or any opportunities for us not to rely solely on police statistics but also to commission studies in order to obtain an accurate picture of the real crime situation and especially on how to combat crime effectively in future?
I am not in a position to give a precise response to this supplementary question. I will take note of your remarks, Mr Rübig. I believe that these are policies which, to some extent, are the competence of each individual country. I do, however, take note of such considerations and, in this case too, we will carry out investigations to discover whether they could be useful, not least with a view to taking a path that will give better results in combating these forms of crime, which are without a doubt very bad for our society.
No progress has been made under the Italian Presidency in setting up new agencies or in decisions on the seats of agencies already set up. What is the view of the country holding the presidency regarding the seat of the Food Safety Authority?
The Council reminds the honourable Member that Member States’ representatives decided at a meeting of Heads of State or Government on 13 December to establish definitively the seat of the European Food Safety Authority in Parma. On that occasion the seats of nine other agencies were also established.
– Mr President, President-in-Office of the Council, this question was put before the decisions of 13 December were known about, and I congratulate Italy on succeeding in acquiring this Food Safety Authority for itself. Italy was the only country that did not agree that this agency should be located in Helsinki at the summit held two years or so ago, but now you have got it and you have my warmest congratulations. Congratulations too on agreeing generally on the agencies package, because it seems reasonably balanced, and although you acquired the Food Safety Authority you had to distribute these agencies among other countries too.
In its answer to Oral Question H-0699/03(3), the Council did not explain to what address farmers from the Azores fined for exceeding authorised production levels should send the bills relating to the fines which the Council claims to have waived. Instead, it referred to the decision taken by the Council in June to reduce by 23 000 tonnes the specific milk quota allocated to the Azores as an increase of 50 000 tonnes.
Does the Council not consider that its attitude is incompatible with the basic respect to be shown for the truth and for citizens in any country governed by the rule of law?
Within the framework of the political agreement achieved on reform of the CAP, the Agriculture and Fisheries Council, at a meeting last June in Luxembourg, decided to extend the derogation from certain measures implementing the system of quotas in the milk sector for the Azores up until the marketing year 2004/2005. Furthermore, the Council allowed the said region an additional quota of 50 000 tonnes as from the marketing year 2005/2006.
In the meeting held in Brussels on 16 and 17 October 2003, the European Council invited the Council to examine the Commission proposal as soon as possible. As has already been pointed out by the Presidency in the answer to question H-699/03 by the honourable Member in November 2003, the Council hopes that, in the session of December 2003, after it has received the European Parliament’s opinion, it will be able to adopt the regulation proposed by the Commission extending the derogation from certain provisions of the quota system for the Azores in the milk sector as of the marketing year 2004/2005, in order to make it easier for the milk sector in the said outermost region to adapt to the supplementary quota allowed by the Council. The Council invites the honourable Member to contact the Commission for the information that he would like to see mentioned in the Council’s answer.
Mr President, I thank the Presidency for the clarification it has given and I can also clarify to the Presidency that, today, in this House, the opinion of the European Parliament on this matter has been adopted and that the Council will, therefore, be in a position to take a decision. I wish to emphasise, however, that this decision does not add a single litre of milk to the Azores’ milk quota and nor does it exempt any producer from fines. This must be made clear and there should be no attempt to cloud an issue which is crucial to the economy and agriculture of the Azores. The question I would like to ask you, however, Mr President, is whether, in this decision that you will be taking in December, you will uphold the principle of adapting the regional quota to the Azores’ self-sufficiency in milk and dairy products, as decided by the Nice Council in December 2000, since this is, I believe, a fundamental principle which, if upheld, could lead in future to the much-needed adaptation of the regional quota?
I am sorry to say that I am not in a position to answer your supplementary question. We will investigate the issue and provide you with a detailed reply. I am not currently able to reply.
Although it is a member of the Council of Europe, Georgia has had to rely solely on its own resources and US support, and not on the aid of the EU and its Member States, to bring about its ‘velvet revolution’. It is nonetheless the case that the EU cannot continue to regard the Caucasus in general and Georgia in particular as a one-time Soviet buffer zone. On the contrary, it must, without further delay, learn the lessons of the latest events and recognise the great maturity shown by the Georgian people and their right to enter the EU fold at an early date. As the interim President, Ms Burdzhanadze, has said, the next few months will be vital for setting Georgia firmly on a new path. Without substantial financial aid from the international community, Georgia may not be able to benefit to the full from the new situation.
Does the Council realise that Georgia’s remarkable velvet revolution has been achieved without EU support worthy of the name? Will it take the opportunity afforded by the new situation in order to bind Georgia to the EU by proposing that the country be placed on the list of candidates for accession? Finally, will it provide special financial assistance to Georgia to enable it to hold the forthcoming presidential and parliamentary elections under the best possible conditions?
In its statement of 24 November 2003, the European Union welcomed the peaceful solution to the recent crisis in Georgia and confirmed that it is looking forward to working with the new political leaders of that country.
In the meantime, the interim President, Mrs Burjanadze came to Brussels to meet the High Representative, Mr Solana, and the President of the Commission, Mr Prodi. On that occasion, she was assured that the European Union would give the utmost support to Georgia in the coming elections.
As stated by the General Affairs and External Relations Council of 8 December 2003, EU relations with Georgia, like relations with Armenia and Azerbaijan, are firmly based on a long-term commitment to partnership and cooperation. The EU would like to help Georgia and other countries of the Southern Caucasus to consolidate their relations with the European Union.
Finally, I can confirm that the EU has specifically offered Georgia EUR 2 million in special financial assistance to help the country organise the forthcoming elections. The Commission has also accelerated the disbursement of EUR 5 million under the food security programme. Furthermore, some Member States of the EU have, for their part, confirmed that they will provide aid to Georgia.
– Mr President, I am grateful to the President-in-Office of the Council, but I have noticed that the Minister has studiously avoided answering the question regarding Georgia’s prospects for joining the EU.
Is it a question of ideology, Mr Antonione, or do you believe that the EU would undergo a fundamental change of character if it had thirty-five members instead of thirty-two ?I would like to try and understand. As a member of the Council of Europe, Georgia has the right to join the EU, as do the Balkan countries, whose right to do so has recently been recognized. I do not understand why you are ignoring something that seems to me to be Georgia’s right.
I do not want to avoid the question but, since Georgia has not even presented a request, it is difficult to give a reply to a country that has not even declared that it is willing, inclined, available or anything else.
In any case, before being able to consider Georgia, and the same goes for other countries that may want to set out on the road towards with the European Union, it is only too clear that the appropriate conditions must be in place, that steps forward need to be taken for us to be able to consider the path towards , even if not in the very near future.
I must also tell you in all honesty, Mr Dupuis, that there has never been any kind of line taken in the Council bodies to make it possible to set down now, in principle, the limits and boundaries of the European Union. This is, therefore, a debate between you and me or perhaps between those that may be interested from a general, idealist or political point of view, which would not be specific enough to carry any real weight. This is all I can say in answer to your question.
The Italian Presidency has not yet answered my written questions on the same subject tabled in July 2003 and I am therefore tabling them again for an oral answer.
Will the Council say what the 'exceptional circumstances' are which 'justify' the Council's decision to approve Italian State aid to Italian milk producers pursuant to Article 88(2), third paragraph, of the EC Treaty?
If the same 'exceptional circumstances' are present in other Member States or in new Member States, will the Council approve similar State aid?
Will the Council explain how its decision to approve Italian State aid to Italian milk producers is consistent with the provisions of Article 12 of the Treaty concerning equal treatment of European citizens, including, therefore, milk producers?
In its decision of July 2003, the Council examined the compatibility with the common market of aid that the Italian Republic intends to grant to its milk producers, in the form of pre-financing of amounts owed by them to the Community by virtue of the additional levy on milk for the period from 1995/1996 to 2001/2002. The Council concluded that exceptional circumstances exist which justify considering such aid to be compatible with the common market by derogation from Article 87 of the Treaty. These exceptional circumstances are fully detailed in the Council decision.
The Council considered that the principle of equality was respected because milk producers in other Member States of the Community have not come up against exceptional circumstances similar to those occurring in Italy. In this regard, the Council and the Commission stressed in a joint statement, recorded in the Council Minutes, that this decision was justified by an exceptional situation peculiar to Italy and that it intended to settle past problems once and for all regarding the application of the additional levy in Italy.
As a result, both institutions have stressed that this decision cannot be considered a precedent for any future problems in the application of the levy, either in Italy or in any other Member State.
Mr President, I should like to thank the President-in-Office of the Council for the answers I have been given. I have just one more question.
When the President-in-Office of the Council speaks of the exceptional circumstances in Italy and of this not having to create a precedent, I would ask if Italy has now itself implemented the common rules so that, form now on, the Italian milk producers too pay a special duty for exceeding the production quotas.
I do indeed believe so, yes.
Recent events in Georgia have once again sharply focused attention on the problems facing the countries of the Caucasus and the region as a whole.
Will the Council outline its policy towards this region? What actions has it taken to create a Stability Pact equivalent to that for south-eastern Europe to promote the democratisation and development of, and cooperation with, the region? What initiatives does it intend to take to cooperate with the Black Sea Economic Cooperation (BSEC/PABSEC), a regional organisation which comprises all the countries of the region (EU Member States, candidate countries and non-Member States) and which may be used as a format for addressing the broader problems facing the region? Does the Council envisage the probable accession in the long term of Armenia, Georgia and Azerbaijan to the EU, given the very ancient cultural and economic ties linking the region to Europe?
The European Union has been doing its utmost to consolidate its policy in the Southern Caucasus since the Council declared, in 2001, that the Union wanted to play a more active role in this region. The most clear and tangible sign of this approach was the nomination, in July 2003, of Ambassador Talvitie as the European Union’s special representative for the Southern Caucasus with the specific task of helping the Council to further develop a global policy.
The Council used the joint action on the nomination of a European Union special representative in order to establish the objectives of EU policy in the Southern Caucasus that are now in the public domain, which are: a) to helpArmenia, Azerbaijan and Georgia to implement political and economic reforms, in particular in the areas of the Rule of Law, democratisation, human rights, good governance, development, and the reduction of poverty; b) to achieve compliance with the instruments in force,prevent conflicts in the region, help resolve conflicts and prepare for a return to peace, also by supporting the return of refugees and internal evacuees; c) to become constructively involved with the main national actors in neighbouring countries; d) to encourageandsupport further cooperation between States in the region, in particular between States in Southern Caucasus, especially as regards economic, energy and transport issues; e) to make the Union more effective in the region and to give it a higher profile there.
The Union has been actively promoting democratisation, development and cooperation in the Southern Caucasus for more than a decade. The Commission and the Member States have given substantial financial assistance to Armenia, Azerbaijan and Georgia since their independence in 1991. In 1999, the Union concluded partnership and association agreements with all three countries, and also actively supported their accession to the Council of Europe.
As regards the organisation of economic cooperation in the Black Sea region, the European Union recognises and supports the action to promote economic cooperation at regional level, which will increase the area’s stability, security and prosperity. The European Union is open to the possibility of boosting its current cooperation with the Black Sea Economic Cooperation (BSEC) to develop the region. As the General Affairs and External Relations Council declared on 8 December 2003, EU relations with Georgia, like those with Armenia and Azerbaijan are firmly based on a long-term commitment to partnership and cooperation. The European Union wants to help Georgia, as well as the other countries of the Southern Caucasus to consolidate their relations with the European Union.
Mr President-in-Office, first of all, thank you for the reply you have given me. However, I should like certain additional details because three years ago it was said in this very Chamber that the European Union would promote a stability pact in the area equivalent to that for the Balkans. So far, nothing has been done. The point has been repeatedly raised in this Chamber that, while we support regional cooperation, and at Black Sea level there is even a bank and an intergovernmental and interparliamentary procedure and secretariat, our relations with it are as if it were a far flung country, a country in the Far East.
Because this area is of vital interest to the European Union and because numerous countries, such as Armenia, Moldova, Georgia, Ukraine and so on, have asked for prospects of accession to the European Union, I consider, for the moment at least, that the reply does not match the political needs of the region. I therefore await clarification.
We will now ask Mr Antonione the last question of the afternoon and of the Italian presidency.
What progress, if any, has been made at Council level as regards the adoption of the proposal for a regulation concerning trade in certain equipment and products which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment COM(2002)0770/final?
When does the Presidency expect the Council to be in a position to adopt this measure?
The Council proposal for a regulation concerning trade in certain equipment and products which could be used for capital punishment, torture or other cruel, inhuman or degrading treatment or punishment has been looked into many times by the Council’s preparatory bodies.
On the basis of such work, it was agreed that the Commission would present an amended proposal, taking into consideration comments from delegations. The Council has not yet received this amended proposal. As soon as it does receive it, the Presidency will do everything necessary to ensure that it is swiftly adopted.
I would like to ask the President-in-Office when the Council requested the Commission to forward the amended proposal. In addition, could he indicate specifically what types of products are intended to be covered by the amended regulation which the Council has requested?
It seems extraordinary that we continue to permit the export of implements from the European Union which are used for torture by agents within the states we allow them to be exported to. Indeed these products, because they are exported from the European Union, carry an EU logo.
I am not in a position to give a detailed reply. We will proceedto an investigation and give a written reply on the issues that you have just highlighted, Mr de Rossa, both as regards the times, that is to say the date when the Council asked the Commission for an amended proposal and, in particular, regarding the identification of products that are subject to this request.
The President-in-Office may have misunderstood my question. One part of my question asks when the Council requested the Commission to present an amended regulation, not when we expect the Commission to respond.
I understood perfectly. Mr de Rossa, I am not currently in a position to give you the precise date because I do not have the documents here and I cannot simply conjure a date out of nowhere. Frankly, there are some things that I know, but I certainly cannot know everything. Since I do not wish to give you an imprecise date, I suggest that I look into this further because I do not have the documents here that would allow me to give a precise answer as to when the Council asked the Commission to present an amended proposal. As I just said, we will also add details of all of the equipment and products to this: I do not know how they can be defined, since these are issues in which feelings naturally prevail over the material aspect. We will, therefore, be more precise as regards the definition of this equipment.
Mr President, I am slightly out of order, I do not have a supplementary question. I simply assume that, because the Greek language is difficult, the President-in-Office was unable to understand the interpretation of my previous question. I understand him, some languages are difficult to comprehend and I therefore reserve the right to raise my supplementary question again as an oral question at the next part-session.
Pursuant to the Rules of Procedure you have the right, Mr Souladakis, to reproduce the questions on the countries of the Caucasus.
As we stated, this was the last question, in accordance with the Rules of Procedure.
Since the time allotted to Questions to the Council has elapsed, Questions Nos 19 to 24 will be replied to in writing.(4)
We thank all the Members who have spoken, and in particular the President-in-Office of the Council, and wish you a happy Christmas, and may you continue working, although not in the Presidency, but in the Italian Government, for the European Union.
– The next item is the joint debate on three recommendations for second reading, on behalf of the Committee on the Environment, Public Health and Consumer Policy.
- A5-0425/2003, on the laying down of Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency (10949/2/2003 – C5-0463/2003 – 2001/0252(COD)) (Rapporteur: Mrs Müller)
- A5-0446/2006, on the Community Code relating to medicinal products for human use (10950/3/2003 – C5-0464/2003 – 2001/0253(COD)) (Rapporteur: Mrs Grossetête)
- A5-0444/2003, on the Community Code relating to veterinary medicinal products (10950/3/2003 – C5-0464/2003 – 2001/0253(COD)) (Rapporteur: Mrs Grossetête)
.  Mr President, ladies and gentlemen, our debate this evening concerns the revision of the body of legislation relating to medicinal products in the European Union and its impact on patients and the pharmaceutical industry. In this context, it is important to note that knowledge about the manufacture of medicinal products and the action of any given drug is not general knowledge. Due to the complex scientific interactions and manufacturing processes, very few patients in Europe will be able to evaluate the opportunities, risks and prospects of success of a treatment with any given drug. That is why we need an agency to evaluate the safety, efficacy and quality of medicinal products on behalf of the patient.
This evaluation must meet high scientific standards, not only in the interests of patients but also in the interests of manufacturers. After all, if problems arise as a result of serious adverse reactions to a drug, the manufacturers are likely to forfeit their reputation and have to pay financial penalties, while patients have the physical effects to contend with.
This means that the reform of the legislation on the authorisation of medicinal products, which is the subject of our debate today, must guarantee the safety of medicinal products but also establish general conditions which authorise and underpin research by pharmaceutical companies and thus boost their competitiveness. This not only benefits the companies concerned; it also safeguards jobs. Not least, patients benefit from the research findings and from new and effective medicinal products.
With this legislation, we have, I believe, succeeded in resolving the dilemma between the need for high standards of health protection, on the one hand, and the industry’s calls for better conditions for research and competitiveness, on the other. In a global economy with different legal frameworks in Europe, Asia and the USA, and with the forthcoming enlargement of the European Union, this was not an easy task. The global compromise with the Council that has now been achieved offers us the opportunity to conclude the package reforming the legislation on medicinal products in the second reading.
It is a good compromise, as it generally reflects the views of this House on key issues concerning legislation, pharmacovigilance, the scope of the centralised authorisation procedure, protection and the composition of the Agency's Management Board. I believe that the compromise tailors the legislation to reflect scientific progress and economic developments, and patients will benefit from this.
Let me comment briefly on the key topics. A particularly important aspect of the reform of the legislation on medicinal products is improving pharmacovigilance. This House has successfully enforced a high level of safety in the authorisation procedure as well as an effective system of surveillance and control. With the establishment of a database at the European Agency for the Evaluation of Medicinal Products (EMEA), the Agency will in future play a key role in an effective pharmacovigilance system. This is especially important because a well-functioning pharmacovigilance system is essential for patients’ wellbeing. Although the compromise does not establish a compulsory centralised authorisation procedure for all new active substances – a proposal which was endorsed by this House at first reading – the list of indications has nonetheless been extended to include orphan drugs, with a further extension after four years to include indications for autoimmune and viral diseases. As a result, a wide range of new active substances will be subject to the centralised authorisation procedure in future.
The European Medicines Agency in London will guarantee, through the structures and working methods envisaged in this legislation, that scientific resources are coordinated effectively, thus safeguarding the high standards of the evaluations. Centralised authorisation through the EMEA will ensure that all patients in Europe enjoy the same prompt availability of innovative and effective medicinal products.
The provisions on data protection were another controversial topic. The protection period agreed in the current compromise, of eight years, plus two, plus one, for the centralised and the decentralised procedure, ensures, firstly, that there is an incentive to carry out research, and secondly, that the further development of proven active substances is rewarded. This uniform Europe-wide provision protects the economic interests of manufacturers engaged in research and the interests of generics manufacturers and – unlike the period originally proposed by the Commission – reduces the burden on the national health systems.
The global compromise with the Council places patients’ needs at the heart of the legislation, promotes research and innovation and also safeguards the competitiveness of European industry. That is why I urge you, ladies and gentlemen, to support the Council’s compromise. As is always the case with compromises, not all our proposals have been fulfilled. Nonetheless, I believe that we have found a solution, even on controversial points such as homeopathic medicinal products. Through the mutual recognition procedure, it is now possible for every patient in Europe to access these medicinal products. On the matters concerning the WTO, too, I believe that we have found an acceptable solution, although it is beyond the scope of this legislation to regulate these issues. The Commission has pledged to present a proposal on this topic in the new year.
I therefore believe that the overall outcome is good and that the compromise is worth supporting. I do not think that initiating a conciliation process with the Council will produce a better result, especially as it will not solve the two issues that I have mentioned. Tomorrow’s vote – and I urge my fellow Members to support the compromise on that occasion – will enable us to launch sustainable legislation on medicinal products. I would like to take this opportunity to thank my fellow rapporteur Mrs Grossetête, as well as the Secretariat, the Council and the Commission, for their cooperation.
– Mr President, Commissioner, this evening we are examining the review package of legislation on medicinal products for human use and veterinary medicinal products. This review represents two years of work, indeed more than two years of joint work, of research, questions and negotiations: two years which will, I hope, be crowned with success at tomorrow’s vote.
I should like to extend very sincere thanks to my fellow Members of the European Parliament, across all of the groups, with whom I have held countless meetings, and in particular my fellow rapporteur, Mrs Müller. I should like to thank her for collaborating so effectively. I have listened to the requests made by fellow Members. I have put forward their arguments to the Council. I have involved them every step of the way, so that everyone could share in today’s result.
I should also like to thank the Commission, in particular Commissioner Liikanen and his outstanding team. I have had first-hand experience of their dedication and have appreciated the quality of our exchanges. I should also like to thank the Council for being willing to adopt a constructive approach on these dossiers so as to reach an agreement at second reading. These expressions of gratitude will, however, count for nothing if Members of this Parliament do not act responsibly tomorrow and adopt the compromise that has been negotiated, rather than vote in favour of other amendments which, I believe, are more of a reflection of individual interests than the common good.
Yes, we have a compromise and a compromise is never satisfactory on all counts. But consider the strides forward that we have made in protecting public and animal health! The objective of striking a balance, which was so difficult to attain at the outset, has been achieved. Attempts were made to pit the various different partners against each other, and in particular to put the health system and innovation on opposing sides. In fact, analysis has shown that generic medicines on the one hand and innovations by pharmaceutical laboratories on the other are not contradictory. These two products are not incompatible, but complementary. Generics do not develop without innovation and innovation is stimulated by the availability of generic medicines.
Protecting patient health means being able to counteract the emergence of new diseases, to confront old scourges when they reappear and to provide more effective treatment. Protecting patient health means giving scientific research the necessary resources to discover either new molecules or new therapeutic applications for existing medicines. Innovations come at a price. Let us not forget that safeguarding our health requires significant financial investment. Data protection is therefore essential to guarantee medical advances, the European medical advances of which we are proud. The result of our compromise, known as 8+2+1, is what I would like to see adopted in tomorrow’s sitting.
Research and development are at the root of health protection, which would not be complete without the availability of generic medicines. Generics are very important for our European health systems and for patients. I therefore welcome the approach adopted by these directives. The term ‘generic medicines’ has been introduced for the first time. It is also proposed to start using the Bolar system in the Union, a proposal that our amendments have, by the way, served to improve. This provision will enable all generics to be made available more quickly. My fellow Members and the Council also accepted my ‘eurogenerics’ proposal, which will prevent any hold-up in the development of these products, in particular in the candidate countries.
The review of pharmaceutical legislation does not seek solely to strike an optimum balance between generics and innovation. Many other aspects that are just as important have been studied. I am thinking in particular of the definitions of medicinal product, generic medicinal product and biosimilars. These have been the subject of heated debate. Personally, I have always advocated an approach based on product safety. Having definitions that are too broad would be counterproductive for both manufacturers and patients. A satisfactory balance has been struck in this respect, as is illustrated by the provision on borderline products. I know that this point raises further questions. Simply deleting this so-called ‘borderline products’ clause would not have resolved anything and would require each manufacturer to seek judicial clarification from the courts, which would involve hiring lawyers and waiting months and months for a judgment. Drawing up a list of exemptions did not appear to be the right solution, either. Such a list would never have been exhaustive. We already have legislation on cosmetics, food supplements and medical devices, to name but a few examples. This is legally valid and our task here is not to call it into question, but to resolve a very real problem.
Here I have a request to make of the Commission and I would actually like it to give an undertaking in this regard, so as to increase the legal security of those active in the field. There is no doubt that it would be helpful if the competent Commission services were to convene a meeting as soon as possible of all of the stakeholders that I have mentioned previously. I believe that this would be particularly important to set their minds at rest. On the basis of this meeting and in the light of rulings already handed down by the Court of Justice of the European Communities, a joint and official interpretative statement could then be published. I sincerely hope that this proposal is acted on, in the same way that I expect the Commission to clarify its position on the Doha Declaration. I know that this too is an essential point for a good number of my fellow Members.
The issuing of an authorisation for a medicinal product for human or veterinary use does not, however, signal the end of checks on its efficacy and safety. Strengthening pharmacovigilance has therefore been one of our priorities. This has made it necessary to modify the existing provisions: firstly, to make it possible for inspections to be carried out unannounced at the manufacturing source and secondly, to shorten the deadlines for mandatory submission of the periodic reports and to set up a system for the rapid exchange of data collected by all of the partners so as to ensure that the pharmacovigilance systems are applied consistently across the Member States. We have also stressed that pharmacovigilance should be independent and requested that the management of funds earmarked for this purpose remain under the direct supervision of the competent authorities.
My fellow Members and I also wished to take into account the environmental aspect of medicinal products. This point was, moreover, raised with the Executive Director of the EMEA in London, who confirmed that this was a valid approach. However, under no circumstances should this constitute grounds for a marketing authorisation to be refused. We all know, for example, that the products used in chemotherapy may cause harmful chemicals to be discharged into the environment, but we would not consider banning their authorisation. This would not make any sense. The idea here is to assess better the environmental risk and, for all therapeutic classes, to take effective measures to reduce its impact. This is a very important issue for this Parliament.
I also wanted, with the support of my fellow Members, to return to the issue of information. It is our responsibility to address the problems that arise. It would have been easy to ignore the subject, but we have not done so. We are therefore asking the European Commission to table a clear paper setting out what exists in this field, to analyse the potential benefits and risks of making information available to patients, to reflect on the responsibility of the information provider and to table proposals.
Nevertheless, I do have a number of regrets where these reports are concerned. The most significant concerns the scope of application of the directive and the Council’s refusal to make the centralised procedure obligatory immediately for all new active substances. Here, Parliament has been too European for the Council. The compromise does, however, include some significant pathologies in the scope of application and a review clause in four years’ time will enable us to strengthen this provision and increase equal access to health for every European citizen. I would congratulate my fellow rapporteur, Mrs Müller, who negotiated this.
Where the EMEA and the composition of its scientific committees are concerned, common sense should prevail. It would seem to me to be inconsistent and even very dangerous if the professionals appointed to sit on these committees did not have a similar level of expertise. It is the criterion of competence and not nationality that will guarantee the quality and effectiveness of the scientific evaluation. We will be very vigilant on this point.
On homeopathic medicinal products, Parliament wanted to go further than the proposed compromise. I am very aware of this, but advances have been made in the field of mutual recognition. This provision will secure the development of this category of medicines. We should look at what is being proposed and not just at what has not been agreed in the negotiations. It is important to put things in perspective, as it shows that homeopathic medicinal products have not been neglected, just as veterinary medicinal products have not been sacrificed. All of the provisions that I have mentioned so far also apply to all veterinary medicinal products.
These directives do not seek, as I have had occasion to hear, to hamper social security systems or to give one sector an advantage over any other. On the contrary, they guarantee the development of a high level of health protection. They facilitate access to products for all patients and encourage scientific research by supporting essential growth in generic medicines. Neither do they divide the fifteen current Member States or the enlargement countries. I hope that tomorrow’s vote is favourable, so that our three institutions are successful in improving human and animal health. I am confident: we have an undertaking from the majority of the political groups. I dare not imagine that it will not be respected.
. First of all, I would like to thank and warmly congratulate the two rapporteurs, Mrs Müller and Mrs Grossetête, for their work and efforts, particularly in the search for a global compromise with the Council.
The review package, as originally proposed by the Commission, had three important objectives: first, to guarantee European citizens a high level of health protection; second, to increase the availability of innovative medicinal products while at the same time encouraging competition with generic products; and third, to prepare for enlargement. I am glad to note that the final compromise proposed by the two rapporteurs and by the Council would indeed meet these objectives.
Where the compromise amendments are concerned, I would like to concentrate on the most important issues. First, the data protection scheme and generic competition.
The Commission wanted to strike the right balance between innovation and generic competition by adjusting criteria for achieving it.
The measures in favour of generic competition we proposed were agreed upon and even improved on thanks to Parliament’s amendments during the first reading.
Regarding innovative industry, the Commission proposed harmonising the data protection period at 10 years across the board as an essential element for a smoother operation of the single market. This period also represented one of the major tools available in the context of pharmaceutical legislation for rewarding innovation. We also proposed a one-year extension when an innovative indication is granted after initial market authorisation. The current compromise, known as 8+2+1, meets our objectives and expectations. I am fully aware that the impact of this harmonisation in the new Member States was much discussed during the debate.
First, I would like to welcome the provision regarding the non-retroactivity of this harmonisation. This was a preoccupation of the acceding countries and is now a part of the compromise today. This provision will limit the effect of the new protection period to medicinal products authorised after the implementation of the directives.
Second, I would like to state that the Commission will give full consideration to any request for a transitional period presented by the new Member States on adoption of the legislative package.
The rest of the compromise on the data protection scheme and generic competition, including a one-year period in the case of switches and a one-year period for well-established substances in the case of innovative indication and clarification of generic and bio-similar definitions, is also welcome and acceptable to the Commission.
Regarding the scope of the centralised procedure and the need to reinforce the role of the European Medicines Agency, despite your support during the first reading, the Council has taken a more limited approach on the scope. The common position did not follow the Commission and Parliament approach, but extended the current scope of the centralised procedure to some extent.
The current compromise further extends that scope, and more importantly, allows for future development. It takes account of some of the most important therapeutic needs of today and probably of the near future. The Commission welcomes the compromise solution.
More generally, the new legislation will consolidate the Agency’s international role and will increase its role in key sectors such as market surveillance, pharmacovigilance and public awareness of medicinal products. This development is also to be welcomed.
To perform these tasks, the Agency had to undergo some adjustment, and the compromise amendments related to its administrative structure, and in particular the composition of the management board and of the scientific committees, meet this objective on the whole.
Third, the environmental aspects. The possible effects of the use of medicinal products on the environment is important. The question needed to be addressed carefully as, at the end of the day, the availability of certain medicines was at stake. The compromise amendments, which require an environmental impact assessment and possible mitigating measures but leave the criteria for granting the marketing authorisation untouched, are to be seen as a well-balanced solution.
Fourth, the implementation of the Doha Decision concerning the granting of compulsory licences for the export of patented medicines to countries with insufficient manufacturing capacity. First of all, I would like to stress and reiterate the Commission’s political commitment to ensuring that the implementation of this decision is facilitated and that the right conditions are in place for its operation and efficient application.
However, Amendments Nos 6 and 19 pose a problem of form because a clause regulating the exports cannot be part of a directive dealing with the placing of medicines on the Community market. This proposal concerns only market authorisation in Europe. It in no way impacts on exports of medicines from Europe.
Nevertheless, the Commission fully agrees with the principle of the implementation of the WTO General Council Decision of 30 August 2003, both at Community and at Member State level, in the context of the patent legislation.
The Commission undertakes to address the implementation of this decision in the EU as a matter of the highest priority in early 2004 with a view to bringing forward an appropriate legislative proposal.
Finally, information to patients. The Commission’s attempt to modernise this part of the legislation has not been as fruitful as I would have wished. However, I am pleased to note that the issue is now part of the compromise. I would like to ensure that we make steady progress towards a future Community information strategy to deal with this question.
Concerning recommendations for second reading from Mrs Müller and Mrs Grossetête, the Commission can accept entirely the global compromise package as proposed by the Council and accepted by the two rapporteurs. As to Mrs Müller's request, once the legislation is adopted my services will organise a hearing with a view to adequately implement Article 2(2), where all stakeholders will be given the possibility to have input.
This compromise allows the settlement of a number of important questions and a dynamic approach to the tasks of the agency and the scope of this centralised procedure. The proposed harmonisation of the data protection scheme, irrespective of the procedure used, is a major improvement. I would also like to reiterate the importance of the new environmental features introduced in the legislation.
As regards the veterinary legislation, we also note that if the provisions have been brought into line globally with those of the human medicinal products directive, some specificity has been adequately kept, in particular concerning environmental impact.
In the veterinary sector, environmental impact may determine the final authorisation of the given product and therefore constitutes a criterion for its evaluation.
In conclusion, I would like to urge Members of Parliament to support the two rapporteurs on the approval of the compromise so as to conclude, at this stage, the legislative process of the pharmaceutical review for the benefit of all European citizens.
Mr President, I am extremely satisfied with the exceptional results achieved by this Parliament and in particular with the work that has been carried out in recent days, which has shown significant, positive interaction between the various institutions. My warmest thanks therefore go to Mrs Grossetête and Mrs Müller, Commissioner Liikanen, and Mr Brunet, as well as to Mr Silano from the Italian Presidency who intelligently and openly contributed to drawing up these compromises that have finally been accepted.
As we know, the main aim of all of the institutions is finally to have new legislation that allows European citizens to have equal opportunities and to have access, as soon as possible, to new, more powerful drugs, which are more selectiveand more easily tolerated than existing ones, hopefully at a reasonable price.
I will focus on just a few points. As regards the composition of the management board of the European Drugs Agency, the current compromise proposal is preferable both to the initial Commission proposal and to the one from the rapporteur Mrs Müller, which, in my view, contains major deep-rooted conflicts. The management board, as approved, will be predominantly institutional – as I had personally wished for on a number of occasions – with the addition of two representatives from the Patients’ Association and two from the Doctors’ Association.
Furthermore, I am satisfied with the length of the data protection period because this agreement is, in my view, very well balanced and will, on the one hand, give new impetus and incentives to European industries to invest more in scientific research and, on the other hand, will allow them to respond to ethical requirements, by implementing a solidarity policy towards developing countries and also towards some of new Europe’s accession countries. The agreement reached to see a further data protection period in the case of a ‘switch’, as well as in the case of new therapeutic indications for well-known medicinal products, is also a step in the right direction.
Another point of the agreement regards the development of an EMEA centralised procedure for the marketing authorisation of new medicinal products. As I have stressed on numerous occasions, I agreed with the initial Commission proposal and I am convinced that new medicinal products should in future be subject to authorisation by the EMEA.
Finally, I hope that in Europe the pharmacovigilance system, which I outlined as a pharmacologist and that guarantees maximum protection of citizens, will be made more efficient and transparent.
Mr President, I also support the rapporteurs and all who have worked hard for this compromise proposal. There is always a danger that a trialogue before second reading will turn into a kind of Bermuda triangle of lost hopes and failed expectations. That has not happened in this case, and we can all accept the achievements that we have. Everyone has sacrificed something to find a balance. I accept that the failure to accommodate the Doha amendments, the further recognition of homeopathic medicines and the limited extension of data exclusivity for switch products will leave some here with heavy hearts.
It is when I turn to the third report on veterinary medicinal products – which the Commissioner dealt with briefly – that I confess to some further anxiety. Again, I support the compromise amendments: they enhance the EMEA, they recognise some limits to the status of prescription-only medicines, which we all support and welcome, and they allow options in relation to the centralised procedure. Nevertheless, they could go further in acknowledging the position of some Member States, including my own, where routine medicines are used by qualified persons, but not veterinarians.
Amendment No 27 would have allowed an explicit derogation to allow this to continue, alongside prescription-only medicines. The Commission indicated before second reading that Amendment No 27 was acceptable in principle - it was not to the Council. Nevertheless, I hope to hear from the Commissioner, when he winds up this debate, that there will be a subtle and consensual solution to this dilemma that will be in the spirit of compromise and of the Christmas season as well.
– Mr President, Commissioner Liikanen, I too should like first of all to congratulate my two fellow Members, Mrs Grossetête and Mrs Müller, on their excellent work on this review of pharmaceutical legislation, which is undoubtedly one of the most important public health dossiers of this parliamentary term.
What we have on the table today is a package of amendments that has been negotiated by the two rapporteurs, the shadow rapporteurs and the Italian Presidency. It is an overall compromise, a balanced compromise, which has been accepted by the majority of the Member States and which gives guarantees and proposes measures to foster the growth of both branded and generic medicinal products.
The agreement with the Council incorporates a series of proposals that are dear to our hearts. I am not going to repeat what has already been said by previous speakers, particularly on the subject of pharmacovigilance or the EMEA and the centralised procedure. However, I would like to take this opportunity to highlight the five-yearly renewal of authorisations, which will enable the national authorities to remove medicinal products from the market if they are no longer effective; the clear distinction that needs to be drawn between information and advertising, together with the Commission’s undertaking to table a report on current practices; the collection of waste and the environmental impact of medicines, and the Braille inscription on the packaging – which has not yet been mentioned – for the partially sighted. Finally, and most importantly, I would draw your attention to the fact that the definition of generic medicines has been broadened and the eurogenerics concept has been introduced. This will harmonise and facilitate conditions for launching generics across Europe, and constitutes a major step forward in this review. Our rapporteur mentioned it, but it has not been stressed enough so far. I was also delighted with Commissioner Liikanen’s response to Mrs Grossetête’s question about so-called ‘borderline’ products, whose status does require further clarification.
This brings me to what has been – it has to be said – the real battleground in Parliament and between the Member States from the outset: the question of data protection. The 8+2+1 formula should be supported, as that is what we need today: a win-win approach, I would say, which will promote research, which is crucial for Europe, and provide better patient access to less expensive medicines, with the impact that we know this will have on our governments’ health budgets.
To my fellow Members and representatives of the four Member States who voted against this fair compromise and continue, in their efforts to defend health at a lower cost, to take data protection as their main, if not in many cases their only, target – as if the debate could be limited to this question alone – I should like to say that they are taking a huge risk. The risk that they are taking is no more and no less than that of seeing Europe become nothing but a sales counter and of letting the United States become the only country where innovation takes place. I will remind you of just one figure. Since 1996, the proportion of new medicinal products launched worldwide by Europe has fallen from 55% to 28% – in other words, it has halved – and I am not talking here about turnover but about insufficient investment in research and development.
In conclusion, it is important that we do not choose the wrong target or strategy in this debate. If the essential objective for Europe is to continue to care for its patients, and care for them well – and we all agree on this – then we need to pursue a genuine policy of innovation, stem the brain drain, fight against parallel imports and, as I was saying, promote, not a head-on collision between industry and generics, which would be fruitless, but a win-win approach, which will be of the greatest benefit to patients. On behalf of the Liberal Group, which I am representing, I think that this is what we have succeeded in achieving here at the end of two years of work together.
Mr President, we have been working successfully on this project to revise European legislation on medicinal products for two years. It is true that, at that time, I had hoped for a lot more than this compromise package, negotiated with the Council and the Commission, which will be put to the vote tomorrow.
For me, this process of revision of the procedures for European marketing authorisation of human and veterinary medicinal products should lead to a radical development of the criteria for evaluating and authorising medicinal products in the interests of patients, public health and health-care professionals. The principal aim of this revision was to have the European Agency legally recognise all of the new substances. In actual fact, the centralised procedure will only focus on some illnesses. The London Agency has sufficiently enlarged its sphere of activity to ensure its funding, but the national authorities have, for their part, retained the most lucrative classes of medicinal products, namely those regarding neurodegenerative disorders or cardiovascular diseases. The interests of the Commission and the Council are safe, but are they those of the patients?
Over and above introducing Braille, we have improved pharmacovigilance and transparency in patients’ interests, but it is true that some last-minute Council compromises subtly weakened these gains. The majority of the documents relating to the evaluation of medicinal products should be publicly accessible, but what about pharmacovigilance reports? The public authorities responsible for issuing authorisations should be independent of companies but remain, in actual fact, dependent upon private taxation. Patients do not have the means to directly inform the competent authorities of the side effects of medicinal products, and doctors are not obliged to do so. It is a great victory, however, that advertising for medicinal products subject to prescription was rejected, but until when?
In terms of public health, the environmental impact of the new medicinal products should be assessed. This should not be the sole evaluation criteria, but it must be considered in the benefit-risk equation for a medicinal product and, therefore, be one of the conditions for granting a marketing authorisation. The environmental risk goes far beyond the damage to nature; pollution linked to discharges of toxic residue from medicinal products represents a risk to human health. Clearly, treatments for which the medical benefits outweigh the environmental risks should continue to be used. When effective alternatives exist, however, they should be promoted. I am sorry to say that the final wording of the amendments concerned does not recognise the full scale of the problem.
For a doctor such as myself, the evaluation of the effectiveness of medicinal products compared to others is sorely lacking in this new pharmaceutical package. It is only the safety and the quality of the new substancesthatcount. It is of little importance whether or not they provide a significant clinical benefit. I endeavoured to make the concept of added therapeutic value acceptable in order to encourage firms to carry out research into substances that are genuinely innovative, and I came up against the opposition of all of the institutions. I was, however, persuaded that this debate will return to this House, because the pharmaceutical industry no longer wants to make do with placing new bogus treatments on the market and overprotecting them for years.
It is true that the major cause of friction related to the authorisation of generic medicinal products. The pharmaceutical industry is trying to delay the sale of generic products, and this is normal. The Commission and some Members shared this reaction, however, by restricting the definition of generic products, tightening the conditions for granting authorisations and extending the periods for authorisation by using various tricks: switch, new indications etc.
Despite opposition from the majority of Member States faced with problems of funding their social security, the first European medicinal products will have the longest protection period of administrative data in the world. I wonder, furthermore, about the compatibility of such protection with the Doha provisions that call for the creation of generic medicines for export. That is certainly the main concern raised by this legislation when it comes to funding public health. Finally, another major disappointment was in the area of homeopathic medicinal products.
In actual fact and in conclusion, I recognise that we have made much progress, and I welcome this, but it is true that there still remains a great deal to do in the years to come.
Mr President, I, too, wish to thank the rapporteurs and the Commissioner. Nevertheless, I still take issue with two points: patent protection and homeopathic medicinal products. In May, ten countries will be joining the European Union. Naturally, they are most welcome; at least that is what we tell them. Of course, saying and doing are two different things. That is also evident today: the proposals that the Commission and the Council have made here can hardly be called a warm welcome.
For one thing, the compromise on patent protection is extremely disadvantageous for the new Member States. In the accession negotiations, it was agreed with these countries that they would include a protection period of six years in their legislation. The ‘8 + 2 + 1’ compromise would mean health care in these countries becoming much more expensive: to the tune of hundreds of millions a year.
Commissioner Liikanen may well promise a transitional period, and I welcome that in itself, but it is less than was agreed. Amendment No 55, which I and my colleague Mrs Corbey have tabled and which has the support of a large number of observers, returns to the new Member States what they were promised, thus translating our good words into good deeds.
A second point is that the compromise proposal on the table also pays particularly scant regard to homeopathic medicinal products, even though a substantial majority in the Committee on the Environment, Public Health and Consumer Policy did advocate this. One hundred and ten million Europeans use these medicinal products, and we must not deny them this. I therefore call on my fellow Members to support Amendment Nos 20, 21, 22, 23 and 38.
Mr President, like Mr Blokland and some other speakers, I want to speak on behalf of the accession states. When I was chairing the debates on Mrs Grossetête's and Mrs Müller's reports in the Committee on the Environment, Public Health and Consumer Policy, I was presented with a petition, which I have with me here tonight. It was signed by a large number of members of the observer teams from the accession states. Almost all the accession states are there represented. Certainly a very large number of Polish observers are very worried about this proposal. I support the Grossetête and Müller reports.
I congratulate both our rapporteurs, and I imagine that they will be very glad to see the back of these three proposals. They have done very good work.
However, I also support the ten-year data exclusivity period for the present 15 Member States. But I am very aware that the accession states have recently negotiated legislation in their own countries to put the on to their statute book, and that included a period of data exclusivity of six years.
We are in danger here tonight of glossing over something very important, and I cannot understand why, given that the accession states were able to ask for derogation periods, we are not already hearing exactly what derogation periods they are asking for. Part of the trouble may be the responsibility of the accession states themselves: they have not yet asked the Commission the Commissioner can tell us this for delays, temporary derogations, extensions, etc. It would be far better, however, and in the interests of transparency, if, before we adopted this legislation - and I know that it is almost too late - we had a list of the derogations requested from the accession states in order to build these into the preamble to the existing directives before us.
Mr Liikanen may say that is impossible. If he does, he is wrong, because that is precisely what we have done in the draft directive on packaging, which we have almost concluded. The accession states asked for certain derogations. We asked what the dates were. They gave us the dates. The Commission said that these dates were fairly acceptable. We then built into the packaging directive preamble reference to the dates of derogations that the accession states requested. If we adopt the legislation before us now without specific reference to the negotiations and to the deadlines requested by the accession states, then we are in danger of producing legislation which is not transparent, because nothing will appear in the Official Journal alongside these directives drawing attention to the deadlines available to the accession states before they need to implement them.
This is a very bad way of proceeding. I have some sympathy with the Poles and others who are worried about this. I can see that it is necessary for the health of the western European pharmaceutical industry for us to go for the ten-year data exclusivity period, but we need to be fair to the accession states and, above all, we need to be transparent about the arrangements that we reach with them.
Mr President, ladies and gentlemen, to begin with, I should like to join in thanking the rapporteurs for their efforts towards bringing this important dossier to a successful conclusion. I am very happy that this Parliament, together with the Council, has succeeded in refining the Commission’s proposals substantially, which were indeed very sweeping and liberal at first. What is being served up is of course a compromise, with some elements that are good and some that are not so good. In any case, it is a good thing that all medicinal productsfalling under EU regulations will have to comply with the same criteria of quality, safety and efficacy.
Another thing of great importance is that commercial advertising is still outlawed. Do you recall the original Commission proposals, which, as a pilot project, sought to permit advertising of medicinal products for AIDS, asthma and diabetes? In my view, patient information must be guaranteed to be reliable and objective. It is logical, therefore, that this flow of information be organised and coordinated by the public sector in the first instance. I am pleased that the Commission is now being given the task of putting forward proposals, based on an overview of the current situation, to bring about improved, objective information provision, which, in my opinion, will have to include information and sales via the Internet.
The duration of data protection, however, is less positive, in my opinion. After all, in comparison with the United States or Japan, for example, the period of protection for medicinal productsin Europe is extremely long. Admittedly, it is a good thing that, from the eighth year, the generic pharmaceuticals industry will be able to start some preparatory work in order that it may place generic medicinal productson the market from the tenth year. In my opinion, however, there are too many possibilities for an extra year’s protection to be added, for example when a new indication can be proved. In my view, this was entirely unnecessary.
I sincerely hope, therefore, that the Commission will monitor the situation closely to ensure that these possibilities are not abused. Finally, I also regret the absence of an amendment on Doha.
Mr President, my warmest congratulations to my fellow MEPs Mrs Müller and Mrs Grossetête, and also to the brilliant Commissioner Liikanen and the Italian Presidency. We have reached a good compromise: eight years for generic medicinal products, to begin with: the European Parliament achieved this. The ten years has been dropped. The Dutch Government voted against the common position since it would mean an extra EUR 160 million expenditure per year in the Netherlands alone.
At first reading, the European Parliament reached a good compromise of between six and eight years. We have held on to this, and have also been able to push it through in the face of opposition from the Council and the Commission. The centralised procedure via the EMEA in London is increasingly becoming the norm for an increasing number of medicinal products. That is a good thing. In this regard, too, Parliament has put its stamp on the legislation in no uncertain terms. We should have liked more, but the compromise is acceptable. It was very important to us, the Group of the Greens/European Free Alliance, to incorporate the environmental effects of medicinal products into that Community legislation. REACH does not do this – a small error on the part of our brilliant commissioner. That deficiency has now been remedied, however. In the case of veterinary medicinal products, negative environmental effects can even lead to a blockade. That is not the case with human medicinal products, but negative effects will indeed be taken into account.
I am happy that the Commission has spoken out on Doha and stated that it will present legislation in early 2004. We shall hold the Commission to this.
American advertising of medicinal products is and remains banned. We in the Verts/ALE Group welcome this. We shall have to discuss later on how provision of information to patients can be improved via websites and telephone helplines, and indeed that is the crux of the matter.
Direct patient reporting did not make it. Member States can develop this further, however, and some of them will do so, and the subject will return to the agenda later. The line between food supplements and medicinal products is not sufficiently well defined. Let us hope that the Commission will conduct an accommodating policy on this. Homeopathic medicinal products did not make it. We in the Verts/ALE Group shall continue to fight for these.
Mr President, Commissioner, ladies and gentlemen, I would also like to express my thanks to the two rapporteurs. I think we have a good compromise package on the table and I will work to ensure that this House votes for it by a large majority tomorrow. The most important point, in my view, is that we will have a uniform system of protection in Europe. Regardless of whether we think that eight or nine years is the right period, I believe it is very important, in an internal market, that we do not have the differences which have hitherto existed in Europe. That is a major step forward.
I also greatly welcome the fact that we have been able to achieve an additional year of protection for existing substances. Progress sometimes proceeds at a snail’s pace, and it is not always a new substance that brings improvements. Sometimes, improvements can also be achieved through studies on existing substances. I think we have achieved very important progress here.
Let me remind you that at first reading, there were a number of points which were already non-contentious but were nonetheless very important. We need to speed up procedures. We also need to speed up the procedures further where particularly important medicines are concerned, and we need an adjustment of the structures of the European Medicines Agency to the EU of the Twenty-Five. All this is very positive.
I also think we were right to reject the Commission’s proposal on information and advertising. The Commissioner has expressed his regret yet again that this was the case, saying that the Commission was proposing to modernise this part of the legislation. I am still sceptical. Let me give you a specific example to show why I am so sceptical. The industry claims that it merely wants to provide information and naturally has no intention of engaging in the type of aggressive advertising that we are familiar with from the USA. A few weeks ago, I was in Bratislava in Slovakia, which is not yet part of the EU but thankfully will be joining on 1 May 2004. Opposite my hotel, there was a large billboard. It showed two people – a couple – lying listlessly in bed. Above them, there was Pfizer’s little blue pill – Viagra – and the name of the website:
I thought to myself: ‘So this is the objective information that the industry wants to supply to patients via the Internet.’ This was advertising, and I for one would prefer not to have this type of advertising in Europe. It is not that I have anything against Viagra, but I think that in view of its side effects, Viagra should not be marketed on the Internet but should be prescribed by doctors. Objective information should also not be supplied in the manner depicted on the billboard. That is why I think we were right to reject this proposal and accept Mrs Grossetête’s compromise.
I think we have achieved a great deal. Sadly, we have surrendered on one point, Commissioner. We said that we would not include paediatric medicinal products in this legislation so that the rules on paediatrics could be adopted more swiftly than the overall package. Unfortunately, we still do not have a proposal from the Commission. Regrettably, I must say to the Commissioner that the Commission should keep its Christmas break short. We expect your proposal on paediatric medicinal products in January.
Mr President, Commissioner, ladies and gentlemen, first of all, my heartfelt thanks to the two rapporteurs. The amendments improve the common position, but, as far as I am concerned, it is not necessary to wrap the pharmaceutical industry up in cotton wool any longer or any more. At the start of the second reading, I put a number of questions regarding the new Member States on the table. I shall not pursue these, as I fully agree with what my colleagues Mr Blokland and Mrs Jackson have said on this subject.
The second point is much more fundamental and concerns the manufacture of medicinal products for developing countries that are undergoing a serious health crisis. In early December it became known that AIDS has claimed five million lives over the last five years. This is a serious situation, but there is hope. On 30 August, on the eve of the WTO Conference in Cancun, the United States, the EU and developing countries came to an agreement speeding up the enablement of the manufacture of generic medicinal products for developing countries. It was not an enormous agreement, but it was a start nevertheless. However, we must now put that into practice. I cannot understand why the Council, the Commission and some fellow MEPs are not prepared to do what the European Union decided before the Cancun Conference. The Commission seems to be of the opinion that this matter belongs with the Community patent and national patents legislation. That does not seem to me to be an acceptable stance, because we do have data protection. That is exactly what this legislation is about.
A minute ago, Commissioner, you asked me to name a specific medicinal product that cannot now be manufactured on account of data protection, and AZT is such a medicinal product. Now, as it was at first reading, Parliament is prepared to get involved, and several resolutions have been adopted, for example the report by Mrs Sandbæk from the Committee on Development and Cooperation, which unanimously called for the Doha agreement to be implemented in this legislation. Finally, I have two questions for you, Commissioner. Firstly, you have just said that you are prepared to introduce, in the near future, the legislative measures enabling the implementation of the decision of 30 August. When can we expect a proposal from you, and is it possible that that will take place in January? Secondly, I am assuming that products manufactured in the European Union are always authorised in the EU. Are you now stating that the data protection in this legislation does not constitute the slightest obstacle to the manufacture of generic medicinal products for developing countries by European undertakings? If not, are you prepared to amend this legislation again if necessary?
Mr President, may I add my voice to the fully deserved congratulations my fellow Members have offered to the two rapporteurs, Mrs Grossetête and Mrs Müller? We can agree that what we have here is a hard-won compromise, a compromise in which a large number of Parliament’s wishes, in particular, are also fulfilled.
It is not Parliament who is the winner here, however. The winner is the citizen, who will soon be given the possibility of obtaining a good supply of medicinal products, quickly and efficiently.
A compromise cannot be achieved, however, without some watering down. I accept that it is not possible to win on every point. May I add some criticisms, however? The first relates to the decision on pharmacists that was taken in the compromise. I understand that that amendment did not fit in the legislation as it stood. A good supply of medicinal products also requires, however, that pharmacists make their know-how available, not only to patients, but also, in particular, to those writing out the prescriptions.
That is an omission. If we do not regulate this here and now, I shall fight for its regulation in further legislation dealing with the quality of health care. As far as I am concerned, it must not be the case that the only places still concerned with medicinal products are supermarkets, because it is cheaper that way.
My second point concerns homeopathic medicinal products. On this subject, the compromise achieved does all users of these medicinal products a great injustice. I ask myself why the compromise that has now been achieved would fail if we now voted for a couple of original amendments, such as Amendment No 20. I know that some fellow Members have requested a separate vote. I have the feeling that we are failing to answer the questions of many on that point.
I should like a definite answer to the following question. Why do we not go further with these homeopathic medicinal products? After all, what has now been adopted in this compromise does not by any means present a solution. I am genuinely sad about this.
My next point concerns Doha and medicinal products. I agree with Mrs Corbey’s comments. Unlike my fellow MEP Mr Liese, I think that it is a shame that we still do not consider our European citizens fit for independence when it comes to information on medicinal products. I am not in favour of advertising; I am, however, in favour of information. I think that an independent citizen should be able to obtain the information he or she needs in Europe, too, instead of being redirected from the website of a European undertaking to that of a US undertaking to find this information. I think that that is a shame. We have missed an opportunity. Those were my remarks, and I should like an answer from the Commission regarding homeopathy.
Mr President, in the space of one minute I can only paint a sketchy picture of the rapporteurs’ work, and I apologise to them in advance. I recognise all that they have done. I would simply like to say to you that the compromise, which consists in providing medicines with data protection for eight years, plus two, plus one, is a great New Year gift from the European Parliament to the pharmaceutical industry and recognition of the effectiveness of powerful lobbies.
This gift will, however, further deepen the deficits for the Member States’ social security budgets by delaying the marketing of generic medicines. Why such generosity? The pharmaceutical industry put forward the reason that it must fund research, but studies have proven that only a fifth of new medicinal products launched on the market during the last twenty years were really innovations. In addition, the New York Times writes that two thirds of medicinal products approved between 1989 and 2000 were only minor modifications of existing medicinal products.
Furthermore, if our social security systems urgently need generic medicines, then what about developing countries where 95% of AIDS victims live and where there are also a large number of endemic diseases? There, the lack of generic medicines is,quitesimply, criminal. Amendment No 19 of the Grossetête report refers to this. For goodness sake, let us adopt this and uphold the spirit of Doha. Let us at least set our solidarity with the developing world against the pharmaceutical lobbies.
Mr President, I thank Mrs Grossetête and Mrs Müller for their personal commitment.
There is a lot of good in the package before us but, if we are honest, there are a lot of problems as well. We have tried to do too much, too fast, with the threat of conciliation and enlargement used as the big stick to knock us into line. I object. In the months and years ahead we will pay the price, not least to the lawyers who unfortunately will have a field day.
Commissioner Liikanen, you mentioned that one of the objectives included the need to prepare for enlargement. I say to you that a race to conclude this package before enlargement is not the same thing.
On the Human Medicines Directive, concerns have been raised that, with the wide definition of medicinal products and the supremacy clause, it is possible that food and food supplements, cosmetics and medical devices could all be classified as drugs. The Commission's and the Council's solution to this problem is to insert wording in recital 7 Amendment No 60 to the effect that: 'Where a product comes clearly under the definition of other product categories ... this directive should not apply', thereby distinguishing between medicinal products and other products.
The problem with this solution is that recital 7 will not have any legally binding effect. Indeed this recital will not actually go into the Pharmaceuticals Directive itself. I have seen an expert legal opinion which advises that, unless modified, the Pharmaceuticals Directive will completely subsume the Food Supplements Directive.
I have two specific questions on this, which I would like you to answer, Commissioner. Why did the Commission and the Council not propose that the recital 7 wording should go into the operative article of the directive to ensure that it has legal effect? What assurance can the Commission give that even if recital 7 wording is not put into an operative part of the directive, it will still be effective in addressing the problem of borderline or frontier products?
The Veterinary Medicinal Directive would have benefited significantly if it had been dealt with on its own rather than as part of a package. It has not had the scrutiny it deserves, not least in the working groups where it has been dragged along in the wake of the Human Medicines Directive.
Commissioner Liikanen, you accepted my amendment consolidated Amendment No 3 at first reading over 12 months ago on the prescription-only medicines issue. You accepted this in principle, but the text presented to the Council and hence the second reading in Parliament of the common position amounted to the deliberate thwarting of the clearly expressed will of Parliament on three occasions and your own will as Commissioner.
The common position now requires all medicines for use in food-producing species to be subject to veterinary prescription, but with the possibility of an exempted list of medicines being available without prescription. From considerable correspondence with you, Commissioner, it is clear to me that the exemptive list will contain very few medicines and is not a solution.
Medicines must be available to the farmer in a sensible manner. Animal welfare and food safety must be our priority. We all appreciate the ability to purchase certain medicines over the counter, without the need to go to the doctor. Simple pain relievers, cough medicines, vitamin supplements are cases in point. Likewise the farmer should have access to certain medicines without the need to consult a veterinary surgeon. By making access to medicines too difficult, use will decline and animal welfare will suffer. The use of preventative medicines such as vaccines will decline and we will end up treating sick animals with antibiotics, as opposed to protecting the animal against disease.
This is not a food safety issue. All our information confirms that residues arise from medicines that are already the subject of a prescription regime in all Member States, namely antibiotics. Putting even more medicines into the prescription regime will do nothing for food safety. Food safety can only be improved by intensive monitoring programmes and large penalties for anyone who violates the residue limits.
I very much welcome the proposed resolution of the present crisis concerning the availability of veterinary medicines for a range of minor species, including equine veterinary medicines, but this crisis arose because of inadequate scrutiny and inadequate understanding of a previous directive.
In conclusion, there is no public veterinary medicine as in human medicine, only private veterinary medicine. We have an extra duty of care on grounds of animal welfare, the integrity of the veterinary practice, the truth about the impact of the food chain and, most importantly, the economic viability of our farmers. We turn to you to ensure that in future there is protection in all these areas, and proper scrutiny, particularly of the Veterinary Medicines Directive.
Mr President, I wish to thank the rapporteurs. The pharmaceutical review is important for EU citizens. In this review we are not only encouraging research and innovation but we are also trying to get generic medicines on to the market more quickly. This will cost the taxpayer less. Considering that the drugs bill in the UK has gone up in the region of 30% in the last three years, it is no wonder that a sensible pharmaceutical compromise is necessary. We have a compromise package on offer: either Parliament accepts a compromise or we go into a conciliation process in which we risk losing much of what Parliament has wanted.
I urge colleagues to back the compromise on offer. As one of the movers of the original amendments, I warmly welcome the introduction of Braille on the information packaging that patients receive. Product names will appear in Braille form on the packaging and a full information text will be available in a range of formats, including Braille, on request. I would have preferred more, but I accept the compromise as a step in the right direction in giving access to information to blind and partially sighted people. This is a balanced piece of legislation and one which I feel happy to support. I hope that colleagues will support the compromise.
Mr President, I thank Mrs Grossetête for her excellent work on this report. The tragedy is that human and veterinary medicines have been confused rather, because both of them are combined in one report. We should really be looking at them quite separately. I will come back to that in a moment. On that score I agree totally with what Mrs Doyle said.
I would like to take this opportunity to thank both the UK and the Irish Permanent Representatives for their work. It is a pity that their work on this report has been rejected by some Member States. The Council's co-called common position is not at all a compromise: it is merely a way of expressing the Commission's original proposals, and the Commission has made it clear that any listing of products arising from comitology proposals will largely be under its control.
The common position would mean, as Mrs Doyle quite rightly said, that many rural small businesses would be put out of business. That is of particular importance. There has been huge confusion here and this is where the Council seems to have got it totally and utterly wrong that we are asking for exemption for prescription medicines. That is not the case: they are already covered under food safety regulations and completely off the record as far as we are concerned. We are not asking for that sort of thing.
Mrs Doyle quite rightly said that while you can go to the chemist's and get a pill for a headache, the problem is that in the United Kingdom and Ireland you can go to similar locally registered people where you can get flea powder, teat-dip for cows all those sort of things. And we are going to put at risk not only animal health but also animal welfare and the whole principle, because people just will not bother to pay the money for a vet. That is very important. This is already covered, as I have already said, by legislation. In the United Kingdom we do not eat horses, dogs, cats, or budgerigars for that matter, so these should not apply.
I would say to you that if you cannot accept this sort of proposal then maybe we should have taken veterinary medicines out of this particular proposal and had a separate piece of legislation for it. In fact, tomorrow, if you are not prepared to accept what Mrs Doyle and I are saying, it might be an idea to vote against this particular piece of legislation and send it back to committee.
Mr President, ladies and gentlemen, this House and our fellow Members have contributed, through their many amendments over the last two weeks, to ensuring that we could achieve a good compromise with the Council. I believe this compromise is a gift to European citizens and not, as some Members of the House might think, to the pharmaceuticals industry.
I take a different view. Those of us who have worked intensively on this package of legislation and are familiar with the details also know that the situation is different. With the EMEA, we have created efficient structures which safeguard the quality of evaluations, thus ensuring that safe medicinal products are available to patients.
We have a database containing a wealth of information for patients, doctors and, indeed, for companies themselves. We have transparent authorisation procedures, and we have information about adverse reactions, to cite just a few examples of what we have achieved for patients. We have a centralised authorisation procedure which covers a wide range of indications. As a result, a great many new and innovative medicinal products are subject to the centralised procedure and can be made available at an early stage to patients. We have asked the Commission to compile information and guidelines to ensure that the information supplied to patients is genuinely independent. All these are things which directly benefit patients. In five years’ time, we will have a new authorisation procedure, which will include a cost-benefit analysis. In other words, we have achieved a great deal for patients. That is why I would ask everyone to be rather more cautious, perhaps, in their arguments for and against this package.
On the two points concerning the WTO, I have tabled an amendment myself, but I think the most sensible approach is for the Commission to put forward a proposal next year which deals fully with this topic and does not simply produce detailed legislation on the hoof, which would not be a good approach. I therefore urge all fellow Members who may have a rather critical viewpoint to support this compromise tomorrow. It will benefit Europe’s citizens, and that is a real gift to patients, no one else.
Mr President, I should like to congratulate the rapporteurs on having produced very good reports. I want to state at the beginning that I totally support the view put forward by Mrs Oomen-Ruijten on homeopathic medicine. However, as the report I want to deal with tonight is on prescription-only medicine, those are probably the only pleasant comments I will make tonight.
Is this something you really want to take forward? Both Mr Sturdy and Mrs Doyle asked whether this should not have come forward in separate legislation. Surely common sense, somewhere, some time, must prevail, even within the European Commission. Surely! You must listen to what people are saying and the concerns that they have. Is this not, once again, total interference in the internal affairs of people within their own nation state? When will you ever learn?
I wish to speak on prescription-only medicine because it will have a tremendous effect on my constituency in Northern Ireland. We have an efficient, workable, effective system of agricultural merchants. Mr Sturdy and Mrs Doyle have said that they have the same system in their own areas as well. It works, is effective and does not need to be scrutinised in this way. It has done that for centuries. What harm has ever been done by those agricultural merchants?
All you will do, Commissioner, is drive this trade into the black market. You will drive it underground. You will drive people to sell on the black market, under the counter. That is all you will do and that is what you have done in many other policies, from fishing to every other area in the European Union. The European Union and the Commission are not listening to what the people on the ground are saying. That is what you must do.
I know that this is essentially a UK, Irish and perhaps also a Dutch problem. But we have that problem. And you have to reflect on what we are doing. I am amazed by the dictatorial attitude that has come forward from the Commission and indeed from some Member States that want their own way at all costs: get what you want, regardless of the rest! This sends out the wrong message. In my opinion that is not what Europe is all about. Europe is about much more than this. Europe can be much more than this. You will deserve what you get, in the longer term, when they start to go underground.
I urge this House to support the amendment put forward by Mrs Doyle and others. That is the way forward. I hope, Commissioner, that you will reflect upon that, go back to your college of Commissioners and say that this has to be looked at again. You must be flexible. You must allow for what has been handed down and what works in certain areas at this moment in time. Do not force decent, honest people to go underground; do not force them into the black market.
I am terribly unhappy that the United Kingdom Government is backing out and not supporting its industry through Coreper. It is chickening out of the situation. It says it is going to do it by the back door, which will end up placing a tremendous responsibility on farmers and many other people in my constituency and other areas. Once again I ask you to support the amendment put forward by Mrs Doyle and the rest of us, as a way forward.
Mr President, firstly, I thank Mrs Grossetête for her report and I support the last speaker. The problem here is that whenever we try to put the whole of Europe together and try to bring in legislation that suits every Member State, one size does not fit all, and that is why I urge this House to support Amendments Nos 27 and 28 by Mrs Doyle.
Most of the medicines which at present farmers in Ireland and the UK buy not from vets but from general suppliers are either drenches for worms or vaccines and they are administered by the farmers. Therefore, it is not the case that the vet will do the administration; these drugs will just be bought from the vets. Vets will then have a monopoly on the sale of these commodities and it puts farmers again at a competitive disadvantage. We have been told many times by the new world that farmers have to live in that they have to face up to responsibilities and the marketplace and yet here we are preventing them from being able to compete in buying those medicines. It is absolutely crazy to try to force this through.
I echo again what Mr Nicholson said. I rather fear that the UK Government, having said all along that it would support the farming industry so they would be able to buy these medicines from suppliers and not from vets, has capitulated and caved in. Therefore, it is up to this Parliament to put this legislation forward in a way that will allow flexibility between Member States. That is what we are being asked for. A huge fuss is being made about food safety, but this is not the issue, because these drugs, wormers and vaccines can be bought from suppliers. They can be registered there and therefore we will know when the farmers have bought them. The farmers will then administer them, so there is no need go through all the procedure of veterinary prescription and vets-only medicines. Therefore, I urge the House once again to support Amendments Nos 27 and 28 by Mrs Doyle.
– Mr President, all the same I would like to respond to some objections made by my fellow Members. First of all, I am disappointed to see behind me that Mrs Jackson left a long time ago. I would have liked to tell her what I am going to do and I will also give her an answer in writing tomorrow morning.
We have concerns regarding the enlargement countries. These formed part of the discussions that we had with the Council and the Commission so that, quite rightly, the difficulties that some enlargement countries, but not all, could face with the application of this pharmaceutical legislation were taken into consideration. We know, furthermore, that the Commission has made a commitment to propose derogations for some enlargement countries as soon as this legislative package is adopted.
Above all, however, I would also have liked to tell Mrs Jackson that, this morning, I received a letter from one of our observers from the Czech Republic who declared that he fully supported protecting data for eight years, plus two, plus one, feeling that this was an acceptable compromise between protecting data for six years and the proposal to protect it for ten years plus one. He is completely aware that it is important to protect patent rights whilst allowing generic medicines to enter the internal market. This is a letter which I will make available to my fellow Members. It is not the only one that we have received in this area.
Furthermore, I would also like to reply to the British and Irish Members on the issue of veterinary medicinal products. When I hear my fellow Member, Mrs Doyle, say that we have proceeded much too quickly, I really do find this rather appalling, being aware of the discussions that we have been having for months with the Commission and the Council; hours of discussions to quite rightly find a good compromise. When it is an issue of animal safety, I believe that we cannot prevaricate on this issue either. When it is an issue of animals raised for food production, you will understand that the concept of safety is essential in this case. It is essential for us and it is essential for the Council. We also had a large number of discussions about this too.
The British Members declared that there ought to be separate legislation, but that is what we have! I would like you to look at the texts. We have two directives and today we are discussing two directives. One regards medicinal products for human use and the other regards veterinary medicinal products. There are simply a number of provisions regarding the directive on medicinal products for human use that are the same as the provisions for the directive on veterinary medicinal products. I would, therefore, like you to look closely at these texts, before speaking, in order to avoid this type of mistake.
When you refer to something that is specific to Britain and Ireland – and I hope that it is not because of this specific characteristic that you are going to take the risk of not adopting this compromise – I would like to remind you that Article 67 of the common position rightly provides for derogations, medicine by medicine. You, therefore, already have the answer in the text. All the same, I would like there to be a little more honesty in this type of discussion. When you tell us that horses are not in fact part of the diet in the United Kingdom, then you really should not forget, and you know this all too well, that when these horses are no longer of use in the United Kingdom, then they are exported to other Member States to end up on our butchers’ stalls. This is why there should be much more safety regarding the prescription of veterinary medicinal products.
There are still many things to be said but I would like to finally conclude by stressing that we ended up with compromises that were especially difficult to reach and that the Italian Presidency made the necessary effort to consider a number of requests that it did not intend to take into consideration at the start, and it would be particularly serious to be responsible for not adopting these compromises.
Like my fellow Member Mrs Müller, I appeal to your sense of responsibility: do not allow yourselves to adopt amendments that are not part of the compromises. You would call these compromises into question. That means to say that there would certainly be conciliation, Mrs Doyle, but it is not absolutely certain that we would obtain the results that we amassed today. I therefore ask you to adopt these compromises tomorrow and, above all, not to risk, or be responsible for, allowing what we have achieved through weeks of work to run aground.
. Mr President, I would like to reply to at least those Members who asked questions and who are still present.
Firstly, Mrs Corbey's written question on Doha. If I rephrase your question it will be easier to give a reply. I want to be very precise here. Authorisation is needed for medicines only in the EU market, so this legislation concerns medicines which are authorised for the Community market. Mrs Corbey asks whether I declare that data protection does not hinder and here I rephrase it the production of the medicines in the EU to be authorised in the developing countries.
If I rephrase it like this, then my reply is 'yes'. It means that this legislation concerns the authorisation to market products in the EU. If TRIPS and patents mean that products produced in one country can be exported to a developing country, this has no impact, because this protection only concerns authorisation to market: it is not linked to manufacturing. We are not regulating manufacturing via this regulation, we are regulating authorisation to market. There is one small exception: Bolar provision, because there is always some production as regards generics.
I fully share the concerns of Mrs Corbey, Mr Whitehead and many others that we must respect Doha. Doha takes a strict position on the patent. It does not take a position on data protection. Data protection is not linked to market authorisation outside the EU. Products outside the EU will be authorised for placing on the market by the authorities of those third countries, according to their legislation. I hope that this has clarified the situation. This does not hinder in any way the implementation of Doha.
Secondly, as far as commitment is concerned, what I have said here before has been accepted by the whole college of Commissioners: it will be our first priority in early 2004, which is in two weeks' time. I will do my best also to help my colleagues prepare, because not all the proposals fall under my direct responsibility. I will, however, take this issue up once this has been voted.
Mrs Jackson raised the issue of the new Member States and asked how many of them have asked for a transition period. So far none have asked, but for good reason: we cannot start to negotiate on transition periods before the legal act has been adopted. Then we will be able to start negotiations. My position which my colleagues support is positively open. We understand the transition period is a problem here.
Mr Liese raised the issue of paediatric medicines. I feel a little uncomfortable here because I personally told this House that a proposal would soon be forthcoming. As I said before, the Commission decided that this proposal should go through an extended, in-depth assessment, which has delayed the procedure. On the one hand, this is good for better regulation but, on the other hand, it has caused a delay. We will do that early in 2004. I will take personal responsibility here because it is my proposal.
Mr Liese also raised the question of direct consumer advertising. He mentioned a case in Bratislava. If you have been surfing the Internet or looking at your e-mail, you will have seen a lot of aggressive advertising which pops up on your screen and which you cannot do anything about. That is an explosive problem which we must deal with, but I am sure we can come back to that in the future.
I turn now to the points made by Mrs Doyle, Mr Whitehead, Mr Parish and Mr Nicholson on veterinary medicine. I know they feel very strongly about this issue. Mrs Doyle has talked about it in committee and elsewhere and I understand her problem. When we say that we can accept an amendment in principle, it would of course be more precise to say that the amendment should be subject to modification, because normally, permanent derogation will never go through in the Member States' institutions. Permanent derogations are exceptional.
The compromise gives a limited exemption which should be applied in a harmonised manner. It states, however, that Member States may grant exemption from this requirement according to criteria established in accordance with the procedure referred to in Article 89(2). So it will limit it, and this can be done on the basis of this compromise.
Mr Nicholson mentioned internal affairs. That issue was raised in the Council and many Member States strongly contested that position. They say that even though the medicines may not circulate on the internal market, meat, as a food product, circulates. So there is an impact across the national borders. That has been the position of many Member States and for reasons of internal market coherence they contested the possibility of having a permanent derogation in this area.
Unfortunately Mrs de Keyser has gone, because I would have liked to reply in even more depth to her comment. Discussions regarding the pharmaceuticals industry are always problematic. We have public objectives which are accepted across the board: we need to have better health that is what medicines are for. But if there are no innovative new medicines we will not be able to tackle illness in the way we should. There have been some success stories in the last 20 years for example, illnesses which were extremely difficult to handle without heavy treatment in closed institutions can now be treated with medicines. But this cannot be done without innovation. Twenty or thirty years ago people with mental illnesses were placed in institutions. Today they can live freely, which means better quality of life and also lower costs. So we need to pursue innovation.
Let us take the example of Alzheimer's Disease. If we do not find any new, innovative medicines the cost will be enormous. We must support innovation. Somebody referred to the situation in America where exclusivity periods are shorter. Compare the costs for a moment. Because we in Europe cover the costs from public budgets we want to have a say in pricing levels. The longer protection period gives some compensation for innovation, due to the lower prices.
I commissioned a study in 2000 to assess the state of the European pharmaceuticals market. It showed that in Europe there are countries where, after the expiry of a patent or data protection, there is no change in the price level of generics. They remain at the same price level. So there are high prices when they are put under a patent and under data exclusivity and no change after that. This proposal will certainly create a real European market for generics. When the rules are the same and they are harmonised, I am sure the generic industry will profit from this opportunity. We need to invest in innovative medicines in order to be able to tackle difficult diseases but, at the same time, we need to push prices of generics down to reduce the costs. That is the balance we want to achieve. I am personally convinced that in that area this House has been working on very good balance.
Finally, I want to thank this House for a good debate. It has been very committed in its work throughout this period. I must also say that not all the issues have been solved here, but we all have worked very hard and very well to find a compromise which is good for public health and innovation.
Mrs Oomen-Ruijten, on a point of order? I would appreciate it if you would tell me under which Rule you are requesting a point of order.
I am always polite. That means that I am always sitting in this Chamber to hear the answers of the Commissioner. If the Commissioner does not give me an answer regarding homeopathic medicine, then I will convince him tomorrow, when a large part of this House will vote against some compromises because we did not get an answer.
Mrs Oomen-Ruijten, you know that this is not a point of order. It is a political position.
Mr President, it is a question to the Commissioner. My question to the Commissioner was crystal clear, and I should like a little bit more clarification on this.
Just to make sure we are all singing from the same hymn sheet: the Doha amendment serves to enable manufacture for developing countries lacking that capacity themselves. Am I to understand from your answer that we are sending unauthorised medicinal products to developing countries? If so, those developing countries must then authorise them themselves, but how can they do this if they ...
Mrs Corbey, this is not a point of order. I cannot reopen the discussion on this matter. I understand, but I cannot reopen a discussion that has already taken up so much time. You do not have a point of order.
Mr President, mine is as much a point of order as the last two were. I asked two specific questions on the Human Medicines Directive, particularly on the definition of a medicinal product, and recital 7 on the legality of it. Maybe those two specific questions could be answered by the Commissioner. They are important.
Again, that is not a point of order.
I will make myself clear. The Commissioner has answered questions, naming each Member that took the floor.
Mrs Oomen-Ruijten, please! I heard the Commissioner answer the questions of each Member, mentioning the names.
. Mr President, in the middle of my reply there was a lot of shouting in the House, so I had to conclude earlier than planned. However, I am ready to continue my reply.
In response to Mrs Corbey, I should like to clarify that there is a difference with regard to manufacturing authorisation - Doha concerns manufacturing. We fully support it. Authorisation to market is regulated by this directive which is before the House. It in no way limits Doha for they are handling different parts of the issue. If, according to Doha, manufacturing is allowed for developing countries, the authorisation to market in developing countries will be given to the authorities of the countries.
The question is that this data is needed for authorisation to market.
On the issue raised by Mrs Doyle concerning recital 7: it is an explanation of the clause provided for in Article 2(2); the provision contains only the legal wording of the clause. I said, in part, when I replied to Mrs Grossetête, that my services will discuss with all interested parties the proper application of this issue.
With regard to Mrs Oomen-Ruijten's question, on Amendment No 20, which asks for Member States to take due account of products registered in other Member States, our position is that the common position goes beyond that amendment because it submits these products to mutual recognition.
I have tried to reply to all the questions that were raised.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the recommendation for second reading (Α5-0452/2003), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on traditional herbal medicinal products (12754/1/2003 C5-0519/2003 2002/0008(COD)) (Rapporteur: Mr Nistico).
Mr President, after this report on the legislative package regarding medicinal products – a report that, as we have seen, made veins and pulses tremor – my report is like drinking a relaxing cup of camomile tea. I am in fact extremely satisfied, and I would, therefore, like to thank both the Council and the Commission, and also all the shadow rapporteurs, in particular Mrs Roth-Behrendtwho I am sorry to say is not here today because she has the flu – and she apologises for her absence – and of course all the Members who contributed to improving this directive.
The directive, as adopted, finally brings order to an area that is very confused and much debated. On the one hand, it precisely states the scope of the directive and excludes the use of herbal products as provided for in the other directives; on the other hand, in the interests of consumers and their health protection, it specifies characteristics regarding quality and good production practice. Whilst the value of therapy with traditional herbal products must be recognised, it must also not be forgotten that inappropriate use can lead to the emergence of undesired side effects, sometimes serious ones. So far, for example, the ‘Food and Drug Administration’ has registered about 2 900 cases of toxic effects, including, if you look closely, 104 deaths predominantly caused by abuse of ephedra, as well as serious side effects of other products that are used daily such as St John’s Wort, ginkgo biloba and also ginseng.
This is why it was important to adopt a directive that seeks to protect consumer health which, on the one hand, calls for better quality and safety standards, but also, on the other hand, for it to be obligatory for labels and illustrative leaflets to include rigorous scientific indications that are simple and clear for citizens about the potential toxicity of herbal medicines, as well as their interaction with food, drinks and other medicinal products when taken together.
As you know traditional herbal medicines mean those that have been in use for at least 30 years, of which 15 years in countries of the Community. Nevertheless, at the request of an individual country – and this was a reason for improving the directive – and with a reasoned opinion from the Technical and Scientific Committee for Herbal Medicinal Products of the European Agency for the Evaluation of Medicinal Products (EMEA), the period of use of 15 years can be significantly reduced.
Another positive aspect is the creation of a Committee for Herbal Medicinal Products as part of the EMEA. Parliament clearly indicated how this committee should be distinct from the Committee on Proprietary Medicinal Products. It should deal with classification, with preparing a list of traditional medicinal herbs, with updating lists, with preparing relevant monographs, and with assessing dossiers in the event of disputes at national level. At second reading, Parliament proposed and also adopted two amendments. In particular, an initial amendment inserted in the recital intends to clarify, somewhat unnecessarily, the scope of the present directive by specifying that this only regards traditional herbal medicinal products, whilst the use of plants or herbs for food use fall under the current specific European legislation for food products. The second amendment is merely a specification: it concerns inserting the word ‘traditional’ when talking about herbal products. Both of the amendments were then adopted by the Council, as appears from the communication to the Committee on the Environment, Public Health and Consumer Policy of 8 December 2003.
After all, the current directive defines the harmonised legislative framework for all countries of the European Union in favour of free movement of traditional herbal medicinal products within the Community. This guarantees, furthermore, the maximum level of public health protection on the basis of documentation requested regarding quality, efficacy and safety.
. In January 2002 the Commission proposed its directive amending, as regards traditional herbal products, the Community code relating to medicinal products for human use. Now we have the possibility to adopt the legislation successfully in the second reading. I would like to thank the rapporteur, Mr. Nisticò, for his consistent effort in this.
What were the concerns that we wanted to address through the adoption of this legislative initiative? The proposal aimed at guaranteeing a high level of health protection for European patients using traditional herbal products. It was also intended to ensure a single market for herbal medicines by introducing harmonised rules and procedures. To that end, the proposal provided for a simplified registration system for traditional herbal products. The quality requirements to be met are the same as those for all medicinal products. But to avoid unnecessary testing and burdens on firms, the legislation foresees that new pre-clinical and clinical trials will not be necessary when sufficient knowledge already exists about a particular product.
The Council common position is consistent with these objectives and main principles. Moreover, it retains the substance of around two-thirds of the amendments proposed by the EP during its first reading.
On 27 November the parliamentary committee adopted two amendments. The Council has already acknowledged that it finds these amendments acceptable. The first aims at clarifying that foodstuffs (including herbal products) will continue to fall within the scope of food law. The second aims at specifying the purpose of the list of herbal substances to be drawn up by the future committee on herbal medicinal products. The Commission supports these two clarifications.
I would like to take this opportunity to thank you all for your efforts concerning the adoption of this directive, and in particular for the discussions over the past weeks leading to the possibility of successfully concluding the dossier during this second reading at the European Parliament.
Mr President, I should like to commend Mr Nisticò on his success in bringing Parliament and the Council together on the issues that remained outstanding during the second reading.
As a result of negotiations between all concerned, a compromise was agreed on prior to the vote in the Committee on the Environment, Public Health and Consumer Policy, allowing for a consensus incorporating only two amendments tabled by myself and other colleagues from an original list of ten amendments.
Under the first of these amendments, traditional herbal food products that are non-medicinal should continue to come under existing food legislation and not pharmaceuticals legislation.
The second amendment essentially provides that the list of herbal substances to be set up by the Committee for Herbal Medicinal Products should only cover the medicinal use of herbal substances. This would allow, for example, herbs to be used, along with vitamins and minerals, as food supplements and to come under food legislation. This logical approach avoids overlapping jurisdictions.
The solution presented in the common position and the European Parliament's two amendments is eminently sensible and has the full support of the Commission. I would urge colleagues to give them a positive vote tomorrow.
I welcome this directive, which recognises the value of medicinal plants as an important complement to modern chemical medicines. The traditional and herbal medicines sector is one that is of increasing significance and is expanding in scope and popularity across the Community. This directive allows for the fast-tracking of traditional medicinal herbs, which is most welcome.
However, we must look towards establishing systems that encourage research and development. This was a key concern of mine in my former Amendment No 10, tabled in the Environment Committee, which was aimed, at one level, at avoiding the constraints imposed by an overly narrow and historical definition of traditional medicines, to further product development. This amendment was withdrawn in the interest - shared by all of us here - of maintaining the integrity of the directive.
As in the conventional medicines field, innovation must be encouraged in this area and we must look to the future as well as to the past. I hope that when the Commission reviews this directive in three years' time it will recognise that this is a dynamic field and one in which new products are constantly emerging. While efficacy and safety must never be compromised, we need to look at building in mechanisms that will allow traditional medicines to continue to evolve in terms of their application and use and the better exploitation of the therapeutic potential of medicinal plants.
This is an exciting area, one that we must not be afraid of, and one that will not benefit from over-regulation. We must protect the consumer in terms of efficacy and safety, but at the end of the day we must leave the choice with the consumer.
Again, I thank Mr Nisticò for his sympathetic acceptance of colleagues' views and of our amendments in the various areas. I thank him for his cooperation throughout.
Mr President, I thank our rapporteur, Professor Nisticò, who has done a lot of work considering how controversial this debate was in first reading.
The directive based on the common position text will introduce a regulatory regime for traditional herbal medicines, giving the public assurances as to safety and quality, as well as systematic consumer information relating to traditional herbal remedies sold over the counter. The common position incorporates significant additional areas of flexibility over the scope of the directive, as had been sought by Labour MEPs, including a number of herbal interest groups as well.
These include greater flexibility to take account of evidence of traditional use from outside the EU and the possibility of vitamins and minerals being added to traditional herbal remedies which are ancillary to the activity or the active herbal ingredients. It is due to this progress that we have had very few people disagreeing with our approach during this second reading. As I described in first reading, presently consumers are unaware of some shoddy practices going on in this sector. Last year I gave the example of echinacea root. Over the past few weeks there has been some debate over echinacea due to a report by the University of Washington in Seattle questioning its effectiveness. However, there are plenty of other reports highlighting its effectiveness and, as a user of this product, I believe it helps especially at this time of year in combating colds.
Sadly, in information provided to me analysing four different echinacea root products only one contained what it claimed it had on the label. This is not good for echinacea and certainly not good for the consumer. One product failed to comply because of excessive amounts of ash and acids in soluble ash. Another did not contain echinacea root at all and another had not been solely manufactured from echinacea root powder, as was claimed on the label. This means that when I purchase this product I have a one in four chance of getting what is described on the label. This is just not good enough. That is why the Consumers' Association, the British Herbal Medical Association, the European Herbal Practitioners' Association, the UK National Institute of Medical Herbalists, the Register of Chinese Herbal Medicine, the International Register of Consultant Herbalists and similar herbal practitioners across Europe back this initiative.
The message from genuine manufacturers who love the herbal sector is clear: they need basic regulations which reward quality producers and give consumers the standards they deserve. The herbal sector is no longer a cottage industry. It is a multi-million-dollar industry, and genuine manufacturers who are doing the right thing are suffering commercially because cowboy dealers are breaking the rules. We need regulation in this sector in order to protect the consumer and reward those decent producers making quality products.
I hope Members will back this recommendation for second reading and the sooner this becomes law, the better. I should like to thank Professor Nisticò once again.
Mr President, this directive is supposed to harmonise the legislative framework for traditional herbal medicines. While I believe it is very important that we try to cut out cowboys and people who operate in a completely unacceptable manner, this legislation was supposed to provide a simplified registration procedure that would allow the registration and marketing of certain traditional herbal medicines that have been on the market for a specific period of time.
In the first reading it was quite clearly limited to herbal medicinal products or pharmacological activity and excluded food supplements. Many feel that it is extremely important to protect the herbal supplements already on the markets of most Member States. These herbal supplements should be regulated under food law.
We need to safeguard the long-term future of traditional medicines, which I believe are much more important and beneficial than the synthetic and pharmaceutical approaches to health care.
Member States must also be allowed to introduce national rules on their territory to accommodate any traditional or non-conventional approaches to health care not covered by the directive. Health care must take precedence over commercial considerations. Where Member States wish to have control over any health care tradition that they consider to be of value to their citizens, they should be entitled to do so, regardless of the aspirations for commercial harmonisation.
Harmonisation should not mean that diversity is destroyed. European citizens have a right to retain their local cultural traditions. This is particularly important where the cultural traditions relate to health care products that are not yet scientifically understood. Traditional medicines should be protected as living traditions. In many EU countries traditional medicine is a living tradition that has continued to evolve over many years and has the capacity to continue to evolve.
The natural evolution of traditional medicine is stunted by this directive that defines 'traditional' in a purely historical context and restricts its application to what took place many years ago. The scope of traditional medicine is greater than the directive recognises. This must be taken into account. Traditional medicines are used extensively to treat a wide range of serious conditions in Member States, which should be entitled to introduce appropriate regulation to accommodate such practices. I believe that if you stunt the possibility for traditional medicines, you are doing a disservice to the consumer and the public. Everyone recognises that there are people who act in an unorthodox manner, but I believe that traditional medicine is much more beneficial, in the long term, than the pharmaceutical approach.
Mr President, many people have good experiences of using herbal medicine to supplement ordinary medicine and treatment. Herbal medicine must, moreover, be seen as an ecologically sound alternative to the many unnatural chemicals we let out into the environment in the form of chemical medicine.
The area of natural medicine is far from being fully charted. There are presumably many good products around the world that we have still not used or with which we are unfamiliar in Europe. We must not rule out the development of all these known and unknown ecologically sound medicinal preparations. That is what I in actual fact think we are doing with the directive’s demand for approval and registration.
In Denmark, we obtained a similar regulation of herbal preparations a few years ago. From previously having approximately 2 500 different products, there are now only 50 approved products. Well-educated and experienced therapists now complain about the lack of legal access to many important preparations for treating, for example, cancer and allergies. I cannot therefore support the directive.
Mr President, I appreciate that a large number of people will benefit enormously from this directive - the lobbyists and those who are entertained by them. But vast numbers of UK suppliers of herbal medicines are small business people, often sole traders, for whom the prospect of having to register products under this directive will be a burden too great to contemplate. The result will inevitably be the decline of the small specialist shopkeeper in favour of the large pharmaceutical companies.
With this proposed directive we are seeing yet another imposition of the Nanny State, creating laws where none currently exist in the UK, for a well-established small market whose consumers are invariably well informed. The proposed amendments will disallow the registration of significant numbers of products currently recognised as traditional herbal medicines, on which many people depend for their wellbeing and in which they have great faith. My party is totally opposed to this legislation, which we see as yet another area in which harmonisation is being imposed to the detriment of the freedom of individuals.
Mr President, I understand that the purpose of this proposal is to allow the regulation of herbal medicines under a simplified procedure. However, it is a fact that producers, retailers and consumers have been astonished and dismayed by the cascade of highly restrictive legislation dealing with such products that have been safe and available in certain Member States including my own for many years. We have heard from certain colleagues, particularly in the UK, that is also the case there.
We need simple, basic regulation to protect the consumer because there are, as Mrs Stihler has said, products that purport to contain herbal remedies that do not actually contain those herbals. However, while doing that, we need to ensure that products are not withdrawn from the market as a result of legislation and we cannot be certain that this is going to be the case under the present procedures.
I welcome the clarification that the amendments make to the report. It is particularly important to clarify that the Committee for Herbal Medicines should only deal with products for medicinal use, not food use. I, like MrsStihler, use echinacea. I also use garlic. Garlic is an extremely potent medicinal remedy; it is also a food in wide circulation. We risk making a nonsense of ourselves if we allow this committee to deal with food products. I want to emphasise this point to the Commissioner and I hope he takes it on board.
I would like to thank all the colleagues in the Committee on the Environment, Public Health and Consumer Policy for their hard work, but it is a fact that there is a great diversity of traditions within the Community and the harmonisation of this legislation really risks losing products that are in safe use and have been in safe use for years. Our citizens will not accept this. I give the Commissioner full warning that if this ensues it will not be a happy result either for the Member States or for Brussels.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
– The next item is the recommendation for second reading (Α5-0458/2003), on behalf of the Committee on Industry, External Trade, Research and Energy, on measuring instruments (9681/4/2003 – C5-0417/2003 – 2000/0233(COD)) (Rapporteur: Mr Chichester).
. Mr President, we now come to a measure of great length, weight, size, volume, thickness and complexity with the capacity to affect a wide range of instruments.
National legislation on measurements and measuring instruments has been with us a long time. It precedes European legislation and reflects the importance of accuracy of measurement on the daily life of people. All EU and developed countries have metrological institutes charged with the task of establishing traceability of measurement results.
The first question to ask is: why the interest in measuring instruments? The answer is because all developed countries have complex economies which need a minimum level of measurement accuracy for fair trading in the public interest. Thus all legislation is based on the premise that the public interest is served if measuring instruments are subjected to legislative requirements that guarantee this minimum level of accuracy.
A number of concepts or issues are raised in this proposal. Optionality: Amendment No 2 essentially states that a Member State will be free to decide whether or not to regulate in this field. However, Member State legislation should not act as a technical barrier to completion of the internal market, nor cause unfair competition. Regarding harmonised standards, in order to meet the essential requirements for any of the instruments covered by this directive, the manufacturer must show conformity in one of three ways as made clear in Amendment No 21.
It is important that manufacturers have the choice between the requirements in new Annex 2, together with the detail of the instrument-specific annexes M1 to M10, or by applying the relevant European harmonised standard, or by compliance with the relevant parts of the normative documents adopted by the OIML and approved by the new measuring instruments advisory committee and published in the Official Journal.
This advisory committee also has an important regulatory role which is why new Compromise Amendment No 30 is so crucial in requiring proper consultations with representatives of interested parties i.e. the industry and practitioners.
Perhaps the most important improvement to the common position lies in Compromise Amendment No 32: the joint declaration of the European Parliament, the Council and the Commission regarding conformity assessment procedures. It has been a matter of much concern to your rapporteur that there is inconsistency between the conformity assessment modules in Council Decision 93/465/EEC and Annexes A to H1 of the common position. After much discussion, the compromise position has yielded a commitment to review both texts and bring forward a full set of coherent conformity assessments very soon, which I believe will make industry much more content. In which context I thank the presidency for its measured but constructive approach and I thank the Commission for being instrumental in finding the compromise text.
One matter remains before this long process reaches conclusion. That concerns our desire to distinguish between manufacturers and traders in the definition of terms in this proposal. If the Commissioner is willing to give an undertaking that he will include a review of the definitions in the overall review of the conformity modules I am mandated by the committee to withdraw Amendments Nos 3 and 11. We naturally expect the Council to respect the spirit of cooperation and compromise involved so as to shorten the procedure.
I shall close by thanking my shadow rapporteur, Mr Glante, other colleagues, and the staff of the committee for their helpful and constructive work on this proposal.
. Mr President, firstly, let me express my congratulations to the European Parliament and in particular to the rapporteur, Mr Chichester, for his intensively prepared second reading report and by using the word 'intensively', I am not exaggerating.
The present proposal replaces ten existing directives and implements the principle of the new approach for technical harmonisation. The aim of the proposal is to ensure appropriate consumer protection by imposing the use of high-quality instruments for measurement tasks, covering commercial transactions. Examples are gas meters, electricity meters, petrol pumps and taxi meters.
The proposal imposes technical requirements, expressed in performance terms, allowing for different technical solutions to be applied, thus allowing innovative products to be developed and enhancing competitiveness in line with the principle of subsidiarity. The proposal, however, does not use legal instruments to lay down which measurement tasks must be performed. This remains the competence of Member States.
I am pleased that the rapporteur supports the common position concerning measuring instruments. His amendments contain many good and useful suggestions, all of which the Commission can support. In reply to the rapporteur's question, the revision of conformity assessment procedures, which has been agreed upon in the joint declaration and in Amendment No 32, also includes harmonisation of the definitions of specific terms used in certification, such as 'manufacturer', 'authorised representative', 'trader', etc.
With the Commission’s support for Parliament’s amendments, I trust that the Council will agree with you in a second reading.
Thank you, Mr President. Commissioner, Mr Chichester, ladies and gentlemen, I was my group’s shadow rapporteur during the first reading of this Measuring Instruments Directive, and have followed the inception, development and progress of this directive throughout the two readings. The rapporteur has been kind enough to express his thanks to me, and I would like to take this opportunity to reciprocate. He has shown a masterly grasp of this highly complex and technical subject matter and settled into the work very quickly during the second reading. We worked well together. I think it is important to say this, for although our political views diverge in a number of respects, we were able to collaborate very closely and productively on this project. There is no point in seeking confrontation needlessly. I would therefore like to reciprocate his thanks. It was a great pleasure working with him.
As has already been mentioned, this new directive replaces ten existing directives. It may thus be a small contribution to dismantling bureaucracy, which is something we are always calling for in a range of areas. It remains a complex but also a very important directive. On the issues of optionality and the distinction between manufacturers and traders – Amendment No 32 and Commissioner Liikanen’s statement play a key role here – there was vigorous debate about whether the Committee on Industry, External Trade, Research and Energy would be willing, yet again, to conclude the matter through an informal trialogue during the second reading. I would like to reiterate – especially since I myself will have an opportunity to make a statement on my own report tomorrow – that the Committee on Industry, External Trade, Research and Energy is showing good will and is happy to adopt this approach. This must not, however, become the rule. We are making these exceptions in order to speed up the procedure.
The compromises which have been found are acceptable. The Commission’s opinion and statement are good too. Naturally, I very much hope, as do the rapporteurs and my fellow Committee members, that the Council will write this letter and submit this declaration accordingly so that we can actually conclude the matter and do not wind up in a conciliation procedure after all, on the basis of the compromise which has now been achieved.
Otherwise, I am very happy with the outcome. I hope that European industry, users and manufacturers will be satisfied with it. Perhaps you will permit me, at the end of our pre-Christmas session and almost at the end of the year, to express my hope that our British colleagues and above all the hospitality industry in Great Britain will be satisfied with the rules on measures for beer glasses. I understand that this is a particular problem. However, I think we have found a good solution here as well. Thank you very much for the collaboration and particular thanks to the interpreters for providing their services at such a late hour in the evening.
Mr President, I would like to join in the congratulations just expressed to our rapporteur. At this time of night I cannot match him in using words skilfully in the form of puns as he did in his speech, but, well done!
I am pleased that we will be able to present this to the public as a move towards efficiency and clarity. This will not get big headlines in newspapers for the rapporteur or anyone else, but it is extremely important for the public to have clarity and security in the measuring instruments used as listed for items of public health, public safety, public order, protection of the environment and, indeed, the levying of taxes and duties and the protection of consumers and fair trading. All those public goods need accurate, trustworthy measurements, and in the European Union we need to get rid of the barriers to trade that might exist without such instruments.
A quite considerable range of instruments has been mentioned, including water meters, taxi meters, exhaust-gas analysers and breathalysers. We support, as Mr Glante has said, the principle of optionality: it is quite reasonable to give Member States a choice as to whether or not they regulate. But with that choice goes a responsibility not to put up trade barriers or to be unfairly competitive. The comitology issues that concern us appear to have been solved. This is an example of the new approach to harmonisation. We have to bear in mind that there may well be technological advances or problems we have not heard or thought of, perhaps, for example, electromagnetic interference.
The simplification, clarity and conciseness of the rapporteur are helpful. I am glad that the Commission agrees and I look forward to the Council of Ministers taking the same approach. The joint declaration on the procedures for ensuring conformity with the review of texts will be welcome.
I am glad that the countries which will be joining us in May 2004 will have an example of how Member States can make decisions in the context of a European Union which wants fair competition and does not want barriers to trade. I am sure that they have been following this work with interest.
We hope there will be an agreement at second reading. Our committee has a reputation for putting in hours of work in the form of informal trialogues. Some of us sometimes question whether we are misguided in doing that in comparison with other committees such as the Committee on the Environment, Public Health and Consumer Policy. But my belief is that, so far, we have managed in an assertive way to put across our points of view. I congratulate the rapporteur again.
Mr President, after this memorable, perhaps even historic weekend, we should be making even more use of our right to ask questions. Is what we are doing here really necessary? Do we need it to the extent envisaged? Is it not rather surprising that a fellow Member who generally lobbies for as little regulation as possible is now working in such technical detail? Is it really a success for Europe if we have now more precise knowledge about the measures on beer glasses in Great Britain? I doubt it very much. Are we not on the wrong track? Is it not precisely this form of regulation, which concerns neither product liability nor very clear principles, that is likely to lead us in quite the wrong direction? Surely we need genuine transparency in our work, and that includes what we are doing here. If we look around the group of fellow Members here, surely all we are doing is just patting each other on the back, with very high costs for the taxpayer.
. Mr President, it was not my intention to hog the debate, but in response to Mr Martin's question I should like to point out that, yes, harmonisation is necessary here.
In the light of the famous case law, harmonisation is necessary because national technical regulations conflict and separate conformity assessments are required. The proposal in question based on the new approach replaces some 11 existing old-approach directives which allow for national legislation to exist alongside Community provisions and are technically outdated.
Harmonisation thus allows firms to gain from economies of scale and to improve the competitiveness of European firms in the global market.
The debate is closed.
The vote will take place tomorrow at 12 noon.(1)